

















STOCK PURCHASE AGREEMENT




BY AND AMONG




THE SHAREHOLDERS OF




ASSOCIATED AMERICAN INDUSTRIES, INC.




(collectively “Seller”)




AND




STANDEX INTERNATIONAL CORPORATION




(“Buyer”)







January 9, 2007











TABLE OF CONTENTS




ARTICLE 1

DEFINITIONS

1

ARTICLE 2

SALE AND TRANSFER OF SHARES; CLOSING

10

2.1

Shares.

10

2.2

Purchase Price.

10

2.3

Payment.

10

2.4

Closing.

13

2.5

Closing Obligations.

14

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

14

3.1

Organization and Good Standing.

14

3.2

Authority; No Conflict.

14

3.3

Capitalization.

15

3.4

Financial Statements.

16

3.5

Books and Records.

16

3.6

Title to Properties; Encumbrances.

16

3.7

Condition of Assets.

17

3.8

No Undisclosed Liabilities.

17

3.9

Taxes.

18

3.10

No Material Adverse Change.

18

3.11

Employee Benefits.

19

3.12

Compliance with Legal Requirements; Governmental Authorizations.

19

3.13

Legal Proceedings; Orders.

20

3.14

Absence of Certain Changes and Events.

21

3.15

Applicable Contracts; No Defaults.

22

3.16

Insurance.

24

3.17

Environmental Matters.

24

3.18

Employees.

25

3.19

Labor Relations; Compliance.

26

3.20

Intellectual Property.

26

3.21

Brokers or Finders.

27

3.22

Product Warranty.

27

3.23

Product Liability.

27

















3.24

Customers.

28

3.25

Trade Secrets and Proprietary Information.

28

3.26

Personal Property Leases.

28

3.27

Related Party Interests.

28

3.28

Delivery of Documents.

28

3.29

Truth of Representations and Warranties.

28

3.30

Books and Records.

29

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

29

4.1

Organization and Good Standing.

29

4.2

Authority; No Conflict.

29

4.3

Investment Intent.

29

4.4

Certain Proceedings.

29

4.5

Available Funds.

29

4.6

Brokers or Finders.

29

ARTICLE 5

COVENANTS OF SELLERS PRIOR TO CLOSING DATE

30

5.1

Access and Investigation.

30

5.2

Operation of the Businesses of the Company.

30

5.3

Negative Covenant.

31

5.4

Required Approvals.

31

5.5

Notification.

31

5.6

Best Efforts.

31

ARTICLE 6

COVENANTS OF BUYER PRIOR TO CLOSING DATE

31

6.1

Required Approvals.

31

6.2

Best Efforts.

32

6.3

Disputes with Group Customers.

32

ARTICLE 7

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

32

7.1

Accuracy of Representations.

32

7.2

Sellers' Performance.

32

7.3

Opinion Letter.

33

7.4

Resignations.

33

7.5

Escrow Agreement

33

7.6

Good Standing Certificate.

33




















7.7

Other Documents.

33

7.8

No Claim Regarding Stock Ownership or Sale Proceeds.

33

7.9

Employment Agreements.

33

7.10

Mutual Release.

33

ARTICLE 8

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

34

8.1

Accuracy of Representations.

34

8.2

Buyer's Performance.

34

8.3

No Injunction.

34

8.4

Opinion Letter.

34

8.5

Escrow Agreement.

35

8.6

Employment Agreements.

35

8.7

Mutual Release.

35

ARTICLE 9

TERMINATION

35

9.1

Termination Events.

35

9.2

Effect of Termination.

36

ARTICLE 10

INDEMNIFICATION; REMEDIES

36

10.1

Survival.

36

10.2

Indemnification and Payment of Damages by Sellers.

36

10.3

Indemnification and Payment of Damages by Buyer.

37

10.4

Time Limitations.

37

10.5

Limitations on Amount.

38

10.6

Procedure for Indemnification—Third Party Claims.

38

10.7

Procedure for Indemnification – Other Claims.

39

10.8

Exclusive Representations and Warranties.

39

10.9

Credits, Etc.

39

10.10

Exclusive Remedy.

40

10.11

Limitation on Damages.

40

10.12

Independent Investigation.

40

10.13

Subrogation.

41

ARTICLE 11

ADDITIONAL COVENANTS AND AGREEMENTS

41

11.1

Termination of Certain Insurance.

41

11.2

Preservation of Books and Records.

42




















11.3

Indemnification of Directors and Officers.

42

11.4

Sellers’ Representatives.

43

11.5

Environmental Matters.

44

11.6

Tax Matters.

46

11.7

Emerson Lawsuit Payments.

48

If  any amount is collected by APW pursuant to the Emerson Lawsuit, Buyer shall
cause APW to make the payments described in Schedule 11.7.  48

11.8

Right of First Refusal.

48

ARTICLE 12

GENERAL PROVISIONS

49

12.1

Expenses.

49

12.2

Public Announcements.

49

12.3

Confidentiality.

50

12.4

Non-Competition.

50

12.5

Notices.

51

12.6

Jurisdiction; Service of Process.

51

12.7

Further Assurances.

52

12.8

Waiver.

52

12.9

Entire Agreement and Modification.

52

12.10

Assignments, Successors, and No Third-Party Rights.

52

12.11

Severability.

53

12.12

Section Headings, Construction.

53

12.13

Schedules.

53

12.14

Offset.

53

12.15

Time of Essence.

54

12.16

Governing Law.

54

12.17

Counterparts.

54

12.18

Limited Liability of Certain Sellers.

54




EXHIBITS




Exhibit A:

Form of Escrow Agreement

Exhibit B:

Form of Mutual Release























SCHEDULES




Schedule 1:

Policies and Procedures to Compute Final Adjusted EBITDA

Schedule 2:

Policies and Procedures to Compute Final Net Asset Value

Schedule 2.1:

Shareholders

Schedule 2.3(a)(ii):

Outstanding Debt

Schedule 3.1:

Organization and Foreign Qualification

Schedule 3.2:

Authority; No Conflict

Schedule 3.3:

Authorized Capitalization

Schedule 3.6:

Facilities

Schedule 3.9:

Taxes

Schedule 3.11:

Employee Benefits

Schedule 3.12:

Compliance with Legal Requirements; Governmental Authorizations

Schedule 3.13:

Legal Proceedings; Orders

Schedule 3.14:

Absence of Certain Changes and Events

Schedule 3.15:

Applicable Contracts; No Defaults

Schedule 3.16:

Insurance

Schedule 3.17:

Environmental Matters

Schedule 3.18:

Employees

Schedule 3.19:

Labor Relations; Compliance

Schedule 3.20:

Intellectual Property

Schedule 3.22:

Product Warranties

Schedule 3.23:

Product Liability

Schedule 3.24:

Customers

Schedule 3.27:

Related Party Interests

Schedule 11.7:

Emerson Lawsuit Payments























STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”), made as of  January 9, 2007,
is between Standex International Corporation, a Delaware corporation ("Buyer"),
having executive offices at 6 Manor Parkway, Salem, New Hampshire 03079, and all
of the shareholders, as listed on the signature page of this Agreement
(collectively, the "Sellers"), of Associated American Industries, Inc., a Texas
corporation with an address of 729 Third Avenue, Dallas, Texas 75226 (the
"Company").

WHEREAS, Sellers desire to sell, and Buyer desires to purchase, all of the
issued and outstanding shares (the "Shares") of the capital stock of the Company
for the consideration and on the terms set forth in this Agreement.

The parties, intending to be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

“Applicable Contract” shall have the meaning set out in Section 3.15.

“Applicable Tax Rate” means the blended, enacted federal and state income tax
(including Texas franchise tax and margin tax) rate then applicable on a
separate legal entity basis with respect to, as applicable, (a) the money to be
received by or allocated to the applicable Group Member, or (b) the deductible
expense to be incurred by or allocated to the applicable Group Member.

“APW” means American Permanent Ware Company, a Delaware corporation and Company
Subsidiary.

“Bakers Pride” means Bakers Pride Oven Co., Inc., a Delaware corporation and
Company Subsidiary.

“Benefit Obligations” means all obligations, arrangements, or customary
practices to provide benefits, other than salary, as compensation for services
rendered, to present or former directors, employees, or agents, other than
obligations, arrangements, and practices that are Plans.  

"Best Efforts" means the commercially reasonable efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result is achieved as expeditiously as reasonably possible; provided,
however, that an obligation to use Best Efforts under this Agreement does not
require the Person subject to that obligation to take actions that would
reasonably be expected to result in an adverse change in the benefits to such
Person arising out of this Agreement and the Contemplated Transactions or that
would reasonably be expected to have an adverse effect on such Person.

















“Bevles” means Bevles Company Incorporated, a California corporation and Company
Subsidiary.

“Breach” means an inaccuracy in or breach of, or any failure to perform or
comply with, any representation, warranty, covenant, obligation, or other
provision of this Agreement, the Schedules to this Agreement, any supplements to
the Schedules, or any instrument delivered pursuant to this Agreement.

“Business Day” means any day, other than Saturday and Sunday, on which
federally-insured commercial banks in Dallas, Texas are generally open for
business and capable of sending and receiving wire transfers.

“Businesses” means the design, manufacture, marketing, and sale of food service
equipment products including ovens, broilers, countertop ranges, toasters,
warmers, hot foodwells, holding drawers and cabinets, grills, roast and hold
ovens, racks, proofers, and heat holding cabinets merchandisers through the
Company Subsidiaries.

 “Buyer” shall have the meaning set out in the first paragraph of this
Agreement.

“Chino Lease” means the lease between Bevles, as lessee, and Edison Avenue
Properties, LLC, as lessor, dated January 21, 1992, as amended on April 24,
2002, for the facility located at 5270 Edison Avenue, Chino, California.

“Chino Sublease” shall mean the sublease between Bevles, as sublessor, and
Richwood Corporation, as sublessee, dated May 9, 2003, as amended, relating to
the real property that is the subject of the Chino Lease.

"Closing" shall have the meaning set out in Section 2.4.

"Closing Date" means the 12:01 a.m. on the day on which the Closing actually
takes place.

“Closing Date Purchase Price” means (a) Eighty-Five Million Dollars
($85,000,000), minus (b) the Effective Time Withdrawal Liability, minus (c) the
Effective Time Chino Lease Liability, plus (d) all of the Group’s cash, cash
equivalents and all marketable securities and other investments on hand as of
the Closing Date (determined in accordance with GAAP but excluding any payment
by the Company of the change in control payment owed to Donald C. Wall on or
prior to the Effective Time), if any, minus (e) the difference between the
Target Net Asset Value and the Estimated Net Asset Value (if the Target Net
Asset Value is the greater of such amounts), plus (f) the difference between the
Estimated Net Asset Value and the Target Net Asset Value (if the Estimated Net
Asset Value is the greater of such amounts), less (g) an amount equal to the
change in control payment owed by the Company to Donald C. Wall, multiplied by
one (1) minus the Applicable Tax Rate.

“Company” shall have the meaning set out in the first paragraph of this
Agreement.

“Company Benefit Obligation” means a Benefit Obligation owed, adopted, or
followed by the Company.

















“Company Plan” means all Plans of which the Company is a Plan Sponsor or to
which the Company otherwise contributes.

“Company Subsidiaries” means American Wyott Corporation, a Delaware corporation,
Bevles, Bakers Pride, and APW, and “Company Subsidiary” means any single Company
Subsidiary.

“Consent” means any approval, consent, ratification, waiver, or other
authorization.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including:

(i)

the sale of the Shares by Sellers to Buyer;




(ii)

the performance by Buyer and Sellers of their respective covenants and
obligations under this Agreement; and




(iii)

Buyer's acquisition and ownership of the Shares and exercise of control over the
Company.




“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral) that is legally binding.

“Copyrights” means all copyrights in both published works and unpublished works.

“Damages” shall have the meaning set forth in Section 10.2.

“Effective Time” means 11:59 p.m., Dallas, Texas time, on December 31, 2006.

“Effective Time Chino Lease Liability” means the remaining amount payable as of
the Effective Time to the lessor under the Chino Lease, which amount shall be
One Hundred One Thousand Eight Hundred Eighty-One Dollars and Forty Cents
($101,881.40).

“Effective Time Withdrawal Liability” means the remaining amount payable as of
the Effective Time in connection with the withdrawal of Bakers Pride Oven
Company, Inc. from the United Food and Commercial Workers Local 888 Pension
Plan, which amount shall be Eight Hundred Ninety Thousand Six Hundred Forty Six
Dollars and Five Cents ($890,646.05).

“Emerson Lawsuit” means the litigation matter captioned American Permanent Ware
Company v. Emerson Electric Co., D/B/A Chromalox, et. al. and Emerson Electric
Co. D/B/A Chromalox, Appellant v. American Permanent Ware Co.

“Encumbrance” means any charge, claim, community property interest, equitable
interest, lien, pledge, security interest, or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income, or exercise of any
attribute of ownership.

“Environment” means soil, air, land surface or subsurface strata, groundwater,
drinking water supply, and any other environmental medium or natural resource.

















“Environmental, Health, and Safety Liabilities” means any cost, damages,
liability, or obligation arising from or under Environmental Law or Occupational
Safety and Health Law and consisting of or relating to:

(i)

any environmental, health, or safety matters or conditions; and




(ii)

fines, penalties, judgments, awards, legal or administrative proceedings,
assessments, expenses, costs, damages, and losses, arising under any
Environmental Law or Occupational Safety and Health Law.




“Environmental Law” means any Legal Requirement that requires:

(i)

advising appropriate authorities, employees, and the public of intended or
actual releases of Hazardous Materials, violations of discharge limits, or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have significant impact on the Environment;




(ii)

preventing or reducing to acceptable levels the release of Hazardous Materials
into the Environment;




(iii)

reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;




(iv)

assuring that products do not present unreasonable risks to human health or the
Environment when used or disposed of;




(v)

the cleaning up of Hazardous Materials that have been released, preventing the
Threat of Release, or paying the costs of such cleanup or prevention;




(vi)

the treatment, storage, disposal, generation and transportation of industrial,
toxic or Hazardous Materials;




(vii)

the prevention of any release or Threat of Release into the Environment of
Hazardous Materials;




(viii)

the protection of wildlife, marine sanctuaries and wetlands, including without
limitation all endangered and threatened species;




(ix)

the closure or removal of underground and other storage tanks or vessels,
abandoned, disposed or discarded barrels, containers and other closed
receptacles; and




(x)

any procedures relating to the manufacture, processing, use, distribution,
treatment, storage, disposal, transportation or handling of Hazardous Materials.




“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

















“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means an agreement to be entered into by and among Buyer,
Sellers’ Representatives, and Wells Fargo Bank, National Association on or
before the Closing Date, in substantially the form attached hereto as Exhibit A,
or such other form as Sellers and Buyer shall reasonably agree.

“Escrow Amount” means $8,500,000.

“Escrow Fund” means the funds held by the Escrow Agent pursuant to the Escrow
Agreement, as adjusted from time to time by any disbursements in accordance with
this Agreement and the Escrow Agreement, and interest and other income of
investments thereof.

“Estimated Net Asset Value” means the estimated dollar amount of the Net Asset
Value as of December 31, 2006, determined in accordance the policies and
procedures used to determine the Final Net Asset Value and as described in
Schedule 2.

“Excluded Assets” shall have the meaning set out in Section 2.2.

“Facilities” means the manufacturing and warehousing facilities located in
Dallas, Texas; Cheyenne, Wyoming; and New Rochelle, New York that are owned by
the Group.

“Final Adjusted EBITDA” shall have the meaning set forth in Section 2.3(d) and
shall be determined in accordance with the policies and procedures described in
Schedule 1.

“Final Closing Financial Statements” shall have the meaning set forth in Section
2.3.

“Final Net Asset Value” shall have the meaning set forth in Section 2.3(d) and
shall be determined in accordance with the policies and procedures described in
Schedule 2.

 “GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Company’s financial statements
have been prepared.

“Governmental Authorization” means any Consent, license or permit issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Body.

“Governmental Body” means any:

(i)

federal, state, local, county, municipal, foreign, or other government; or




(ii)

governmental authority of any nature (including any governmental agency, branch,
department, official representative, or entity and any court or other tribunal).

“Group” means the Company and Company Subsidiaries, collectively.

“Group Member” means the Company and each of the Company Subsidiaries,
individually.

















“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) by any Group Member of Hazardous Materials in, on, under,
about, or from the Facilities.

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as hazardous, radioactive, toxic, or a
pollutant under or pursuant to any Environmental Law and specifically including
petroleum and all derivatives thereof or synthetic substitutes therefor and
asbestos or asbestos containing materials.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Interim Balance Sheet” shall have meaning set out in Section 3.4.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Knowledge” means, with respect to an individual, that such individual is
actually aware of the fact or other matter in issue.  A Person other than an
individual will be deemed to have "Knowledge" of a particular fact or other
matter if any individual who is serving as a director, officer, partner,
executor, or trustee of such Person or in any similar capacity is actually aware
of such fact or other matter.

“Legal Requirement” means any federal, state, local, municipal, or other
administrative order, constitution, law, ordinance, regulation, or statute
applicable and relevant to the Company, the Contemplated Transactions and/or
this Agreement.

“Litigation Expenses” means any and all costs, expenses and fees (including all
attorneys, consultants and other advisory fees) incurred in connection with any
Proceeding or other dispute.

“Marks” means all legal names, all fictional business names, trading names,
registered and unregistered trademarks, service marks, and registrations and
applications for registration of any of the foregoing.

“Material Adverse Change” means a material adverse effect on the business,
financial condition or results of operation of the Group taken as a whole, but
excluding any effect resulting from (i) the announcement or pendency of the
Contemplated Transactions, including the loss of customers or suppliers or
cancellations or delays of orders placed with the Group, (ii) conditions
affecting the industry in which the Group operates, general business or economic
conditions or financial markets, (iii) compliance by the Group with the terms
of, or the taking of any action contemplated by, this Agreement, (iv) changes in
any Legal Requirement applicable to the Group, and (v) changes by the Group in
its accounting methods, principles of practice, as required by applicable Legal
Requirements or GAAP. For the purposes of this definition “Material Adverse
Change” shall be deemed to occur whenever the affect of the change in question
would exceed Four Hundred Thousand Dollars ($400,000) individually or in the
aggregate.

“McGladrey” shall have the meaning set out in Section 2.3(d).

















“McGladrey Certificate” shall have the meaning set out in Section 2.3(d).

“Multi-Employer Plan” has the meaning given in ERISA § 3(37)(A).

“Non-Compete Period” shall have meaning set out in Section 12.4.

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program designed to provide safe and healthful
working conditions.

“Order” means any award, decision, injunction, judgment, order, or ruling
entered, issued, made, or rendered by any court, administrative agency, or other
Governmental Body.

“Ordinary Course of Business” means any action taken by a Person if such action
is consistent with the past practices of such Person and in the ordinary course
of the normal day-to-day operations of such Person.

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.

“Outstanding Debt” means all of the Group’s (i) all long-term (including the
current portion thereof) and short-term indebtedness for borrowed money, and any
accrued interest thereon, and (ii) all indebtedness for capital leases, but
specifically excluding the Withdrawal Liability.

“Patents” means all patents, patent applications, and inventions and discoveries
that may be patentable.

“Pension Plan” has the meaning given in ERISA § 3(2)(A).

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or other entity.

“Plans” has the meaning given in ERISA § 3(3) and as defined in Section 3.11.

“Plan Sponsor” has the meaning given in ERISA § 3(16)(B).

“Proceeding” means any action, audit, arbitration, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, or investigative)
commenced, brought, conducted, Threatened, or heard by or before, or otherwise
involving, any Governmental Body or any other Person claiming damages.

“Purchase Price” shall have the meaning set out in Section 2.2.

















“Qualified Plan" means any Plan that meets or purports to meet the requirements
of IRC § 401(a).

“Related Person” means, with respect to a particular individual:

(i)

each other member of such individual's Family; or




(ii)

any Person that is directly or indirectly controlled by such individual or one
or more members of such individual's Family.




With respect to a specified Person other than an individual:

(i)

any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person; or




(ii)

any Person that holds a Material Interest in such specified Person.




For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual's spouse, and (iii) any other natural person
who is related to the individual or the individual's spouse within the second
degree, and (b) "Material Interest" means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 25% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 25% of the outstanding equity securities or
equity interests in a Person.

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

“Schedules” means the schedules, and supplements to the schedules, delivered by
Sellers to Buyer pursuant to Section 5.5 concurrently with or subsequent to the
execution and delivery of this Agreement.

“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

“Sellers” shall have the meaning set out in the first paragraph of this
Agreement.

“Sellers’ Representatives” shall have the meaning set out in Section 11.4.

“Shares” shall have the meaning set out in the Recitals of this Agreement.

“Target Net Asset Value” means Fourteen Million Five Hundred Thousand Dollars
($14,500,000).

















“Taxes” means all federal, state, local, foreign and other income, sales, use,
ad valorem, transfer property, gross receipts, excise, withholding, social
security, unemployment and employment, occupation, disability, severance, use,
service, license, payroll, franchise, transfer, alternative and add-on minimum
tax, estimated, stamp, capital stock, environmental, windfall profits tax,
custom, import, duty, value added, premium, registration and recording taxes or
other taxes, fees, assessments or charges of any kind, together with any
interest, fines, any penalties, or additions with respect thereto, and the term
"Tax" means any one of the foregoing Taxes imposed by the United States or any
state, local or foreign government or subdivision or agency thereof, whether
computed on a separate, consolidated, unitary, combined or any other basis which
is a liability of any Group Member for any period occurring prior to the
Effective Time, as determined pursuant to Section 11.6(b).

“Tax Return” means any return (including any information return), report,
(including abandoned property reports) statement, schedule, or other document or
information and any amendments thereto filed with any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

“Threatened” means a claim, Proceeding, or dispute, if any demand or statement
has been made in writing or any notice has been given in writing that would lead
a prudent Person to conclude that such a claim, Proceeding, or dispute is likely
to be asserted, commenced, taken, or otherwise pursued in the future.

“Trade Secrets” means all know-how, trade secrets, confidential information,
customer lists, software, technical information, data, process technology,
plans, drawings, and blueprints.

“Withdrawal Liability” means the liability incurred by Bakers Pride as a result
of its withdrawal from the United Food and Commercial Workers Local 888 Pension
Plan in 2004.

















ARTICLE 2

SALE AND TRANSFER OF SHARES; CLOSING

2.1

Shares.  

Subject to the terms and conditions of this Agreement, at the Closing, each
Seller will sell and transfer  all of such Seller’s right, title and interest in
and to the Shares indicated next to such Seller’s name on Schedule 2.1, such
sale to be evidenced by delivery of original certificates evidencing all of the
Shares of the Company owned by such Seller, duly endorsed in blank or
accompanied by duly executed stock assignments in blank, in proper form, for
transfer to Buyer, free and clear, in each case, of all liens, security
interests and other encumbrances, and Buyer agrees to purchase such Shares from
each such Seller.

2.2

Purchase Price.

The total gross aggregate purchase price (the "Purchase Price") for the Shares
will be an amount equal to the Closing Date Purchase Price, as adjusted pursuant
to Sections 2.3(b) through (g).  At the Closing, the life insurance policies
described in Section 11.1, and the season tickets to the Dallas Cowboys and the
related bonds (collectively, the “Excluded Assets”) shall be excluded from the
Contemplated Transactions and distributed to Sellers prior to the Closing Date.

2.3

Payment.  

The Purchase Price shall be paid by Buyer to Sellers’ Representatives on behalf
of each Seller, by wire transfer of immediately available funds to an account
designated by each respective payee,  as follows:

(a)

Closing Date Purchase Price.  The Closing Date Purchase Price shall be payable
in cash at the Closing by wire transfer of immediately available funds, as
follows:

(i)

the Escrow Amount shall be paid to the Escrow Agent to be held in accordance
with the terms of the Escrow Agreement;

(ii)

the entire payoff amount due and payable to those financial institutions who
hold evidence of Outstanding Debt, as more specifically described in Schedule
2.3(a)(ii), shall be paid to such institutions; and

(iii)

the balance shall be paid to Sellers’ Representatives.

(b)

Payment of Adjustment for Change in Final Net Asset Value.  Within three (3)
Business Days of the determination of the Final Closing Financial Statements,
(1) if the Final Net Asset Value is less than the Estimated Final Net Asset
Value, Sellers shall pay the difference to Buyer by wire transfer of immediately
available funds to an account designated by Buyer, and (2)  if the Final Net
Asset Value is more than the Estimated Final Net Asset Value, Buyer shall pay
the difference to the Sellers’ Representatives by wire transfer of immediately
available funds to an account designated by Sellers’ Representatives.

















(c)

Payment of Adjustment for Final Adjusted EBITDA.  Within three (3) Business Days
of determination of the Final Closing Financial Statements, if the Final
Adjusted EBITDA is less than Nine Million Five Hundred Dollars ($9,500,000),
Sellers shall pay to Buyer by wire transfer of immediately available funds to an
account designated by Buyer an amount equal to (i) 9.66, multiplied by (ii) such
difference.

(d)

Determination of Final Net Asset Value and Final Adjusted EBITDA.

(i)

Within ninety (90) days following the Closing Date, Sellers shall, at Sellers’
sole cost and expense (to the extent not accrued and included in the
determination of Final Net Asset Value), cause McGladrey & Pullen LLP
(“McGladrey”) to deliver to Buyer and Sellers audited financial statements for
the Company as of the Effective Time (the “Final Closing Financial Statements”)
and a certificate stating the Final Adjusted EBITDA and the Final Net Asset
Value as of the Effective Time prepared pursuant to the policies and procedures
described in Schedules 1 and 2 (the “McGladrey Certificate”).  The Final Closing
Financial Statements shall be prepared in accordance with GAAP, applied on a
basis consistent with the methodology used in prior periods and shall fairly
present the financial condition of the Company, and shall reflect the results of
the physical inventory at the Facilities located in Dallas, Texas and New
Rochelle, New York, and the perpetual inventory used for the Cheyenne, Wyoming
Facility.  Sellers shall cause McGladrey to afford Buyer and Sellers reasonable
access to the data and information on which the Final Closing Financial
Statement and the McGladrey Certificate are premised.  Buyer shall have the
Final Closing Financial Statements and the McGladrey Certificate reviewed, at
Buyer's sole cost and expense, by Deloitte & Touche LLP.

(ii)

Provided Buyer takes into consideration and applies the policies and procedures
described in Schedules 1 and 2, if Buyer disagrees with the Final Closing
Financial Statements or the determinations in the McGladrey Certificate, Buyer
shall within thirty (30) days following receipt of the Final Closing Financial
Statements and the McGladrey Certificate, notify Sellers’ Representatives as to
Buyer’s specific objection or objections; provided, however, Buyer shall not be
permitted make any objection or objections unless the aggregate amount in
controversy arising out of all such objections is in excess of fifty thousand
dollars ($50,000). Buyer and Sellers’ Representatives shall use their Best
Efforts to resolve these objections within forty-five (45) days following the
receipt of the Final Closing Financial Statements and the McGladrey Certificate.
 If Buyer and Sellers’ Representatives do not reach a final resolution within
such forty-five (45) day period, they shall submit the disputed matter to
binding arbitration by the Dallas, Texas office of Grant Thornton (or, should
Grant Thornton fail to so serve, any other nationally recognized independent
accounting firm approved by Buyer and Sellers’

















Representatives).  Buyer and Sellers shall share equally in the cost of such
arbitration.  The arbitration will concern, and the arbitrator will consider,
only those items and amounts in dispute between Buyer and Sellers’
Representatives and may not assign or value any item greater than the greatest
value for such item claimed by Buyer or Sellers’ Representatives, or less than
the smallest value for such item claimed by Buyer or Sellers’ Representatives.
 The arbitrator's determination will be based solely on written presentations by
Buyer and Sellers’ Representatives, and the arbitrator shall not be permitted
(absent mutual written agreement of Buyer and Sellers’ Representatives to the
contrary) to make any independent inquiry.  Absent mutual written agreement of
Buyer and Sellers’ Representatives, or order of the arbitrator, neither Buyer
nor Sellers’ Representatives shall be permitted to conduct discovery in the
manner of a dispute being litigated in a court of competent jurisdiction.  Such
prohibition shall include without limitation the taking of depositions; the
service of written interrogatories, requests for production of documents or
requests for admission; and the testimony of live witnesses.  The determination
of the arbitrator shall be binding and conclusive on the parties as to the items
and amounts presented.  The amount of Final Net Asset Value and Final Adjusted
EBITDA, as finally determined pursuant to this Section 2.3(d), are referred to
herein as the “Final Net Asset Value” and the “Final Adjusted EBITDA,”
respectively.

(e)

Emerson Lawsuit.  Within three (3) Business Days of APW collecting any judgment
in the Emerson Lawsuit, Buyer shall pay to Sellers’ Representatives, as
additional Purchase Price, an amount equal to (i) the amount, if any, so
collected by APW, minus all Litigation Expenses related to the Emerson Lawsuit
incurred by APW after the Effective Time and not reimbursed by Sellers, minus
the payments made pursuant to Section 11.7, multiplied by (ii) one (1) minus the
Applicable Tax Rate (to be determined after taking into consideration any
applicable federal or state tax loss carryforwards).  Sellers’ Representatives
shall make all decisions and control the proceedings relating to the Emerson
Lawsuit, and Buyer shall, and shall cause APW, to cooperate with Sellers’
Representatives and do everything reasonably deemed necessary or appropriate by
Sellers’ Representatives in connection with collecting the judgment awarded in
the Emerson Lawsuit.  If, for any reason, within one hundred eighty (180) days
of the date that a final, non-appealable decision in the Emerson Lawsuit has
been rendered, the amount of the judgment collected, if any, is insufficient to
reimburse APW for the Litigation Expenses incurred after the Effective Time,
Sellers shall pay to Buyer an amount equal to (i) the amount of such Litigation
Expenses, multiplied by (ii) one (1) minus the Applicable Tax Rate, and such
payment shall be deemed a reduction in the Purchase Price.

(f)

Multiemployer Pension Plan Withdrawal Liability.  Within three (3) Business Days
of  the date the Withdrawal Liability has been completely paid, Buyer shall pay
to Sellers’ Representatives, as additional Purchase Price, an amount equal to
the difference, if any, between (i) the Effective Time Withdrawal Liability,
minus

















all Litigation Expenses related to the resolution of the amount payable by
Bakers Pride in connection with the Withdrawal Liability incurred by Bakers
Pride after the Effective Time and not reimbursed by Sellers, and (ii) the
amount actually paid by Bakers Pride in connection with the Withdrawal
Liability.  Sellers’ Representatives shall make all decisions and control the
proceedings relating to the Withdrawal Liability, and Buyer shall, and shall
cause Bakers Pride, to cooperate with Sellers’ Representatives and do everything
reasonably deemed necessary or appropriate by Sellers’ Representatives in
connection with reducing the amount payable in respect of the Withdrawal
Liability.  If, for any reason, at the time the Withdrawal Liability is paid,
the difference between the Effective Time Withdrawal Liability and the
Withdrawal Liability is insufficient to reimburse Bakers Pride for the
Litigation Expenses incurred after the Effective Time, Sellers shall pay to
Buyer an amount equal to (i) the amount of such Litigation Expenses, multiplied
by (ii) one (1) minus the Applicable Tax Rate, and such payment shall be deemed
a reduction in the Purchase Price.  Notwithstanding anything contained in this
Agreement to the contrary, Sellers, jointly and severally, shall indemnify and
hold Buyer harmless against any and all costs, claims, liabilities, expenses,
actions and proceedings arising on and after the Closing Date with respect to
any increases in demands, assessments or payments from the first dollar arising
out of, directly or indirectly, or in connection with the Withdrawal Liability.
 This indemnification shall survive until full and final resolution and
satisfaction of the Withdrawal Liability.

(g)

The Chino Sublease.  Within three (3) Business Days of  the date that the amount
due and payable pursuant to the Section 2.3(g) can be finally determined, but in
any event on or before June 5, 2007, Buyer shall pay to Sellers’
Representatives, as additional Purchase Price, an amount equal to (i) the
Effective Time Chino Lease Liability, minus the amount actually paid by Bevles
under the Chino Lease, plus the amount actually paid to Bevles under the Chino
Sublease, minus all Litigation Expenses related to collecting the amounts due
and payable to Bevles under the Chino Sublease incurred by Bevles after the
Effective Time and not reimbursed by Sellers, multiplied by (ii) one (1) minus
the Applicable Tax Rate (to be determined after taking into consideration any
applicable federal or state tax loss carryforwards).

2.4

Closing.

The closing of the purchase and sale (the "Closing") provided for in this
Agreement will take place at the offices of Gardere Wynne Sewell LLP at 1601 Elm
Street, 3000 Thanksgiving Tower, Dallas, Texas 75201 at 10:00 a.m. (local time)
on the date first above written.  Subject to Section 9, failure to consummate
the purchase and sale provided for in this Agreement on the date and time and at
the place determined pursuant to this Section 2.4 will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement.




















2.5

Closing Obligations.  

At the Closing:

(a)

Sellers’ Representatives will deliver to Buyer:

(i)

certificates representing all of the issued and outstanding Shares of the
Company, duly endorsed (or accompanied by duly executed stock powers) by the
applicable Sellers for transfer to Buyer; and

(ii)

such other instruments or documents in form and substance as may be reasonably
necessary and satisfactory to Buyer to consummate the Contemplated Transactions
and to comply with the terms of this Agreement.

(b)

Buyer will deliver to Sellers’ Representatives the Closing Date Purchase Price.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, jointly and severally, represents and warrants to Buyer as follows:

3.1

Organization and Good Standing.

Schedule 3.1 contains a complete and accurate list of the respective
jurisdictions of incorporation of each Group Member and each other jurisdiction
in which each Group Member is authorized to do business.  Each Group Member is a
corporation duly organized, validly existing, and in good standing under the
laws of its respective jurisdiction of incorporation, with full corporate power
and authority to conduct its respective business as it is now being conducted,
to own or use the properties and assets that it purports to own or use, and to
perform all its obligations under Applicable Contracts.  Each Group Member is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the failure to be so
qualified or be in good standing would not have a Material Adverse Change.

3.2

Authority; No Conflict.

(a)

This Agreement constitutes the legal, valid, and binding obligation of Sellers,
enforceable against Sellers in accordance with its terms.  Sellers have the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and to perform their obligations under this Agreement.
 The foregoing representations and warranties, however, are limited to the
extent that the enforceability of this Agreement may be limited by:

















(i)

bankruptcy, insolvency, reorganization, liquidation, moratorium, receivership,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors' rights and remedies generally; and

(ii)

judicial limitations on the enforcement of the remedy of specific performance
and injunctive and other forms of equitable relief.

(b)

Except as set forth in Schedule 3.2, neither the execution and delivery of this
Agreement nor the consummation or performance of any of the Contemplated
Transactions will:

(i)

contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of any Group Member, or (B) any resolution adopted by
the board of directors or the stockholders of any Group Member;

(ii)

give any Governmental Body the right to challenge any of the Contemplated
Transactions (to Sellers’ Knowledge) or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which any Group Member or
any Seller may be subject;

(iii)

contravene or result in a violation or breach of any provision of, or give any
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract; or

(iv)

result in the imposition or creation of any Encumbrance upon or any of the
assets owned by any Group Member.

(c)

Except as set forth in Schedule 3.2, no Seller or Group Member is or will be
required to give any notice to or obtain any material Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of the Contemplated Transactions.

3.3

Capitalization.

(a)

The authorized equity securities of the Company is set forth on Schedule 3.3(a).
 Sellers will be on the Closing Date the record owners of their respective
Shares, free and clear of all Encumbrances.  All of the outstanding equity
securities and other securities of Company are owned of record by Sellers.  All
of the outstanding equity securities of the Company have been duly authorized
and validly issued and are fully paid and non-assessable.  There are no
Contracts relating to the issuance, sale, or transfer by the Company of any
equity securities or other securities of the Company.  There are no outstanding
or authorized options, warrants, rights, agreements or commitments to which
either the Company or any of Sellers is a party or which are binding upon the
Company providing for the issuance, disposition or acquisition of any of its
capital stock.  There are no outstanding or authorized stock appreciation,
phantom stock or

















similar rights with respect to the Company.  There are no agreements, voting
trusts, proxies, or understandings with respect to the voting, or registration
under the Securities Act, of any Shares.  All of the issued and outstanding
Shares were issued in compliance with applicable federal and state securities
laws.

(b)

The authorized equity securities of each Company Subsidiary is set forth on
Schedule 3.3(b).  The Company owns all of the outstanding shares of capital
stock of each Company Subsidiary.

3.4

Financial Statements.

Sellers have delivered to Buyer (a) audited financial statements of the Company
for the fiscal years 2004 and 2005, including the balance sheets as of such
dates and the related audited consolidated statements of income and cash flow
for each of the fiscal years then ended, including the notes thereto, (b) an
unaudited, consolidated balance sheet of the Company as of August 31, 2006 (the
"Interim Balance Sheet") and the related unaudited, consolidated statements of
income and cash flow for the eight months then ended, and (c) unaudited
consolidated statements of income and cash flow for the periods ending after
August 31, 2006 through the Effective Time.  Such financial statements and notes
fairly present the financial condition and the results of operations and cash
flow of the Company as at the respective dates of and for the periods referred
to in such financial statements, all in accordance with GAAP, subject, in the
case of interim financial statements, to normal recurring year-end adjustments
and the absence of notes.  The financial statements referred to in this Section
3.4 reflect the consistent application of such accounting principles throughout
the periods involved, except as disclosed in the notes thereto.

3.5

Books and Records.  

The books of account, minute books, stock record books, and other records of
each Group Member are complete and correct in all material respects and have
been maintained in accordance with commercially reasonable business practices.
 The minute books of each Group Member contain materially accurate and complete
records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of such Group Member.

3.6

Title to Properties; Encumbrances.  

Schedule 3.6 contains a complete and accurate list of all Facilities.  Each
Group Member owns (with good, marketable and insurable title in fee simple in
the case of real property, subject only to the matters permitted by the
following sentence) all the properties and assets (whether real, personal, or
mixed and whether tangible or intangible) located in the Facilities (except as
set forth in Schedule 3.6) and reflected as owned in the books and records of
the Group Members, including all of the properties and assets reflected in the
Interim Balance Sheet, except for properties and assets (i) purchased or
otherwise acquired by the Group Members since the date of the Interim Balance
Sheet and (ii) sold since the date of the Interim Balance Sheet in the Ordinary
Course of Business and consistent with past practice.  All material properties
and assets reflected in the Interim Balance Sheet will be free and clear of all
Encumbrances as of the

















Closing and are not, in the case of the Facilities, subject to any rights of
way, building use restrictions, exceptions, easements, variances, reservations,
or limitations of any nature except (a) mortgages or security interests shown on
the Interim Balance Sheet as securing specified liabilities or obligations, with
respect to which no default or event that, with notice or lapse of time or both,
would constitute a default, exists, (b) mortgages or security interests incurred
in connection with the purchase of property or assets after the date of the
Interim Balance Sheet (such mortgages and security interests being limited to
the property or assets so acquired), with respect to which no default or event
that, with notice or lapse of time or both, would constitute a default, exists,
(c) liens for current taxes not yet due, (d) with respect to the Facilities,
minor imperfections of title, if any, none of which is substantial in amount,
materially detracts from the value or impairs the use of the Facilities, or
impairs the operations of the Group Members, and zoning laws and other land use
restrictions that do not impair the present use of the property subject thereto,
(e) as set forth in the existing title insurance policies as updated
by Abstractor's Certificates or Continuations of Title (as
applicable) or commitments and ALTA or boundary surveys, in each case delivered
by Sellers to Buyer immediately prior to the Closing, and (f) as set forth in
the existing title insurance policies as updated by Abstractor's Certificates or
Continuations of Title (as applicable) or commitments and ALTA or boundary
surveys, in each case delivered by Sellers to Buyer after the Closing, unless
any document so delivered discloses an Encumbrance that would have a Material
Adverse Change.  To Sellers’ Knowledge, there have been no violations of any
restrictive covenants filed of record with respect to the Group’s Wyoming
Facility, except any such violations that would not have a Material Adverse
Change.

Neither the whole nor any portion of any of the Facilities has been condemned,
requisitioned or otherwise taken by any public authority since January 1, 2006,
and no notice of any such condemnation, requisition or taking has been received
by any Group Member.

To Sellers’ Knowledge, the current use and operation of the Facilities is in
compliance in all material requests with all applicable laws (other than
Environmental Laws which are separately addressed in Section 3.17), including
without limitation laws relating to parking, zoning and land use, and public and
private covenants and restrictions.  The Group Members have not received written
notice of non-compliance with any applicable laws that has not been cured,
except to the extent any such non-compliance would not have an Material Adverse
Change.

3.7

Condition of Assets.  

The buildings, plants, structures, machinery, tools, dies, furniture, fixtures
and equipment of the Company are structurally sound and are in good and
serviceable operating condition and repair, ordinary wear and tear excepted.
 None of such buildings, plants, structures, machinery, tools, dies, furniture,
fixtures or equipment is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost.  All
such buildings, plants, structures, machinery, tools, dies, furniture, fixtures
and equipment are sufficient to carry on the business of each Group Member as it
is currently conducted.

3.8

No Undisclosed Liabilities.

The Company has no material liabilities or obligations of any nature (whether
Threatened, known or unknown and whether absolute, accrued, contingent, or
otherwise) that are required to

















be reflected in the Company’s financial statements except for (a) liabilities or
obligations reflected or reserved against in the Interim Balance Sheet, (b)
current liabilities incurred since the Interim Balance Sheet in the Ordinary
Course of Business since the date thereof and which are comparable in type and
amount to liabilities for prior periods, and (c) liabilities reflected in the
Final Closing Financial Statements.

3.9

Taxes.

(a)

Except as set forth in Schedule 3.9(a), each Group Member has filed on a timely
basis all Tax Returns that are or were required to be filed by or with respect
to it, pursuant to applicable Legal Requirements.  All such Tax Returns were
true, complete and correct in all material respects.  The Group Members have
paid all Taxes due and payable and made provision for the payment of all Taxes
for which any Group Member has received an assessment but that are not yet due
and payable.

(b)

Schedule 3.9(b) contains a complete and accurate list of all audits of all such
Tax Returns, including a reasonably detailed description of the nature and
outcome of each audit.  There have  been no deficiencies proposed as a result of
such audits.  No Group Member has given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment of Taxes of
the Group or for which any Group Member may be liable.

(c)

All Tax amounts required to be withheld by any Group Member, and the portion of
any such taxes to be paid by any Group Member to any Governmental Body, have
been collected or withheld and either paid to the appropriate Governmental Body
or set aside in accounts for such purpose or reserved against or made adequate
provision for in the financial statements of the responsible Group Member.

(d)

All foreign, state and local jurisdictions where any Group Member has filed Tax
Returns for 2005 are set forth in Schedule 3.9(d).  No Group Member has received
any claim from any Governmental Body in any jurisdiction that such Group Member
is or may be subject to taxation by such jurisdiction.

(e)

The Company is not a party to any Tax allocation or sharing agreement and no
Group Member has any liability for Taxes of any other Person (other than another
Group Member) and is not otherwise liable or obligated to indemnify any Person
(other than another Group Member) with respect to any Taxes.

3.10

No Material Adverse Change.

Since August 31, 2006, the Company has not suffered any Material Adverse Change,
nor has there been any Threatened Material Adverse Change.

















3.11

Employee Benefits.

Schedule 3.11 contains a complete and accurate list of all Company Plans and
other Benefit Obligations of the Company and identifies as such all Company
Plans that are defined benefit Pension Plans, Qualified Plans, or Multi-Employer
Plans (collectively for the purposes of this Section 3.11, the “Plans”).  The
Company has performed in all material respects all of its obligations under all
Company Plans and other Benefit Obligations of the Company.  The Company has
made appropriate entries in its financial records and statements for all
material obligations and liabilities under such Company Plans and other Benefit
Obligations that have accrued but are not due; and the Company, with respect to
all Company Plans and other Benefits Obligations of the Company, and each
Company Plan and other Benefit Obligation of the Company, is in compliance in
all material respects with ERISA, the IRC, and other applicable laws including
the provisions of such laws expressly mentioned in this Section 3.11, and with
any applicable collective bargaining agreement.  The Company has complied with
all provisions, rules, regulations and legislation relating to funding
requirements for the Company Plans.  No past service funding liabilities exist
under the Company Plans.  The current value of all accrued benefits under each
of the Company Plans did not, as of the latest valuation date, exceed the then
current value of the assets of the Company Plans allocable to such accrued
benefits based upon the actuarial methods and assumptions used for the Company
Plans.  All Company Plans have been duly authorized by the Board of Directors of
the Company.  No termination or partial termination has occurred with respect to
the Company Plans that has resulted in any material liability.  There are no
pending or Threatened audits or investigations by any Governmental Body with
respect to any Company Plan.

Copies of each Company Plan, any amendments thereto and any trust agreement and
contracts or insurance policies relating to such Company Plan have been
delivered to Buyer.  Copies of the documentation and material correspondence
directly related to the Company Plans have been delivered to Buyer.

Sellers represent and warrant that no Group Member, other than the Company, has
sponsored, maintained or contributed at any time during the preceding five years
to any plan, program, fund or arrangement that constitutes a defined benefit
Pension Plan, a Qualified Plan or a Multi-Employer Plan.




Neither Sellers nor any Group Member has made any promises of welfare benefit
plans, within the meaning of Section 3(1) of ERISA that provides for continuing
benefits or coverage for any former employees or retirees of any of the Group
Members including but not limited to retiree medical benefits.




3.12

Compliance with Legal Requirements; Governmental Authorizations.

Except as set forth in Schedule 3.12 or as would not have a Material Adverse
Change:

(a)

each Group Member is in full compliance with each Legal Requirement that is or
was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets;

















(b)

no event has occurred or circumstance exists that constitutes or results in a
violation or Threatened violation by any Group Member of, or a failure on the
part of a Group Member to comply with, any Legal Requirement ;

(c)

no Group Member has received, at any time since January 1, 2001, any written
notice or other communication from any Governmental Body regarding (A) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Legal Requirement, or (B) any actual, alleged, possible, or potential
obligation on the part of any Group Member to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature except as disclosed on
Schedule 3.12; and

(d)

Schedule 3.12 contains a complete and accurate list of each Governmental
Authorization that is held by each Group Member.  Unless by its terms it is
non-transferable, each such Governmental Authorization shall remain in full
force and effect after the Closing Date.

To the Knowledge of Sellers, the Governmental Authorizations listed in Schedule
3.12 collectively constitute all of the material Governmental Authorizations
necessary to permit each Group Member to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit the Group Member to own and use its assets in the manner in which its
currently owns and uses such assets.  

Notwithstanding anything to the contrary set forth in this Section 3.12, none of
the representations and warranties set forth in this Section 3.12 is intended or
shall be construed to apply to any matter relating to Environmental Laws,
Occupational Safety and Health Laws or any laws relating to employment
practices, which matters are addressed in Sections 3.17 and 3.18, respectively.

3.13

Legal Proceedings; Orders.

(a)

Except as set forth in Schedules 3.13 and 3.17, there is no pending or
Threatened Proceeding:

(i)

that has been commenced by or against any Group Member; or

(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

(b)

Except as set forth in Schedule 3.13:

(i)

there is no Order to which any Group Member, or any of the assets owned by any
Group Member, is subject; and

(ii)

no Seller is subject to any Order that relates to the business of, or any of the
assets owned or used by, any Group Member.

















3.14

Absence of Certain Changes and Events.

Except as set forth in Schedule 3.14 or as otherwise specifically contemplated
by this Agreement, since the date of the Interim Balance Sheet, each Group
Member has conducted its business only in the Ordinary Course of Business and
there has not been any:

(a)

change in the Company's authorized or issued capital stock, grant of any stock
option or right to purchase shares of capital stock of the Company; issuance of
any security convertible into such capital stock, grant of any registration
rights, grant of options, warrants or stock awards, purchase, redemption,
retirement, or other acquisition by the Company of any shares of any such
capital stock, or declaration or payment of any dividend or other distribution
or payment in respect of shares of capital stock;

(b)

amendment to the Organizational Documents of the Company;

(c)

except in the Ordinary Course of Business, payment or increase by the Company of
any bonuses, salaries, loans, perquisites, severance arrangements or other
compensation to any stockholder, director, officer, or employee or entry into
any employment, severance, or similar Contract with any director, officer, or
employee;

(d)

adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company;

(e)

damage to or destruction or loss of any asset or property of any Group Member,
whether or not covered by insurance, which would cause a Material Adverse Change
to the properties, assets, business or financial condition of the Group;

(f)

except in the Ordinary Course of Business, entry into, termination of, or
receipt of notice of termination of (i) any license, distributorship, dealer,
sales representative, joint venture, credit, or similar agreement, or (ii) any
Contract or transaction involving a total remaining commitment by or to a Group
Member of at least $50,000 or a term in excess of twelve (12) months;

(g)

material change in the accounting methods or principles or practices used by the
Company;

(h)

payment of long term debt except as in accordance with the normal scheduled
maturities for any long term debt;

(i)

grant or making of any mortgage or pledge or subject itself or any of its
properties or assets (tangible or intangible) to any claim, lien, charge or
encumbrance of any kind (absolute or contingent), except liens for Taxes not
currently due;

















(j)

making of any commitment or incurring of any liability, through negotiations or
otherwise, to any labor organization which could have a Material Adverse Change;

(k)

increase or establishment of any reserve for Taxes or other liabilities on its
books or otherwise provide therefor, except for Taxes or other liabilities
relating to the Ordinary Course of Business of the Company since the date of the
Interim Balance Sheet; or write up or down the value of inventory or determine
as collectable any notes or accounts receivable that were previously considered
to be uncollectible, except for write-ups or write-downs in accordance with GAAP
in the Ordinary Course of Business consistent with past practice;

(l)

making or authorizing of any capital expenditure in excess of $100,000 for any
individual commitment, except as may be necessary for ordinary repair,
maintenance or replacement;

(m)

entry into any contract, except in the Ordinary Course of Business, for the sale
of goods or the performance of services for or by the Company that is not
terminable upon sixty (60) days notice or less; entry into any contract
continuing for a period of more than three months from its date that is not
terminable upon sixty (60) days notice or less; entry into any agreement or
instrument, except in the Ordinary Course of Business, relating to the borrowing
or lending of money or extension of credit, guarantee or indemnitee of any
Person with respect to any obligation for borrowed money or otherwise, excluding
endorsements made for collection; or making or permitting to be made any
amendment, modification, cancellation or termination of any material contract,
agreement, lease, license, finance agreement or written evidence of
indebtedness, except for the renewal of lines of credit in place as of the date
hereof, in an amount and on terms consistent with past practice of the Company;
or

(n)

taking of any action that would cause any of the representations contained
herein to be untrue.

3.15

Applicable Contracts; No Defaults.

(a)

Schedule 3.15(a) contains a complete and accurate list of the following
executory Contracts to which any Group Member is a party (each, an “Applicable
Contract”):

(i)

each Contract that involves performance of services or delivery of goods or
materials by the Group of an amount or value in excess of $100,000;

(ii)

each Contract that involves performance of services or delivery of goods or
materials to the Group of an amount or value in excess of $100,000;

(iii)

each Contract that was not entered into in the Ordinary Course of Business and
that involves expenditures by or receipts of the Group in excess of $50,000;

















(iv)

each Contract that involves the furnishing of goods or services which cannot be
cancelled, without penalty, on sixty (60) days or less notice and which affects
the ownership of, leasing of, title to, use of, or any leasehold or other
interest in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $50,000 and with terms of less than one year);

(v)

each Contract containing covenants that in any way purport to restrict the
business activity of any Group Member or limit the freedom of any Group Member
to engage in any line of business or to compete with any Person;

(vi)

each Contract for capital expenditures in excess of $100,000;

(vii)

each written warranty, guaranty, and or other similar undertaking with respect
to contractual performance extended by the Group other than in the Ordinary
Course of Business;

(viii)

each Contract guaranteeing any indebtedness obligation or liability of a Person
other than a Group Member;

(ix)

each Contract involving a joint venture, partnership or other cooperative
arrangement or any other agreement involving a sharing of profits;

(x)

each Contract which contains any provisions requiring any Group Member to
indemnify any other Person other than in the Ordinary Course of Business;

(xi)

except in the Ordinary Course of Business, each Contract obligating the Group to
sell or deliver any product or service at a price which does not cover the cost
(including labor, materials and production overhead) plus the Group’s customary
profit margin associated therewith;

(xii)

each Contract concerning confidentiality or non-competition, other than in the
Ordinary Course of Business; and

(xiii)

each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

The Company has provided true and correct copies of all Applicable Contracts  to
Buyer.  No notice of material default arising under any Applicable Contract has
been delivered to or by the Group.  Except as set forth in Schedule 3.15, the
transfer of the Shares contemplated by this Agreement will not result in any
default, penalty or modifications to any such Applicable Contract.

(b)

Each Applicable Contract is a legal, valid and binding obligation of the Group
and, to Sellers’ Knowledge, each other party thereto, enforceable against each
such party thereto in accordance with its terms, except as may be limited by

















applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.  

(c)

Except as set forth in Schedule 3.15(c):

(i)

each Group Member is in compliance with all applicable terms and requirements of
each Applicable Contract under which it has or had any obligation or liability,
except where such non-compliance would not have a Material Adverse Change; and

(ii)

each Group Member has not given to or received from any other Person any notice
or other communication regarding any actual, Threatened or alleged violation or
breach of, or default under, any Applicable Contract.

3.16

Insurance.

The Company has delivered to Buyer true and complete copies of all policies of
insurance to which any Group Member is a party.  Schedule 3.16 describes any
self-insurance arrangement by or affecting the Group, including any reserves
established thereunder.  Except as set forth on Schedule 3.16:

(a)

All policies to which any Group Member is a party:

(i)

to Sellers’ Knowledge, are valid, outstanding, and enforceable and shall so
remain through the Closing Date (except to the extent any such policy expires
and is renewed in the Ordinary Course of Business);

(ii)

to Sellers’ Knowledge, are sufficient for compliance with all Legal Requirements
and Contracts to which any Group Member is a party; and

(iii)

do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Group Members.

(b)

The Group has paid all premiums due, and has otherwise performed all of its
obligations, under each policy to which any Group Member is a party or that
provides coverage to the Group or director thereof, and no event has occurred
which, with notice or the lapse of time, would constitute such a breach or
default, or permit termination, modification, or acceleration, under the
policies.

3.17

Environmental Matters.

Except as set forth in Schedule 3.17:

(a)

There are no pending or, to the Knowledge of Sellers, Threatened claims
resulting from any Environmental, Health, and Safety Liabilities or arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Facilities or the Group.

















(b)

Each Group Member is in compliance in all material respects with all present
interpretations of, or enforcement policies applicable to, Environmental Laws
and Occupational Safety and Health Laws.

(c)

At no time did any Group Member release on, upon, adjacent to, or into any of
the Facilities, substances in violation of Environmental Laws or Occupational
Safety and Health Laws or which would cause a Material Adverse Change in the
Facilities or the financial operations of the Group.

(d)

Each Group Member has in full force and effect all Governmental Authorizations
required by all applicable Environmental Laws for the operation of its
respective business and is in material compliance with the terms and conditions
of such Governmental Authorizations.

(e)

No Group Member is subject to any decree, order, writ, judgment or injunction
issued pursuant to, and to the Sellers' Knowledge, is not the subject of any
pending or Threatened investigation under any, applicable Environmental Laws.

(f)

To Sellers’ Knowledge, there has been no Hazardous Activity at any of the
Facilities (except in material compliance with or which have been remediated in
material compliance with applicable Environmental Laws at any of the
Facilities).

(g)

Buyer has been provided with, in the course of due diligence inquiry, full and
accurate disclosure of all material known or Threatened Environmental, Health
and Safety Liabilities, and full and accurate documentation regarding the
Group’s policies, procedures and operations in connection with Environmental
Laws.

3.18

Employees.

Schedule 3.18 contains (a) a complete and accurate list, as of December 18,
2006, of the name, job title (to the extent applicable), and current rate of
compensation for each Group employee, officer and director, and (b) a list of
each such employee/officer who has entered into a contract for employment or a
confidentiality/assignment of inventions agreement with any Group Member, a copy
of which has been provided to Buyer.  Except as set forth in Schedule 3.18, to
Sellers’ Knowledge, no employee with annual compensation in excess of
seventy-five thousand dollars ($75,000) or group of at least  five (5) employees
has any plans to terminate employment with the Group.  There are no
controversies pending or, to the Knowledge of Sellers, Threatened controversies
involving any employee with annual compensation in excess of seventy-five
thousand dollars ($75,000) or any group of at least five (5) employees of the
Group.  Each Group Member is in compliance in all material requests with all
applicable federal, state and municipal Occupational Safety and Health Laws
concerning or affecting employees of the Group.

Except as set forth on Schedule 3.18, no Group Member has been since January 1,
2004, or is, subject to any adverse rulings, findings or determinations of
unlawful employment practices or violations of other related statutes, and
Sellers have not received any written notice of any pending or Threatened
investigation, Proceeding, labor dispute or litigation relating to any unlawful
employment practice claim or claims or violations of other related statutes,
executive orders or administrative determinations or regulations.

















3.19

Labor Relations; Compliance.

Except as set forth on Schedule 3.19, no Group Member is a party to any
collective bargaining Contract.  Since January 1, 2004, there has not been,
there is not presently pending or existing, and to Sellers' Knowledge there is
not Threatened, (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (b) any Proceeding against or affecting the Group relating to
the alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board or the Equal Employment
Opportunity Commission, or (c) any application for certification of a collective
bargaining agent.  There is no lockout of any employees by the Group, and no
such action is contemplated by the Group.

3.20

Intellectual Property.

(a)

Patents.

(i)

Schedule 3.20(a) contains a complete and accurate list of all Patents owned by
each Group Member.  Except for licenses granted in the Applicable Contracts,
each Group Member is the owner of all right, title, and interest in and to each
of its Patents, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims.

(ii)

All of the issued Patents owned by the Group are currently in compliance with
formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use) and are valid and enforceable.

(iii)

No Patent owned by the Group has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding.

(iv)

To Sellers' Knowledge, no Patent owned by the Group is infringed or has been
challenged or Threatened in any way.

(b)

Marks.

(i)

Schedule 3.20(b) contains a complete and accurate list and summary description
of all Marks used by each Group Member.  Except for licenses granted in the
Applicable Contracts, each Group Member is the owner of all right, title, and
interest in and to each of its Marks, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims.

(ii)

All Marks owned by the Group that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications) and are valid and enforceable.

















(iii)

No Mark owned by the Group has been or is now involved in any opposition,
invalidation, or cancellation Proceeding and, to Sellers' Knowledge, no such
action is Threatened with the respect to any of such Marks.

(iv)

To Sellers' Knowledge, there is no trademark or trademark application of any
third party that potentially interferes with any Mark of the Group.

(v)

To Sellers' Knowledge, no Mark owned by the Group is infringed or has been
challenged or Threatened in any way.

(c)

Copyrights.  No Group Member has any registered Copyrights.

(d)

Royalties.  The Company does not pay any royalty to any Person in connection
with the property described in this Section 3.20.

3.21

Brokers or Finders.

Sellers and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement other than in connection with
an agreement with Houlihan Lokey Howard & Zukin.  Any payments to Houlihan Lokey
Howard & Zukin after the Effective Time shall be paid by Sellers.

3.22

Product Warranty.

Schedule 3.22 hereto contains an accurate and complete statement of all written
warranties, warranty policies, service, subscription and maintenance agreements
of the Group.  To Sellers’ Knowledge, there are no material warranty liabilities
or recalls of the Group’s products, and no claims for service, repair,
replacement, refund, recall or claims for other product-related remedies that
are pending, or are reasonably anticipated to be presented with respect to the
Group’s products.

3.23

Product Liability.

Schedule 3.23 contains a complete and accurate list and summary description of
all liabilities, claims or obligations, absolute or (to Sellers’ Knowledge)
contingent, pending or (to Sellers’ Knowledge) Threatened or otherwise arising
from or alleged to arise from any actual or alleged injury to persons or
property as a result of the ownership, possession or use of any product
assembled or sold by the Group prior to the Effective Time, including but not
limited to any claims arising from or alleged to arise from any actual or
alleged exposure to asbestos and/or asbestos containing materials.  All such
claims are fully covered by product liability insurance subject to applicable
deductibles and available limits of coverage or if not are noted on Schedule
3.23.  To Sellers’ Knowledge, there are no recalls, Threatened or pending, and
no report has been filed or required to have been filed with respect to any
products of the Group under any applicable statute or regulation.

















3.24

Customers.

None of the customers of the Group identified on Schedule 3.24 has provided
written notice to Sellers of its intention to terminate its relationship with
the Group or to substantially reduce the amount of business it provides to the
Group, and Sellers do not have any Knowledge of any such intention unless
identified on Schedule 3.24.

3.25

Trade Secrets and Proprietary Information.

To Sellers’ Knowledge no use of the Trade Secrets owned by the Company violates
any trade secret rights of any other Person.

3.26

Personal Property Leases.

There are no leases of personal property used by the Group involving annual
payments in excess of Twenty-Five Thousand Dollars ($25,000).

3.27

Related Party Interests.

Except as disclosed on Schedule 3.27, no Person in which any of the Sellers has
a direct or indirect interest or investment:

(a)

has any cause of action or other claim whatsoever against or owes any amount to,
or is owed any amount by any Group Member in excess of $50,000;

(b)

has any interest in or owns any property or right used in the conduct of the
business of the Group;

(c)

is a party to any Contract with any Group Member;

(d)

received from or furnished to any Group Member any goods or services other than
employment services (with or without consideration) since the date of the
Interim Balance Sheet; or

(e)

owns, directly or indirectly, any debt, equity or other interest or investments
in any corporation, firm or other entity which is a competitor, lessor, lessee,
customer, supplier or advertiser of the Group.

3.28

Delivery of Documents.

Complete copies of all notices and other instruments and documents, including
all amendments, supplements and modifications thereto, listed in the Schedules
to this Agreement have been delivered to Buyer.

3.29

Truth of Representations and Warranties.

No representation or warranty by Sellers in this Agreement or in the Schedules
contains or will contain an untrue statement of fact necessary to make the
statements and facts contained therein not misleading.

















3.30

Books and Records.

All accounting books, ledgers, records, minute books, share certificate books
and corporate seals, where applicable, of the Group and all other records of or
concerning the Group are located at the business premises of one or more of the
Group Members.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as follows:

4.1

Organization and Good Standing.  

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

4.2

Authority; No Conflict.  

This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.  Buyer has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and the other agreements contemplated hereby and to perform its
obligations under this Agreement and such other agreements.  Except with regard
to satisfying the HSR Act, Buyer is not and will not be required to obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the other agreements contemplated hereby or the consummation or
performance of any of the Contemplated Transactions.

4.3

Investment Intent.  

Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

4.4

Certain Proceedings.  

There is no pending Proceeding against Buyer and that challenges, or may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, any of the Contemplated Transactions.  To Buyer's Knowledge, no such
Proceeding has been Threatened.

4.5

Available Funds.  

Buyer has, or will have as of the Closing Date, sufficient funds to perform all
of its obligations under this Agreement, including, without limitation, to make
the payments required hereunder.

4.6

Brokers or Finders.

Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or other similar payment in

















connection with this Agreement and will indemnify and hold Sellers harmless from
any such payment alleged to be due by or through Buyer as a result of the action
of Buyer or its officers or agents.

ARTICLE 5

COVENANTS OF SELLERS PRIOR TO CLOSING DATE

5.1

Access and Investigation.

Between the date of this Agreement and the Closing Date, Sellers will, and will
cause the Company and its Representatives to: (a) afford Buyer and its
Representatives and prospective lenders and their Representatives (collectively,
"Buyer's Advisors") reasonable access to the Company's properties, contracts,
books and records, and other documents and data, and will permit Buyer to
contact any third party from whom information is sought relevant to the
Contemplated Transactions; (b) furnish Buyer and Buyer's Advisors with full and
complete copies of all such contracts, books and records, and other existing
documents and data as Buyer may reasonably request; (c) furnish Buyer and
Buyer's Advisors with such additional financial, operating, and other data and
information as Buyer may reasonably request; and (d) facilitate Buyer’s due
diligence visits with certain primary vendors and customers of the Company as
specifically provided for herein.  Notwithstanding the foregoing, any contact
with employees, vendors, and customers of the Group shall be made only with
Sellers’ prior approval and after all other due diligence has been completed by
Buyer and all other relevant materials issues have been agreed to and concluded
between the parties.  BUYER SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD THE GROUP
MEMBERS AND THEIR AFFILIATES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS AND
LOSSES CAUSED DIRECTLY OR INDIRECTLY BY THE ACTS OR OMISSIONS OF BUYER OR
BUYER’S REPRESENTATIVES IN CONNECTION WITH ANY DUE DILIGENCE CONDUCTED PURSUANT
TO OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING ANY SITE VISITS AND
ENVIRONMENTAL SAMPLING.  Buyer shall comply fully with all rules, regulations,
policies and instructions issued by the Group while upon, entering or leaving
any Group Member’s property, including any insurance requirements that the Group
may impose on contractors authorized to perform work on any property owned or
operated by the Group.  Buyer shall not unreasonably interfere with the
day-to-day operations of the business of the Group.

5.2

Operation of the Businesses of the Company.

Between the date of this Agreement and the Closing Date, Sellers will, and will
cause the Company to, use their Best Efforts to (a) conduct business only in the
Ordinary Course of Business, (b) confer with Buyer concerning operational
matters of a material nature, and (c) otherwise report regularly and
periodically to Buyer concerning the status of the business, operations, and
finances of the Company.

















5.3

Negative Covenant.

Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Sellers will not, and will cause the
Company not to, without the prior consent of Buyer, take any affirmative action,
or fail to take any reasonable action within their or its control, as a result
of which any of the changes or events listed in Section 3.14 is likely to occur.

5.4

Required Approvals.

As promptly as practicable after the date of this Agreement to the extent not
already done, Sellers will, and will cause the Company to, make all filings
required by Legal Requirements to be made by them in order to consummate the
Contemplated Transactions.

5.5

Notification.

Between the date of this Agreement and the Closing Date, each Seller will
promptly notify Buyer in writing if such Seller becomes aware of any fact or
condition that causes or constitutes a Breach or potential Breach of any of
Sellers' representations and warranties set forth in this Agreement, or if such
Seller becomes aware of the occurrence after the date of this Agreement of any
fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a Breach or potential Breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules if the Schedules were
dated the date of the occurrence or discovery of any such fact or condition,
Sellers will promptly deliver to Buyer a supplement to the Schedules specifying
such change.  During the same period, each Seller will promptly notify Buyer of
the occurrence of any Breach or potential Breach of any covenant of Sellers in
this Section 5 or of the occurrence of any event that may make the satisfaction
of the conditions in Article 7 impossible or reasonably unlikely.

5.6

Best Efforts.

Between the date of this Agreement and the Closing Date, Sellers will use their
Best Efforts to cause the conditions in Article 7 and Section 8.4 to be
satisfied.

ARTICLE 6

COVENANTS OF BUYER PRIOR TO CLOSING DATE

6.1

Required Approvals.

As promptly as practicable after the date of this Agreement to the extent not
already done, Buyer will, and will cause each of its Related Persons to, make
all filings required by Legal Requirements to be made by them in order to
consummate the Contemplated Transactions.

















6.2

Best Efforts.

Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, Buyer will use its Best Efforts to cause the
conditions in Section 7.2(c) and Article 8 to be satisfied.

6.3

Disputes with Group Customers.

If and to the extent Buyer elects to contact any customer of any Group Member as
permitted by the terms of this Agreement, Buyer shall only do so after
confirming in writing to Sellers’ Representatives that Buyer has never asserted
any claim against, or otherwise been engaged in any dispute of any nature with,
such customer.

ARTICLE 7

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

7.1

Accuracy of Representations.

The representations and warranties of Sellers contained in this Agreement shall
be true and correct on and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except to the extent that any such representation or warranty is
stated to be made as of a specified date, in which case, such representation and
warranty shall be true and correct as of such specified date), except that any
inaccuracies in such representations and warranties will be disregarded if the
circumstances giving rise to such inaccuracies do not, individually or in the
aggregate, constitute, and could not reasonably be expected to constitute, a
Material Adverse Change, and except that the representations and warranties
shall not be deemed to be untrue or incorrect by virtue of the transfer by the
Company to Sellers of the Excluded Assets.

7.2

Sellers' Performance.

(a)

All of the covenants and obligations that Sellers are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of such covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.

(b)

Each document required to be delivered pursuant to Section 2.5(a) and this
Article 7 must have been delivered.

(c)

No Proceeding shall be pending or Threatened by or before any Governmental Body
wherein an unfavorable judgment, order, decree, stipulation or injunction would
(i) prevent consummation of any of the Contemplated Transactions, (ii)

















cause any of the Contemplated Transactions to be rescinded following
consummation or (iii) affect adversely the right of the Buyer to own, operate or
control any of the assets and operations of the Company following the
Contemplated Transactions, and no such judgment, order, decree, stipulation or
injunction shall be in effect.

7.3

Opinion Letter.

Buyer shall have received opinions of various counsel to Sellers, in form and
substance satisfactory to Buyer.

7.4

Resignations.

Buyer shall have received in writing prior to or at the Closing the
resignations, effective as of the Closing Date, of each director and officer of
the Company other than Hylton L. Jonas and Donald C. Wall.  

7.5

Escrow Agreement

Sellers and the Escrow Agent shall have executed and delivered to Buyer the
Escrow Agreement.

7.6

Good Standing Certificate.

Buyer shall have received certificates certifying that each Group Member is in
good standing under all laws of the state of its incorporation.

7.7

Other Documents.

Sellers shall have executed and delivered to Buyer such other documents as
counsel for Buyer shall reasonably request to carry out the purposes of this
Agreement.

7.8

No Claim Regarding Stock Ownership or Sale Proceeds.  

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, the Company, or (b) is entitled to all
or any portion of the Purchase Price.

7.9

Employment Agreements.  

Each of Hylton L. Jonas, Brian Rosenbloom, and Howard Kraines shall have
executed and delivered to Buyer an employment agreement relating to services to
be provided by him to the Group Members.

7.10

Mutual Release.

Each of Hylton L. Jonas, Brian Rosenbloom, Lawrence L. Rosenbloom, Howard
Kraines, Reuben Rosenbloom, and each Seller shall have executed and delivered to
the Group a Mutual Release in substantially the form attached hereto as Exhibit
B.

















ARTICLE 8

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

Sellers' obligation to sell the Shares and to take the other actions required to
be taken by Sellers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Sellers, in whole or in part):

8.1

Accuracy of Representations.  

The representations and warranties of Buyer contained in this Agreement shall be
true and correct on and as of the Closing Date, with the same effect as though
such representations and warranties had been made on and as of the Closing Date
(except to the extent that any such representation or warranty is stated to be
made as of a specified date, in which case, such representation and warranty
shall be true and correct as of such specified date), except that any
inaccuracies in such representations and warranties will be disregarded if such
inaccuracies do not, and could not have reasonably be expected to, have a
material adverse effect on Buyer’s business, financial condition, or results of
operation or Buyer’s ability to consummate the Contemplated Transactions.

8.2

Buyer's Performance.

(a)

All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of such covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.

(b)

Each document required to be delivered pursuant to this Article 8 must have been
delivered.

(c)

Buyer must have satisfied its obligations pursuant to Section 2.3(a).

8.3

No Injunction.

No Proceeding shall be pending or Threatened by or before any Governmental Body
wherein an unfavorable judgment, order, decree, stipulation or injunction would
(i) prevent consummation of any of the Contemplated Transactions or (ii) cause
any of the Contemplated Transactions to be rescinded following consummation, and
no such judgment, order, decree, stipulation or injunction shall be in effect.

8.4

Opinion Letter.

Sellers shall have received from counsel to Buyer an opinion of counsel to
Buyer, substantially in form and substance satisfactory to Sellers.

















8.5

Escrow Agreement.

Buyer and the Escrow Agent shall have executed and delivered to Sellers the
Escrow Agreement.

8.6

Employment Agreements.

Buyer shall have executed and delivered an employment agreement relating to the
services to be provided to the Group Members by each of Hylton L. Jonas, Brian
Rosenbloom, and Howard Kraines.

8.7

Mutual Release.

Buyer shall have caused the Group to have executed and delivered to each of
Hylton L. Jonas, Brian Rosenbloom, Lawrence L. Rosenbloom, Howard Kraines,
Reuben Rosenbloom, and each Seller a Mutual Release in substantially the form
attached hereto as Exhibit B.

ARTICLE 9

TERMINATION

9.1

Termination Events.

This Agreement may, by notice given prior to the Closing, be terminated:

(a)

by Buyer if there is a Breach of any representation or warranty of Sellers in
Article 3 of this Agreement such that the conditions set forth in Section 7.1
would not be satisfied as of the time of said Breach, provided that if such
Breach is curable, then Buyer may not terminate this Agreement under this
Section 9.1(a) for  thirty (30) days after it has given written notice to
Sellers of such Breach, provided that Sellers continue to exercise their Best
Efforts to cure such Breach (it being understood that Buyer may not terminate
this Agreement under this Section 9.1(a) if such Breach is cured during such
 thirty (30) day period);

(b)

by Sellers if there is a Breach of any representation or warranty of Buyer in
Article 4 of this Agreement such that the conditions set forth in Section 8.1
would not be satisfied as of the time of said Breach, provided that if such
Breach is curable, then Sellers may not terminate this Agreement under this
Section 9.1(b) for thirty (30) days after giving written notice to Buyer of such
Breach, provided that Buyer continues to exercise its Best Efforts to cure such
Breach (it being understood that Sellers may not terminate this Agreement under
this Section 9.1(b) if such Breach is cured during such thirty (30) day period);

(c)

by Buyer if any of the conditions in Sections 7.2, 7.3, 7.4, 7.5, 7.6, 7.8, 7.9
or 7.10 has not been satisfied as of the Closing Date or if satisfaction of such
a condition is or becomes impossible or commercially impracticable (other than
through the failure of Buyer to comply with its obligations under this
Agreement) and Buyer has not waived such condition on or before the Closing
Date;

















(d)

by Sellers, if any of the conditions in Sections 8.2, 8.3, 8.4, 8.5, 8.6, or 8.7
has not been satisfied of the Closing Date or if satisfaction of such a
condition is or becomes impossible or commercially impracticable (other than
through the failure of Sellers to comply with their obligations under this
Agreement) and Sellers have not waived such condition on or before the Closing
Date; or

(e)

by mutual agreement in writing of Buyer and Sellers.

9.2

Effect of Termination.

Each party's right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies.

ARTICLE 10

INDEMNIFICATION; REMEDIES

10.1

Survival.

All representations, warranties, covenants, and obligations in this Agreement,
the Schedules, the certificates delivered pursuant to Sections 2.5(a)(ii) and
2.5(b)(ii), and any other certificate or document delivered pursuant to this
Agreement will survive the Closing.

10.2

Indemnification and Payment of Damages by Sellers.

Subject to the other provisions of this Article 10, Sellers, jointly and
severally, will indemnify and hold harmless Buyer, the Company, and their
respective Representatives, stockholders, controlling persons, and affiliates
for, and will pay to them the amount of, any loss, liability, damage,
deficiency, penalty, cost, assessment or reasonable expense (including without
limitation reasonable attorneys' fees) whether or not involving a third-party
claim (collectively, "Damages"), arising from or in connection with:

(a)

any Breach of any representation or warranty made by Sellers in this Agreement,
or the Schedules;

(b)

any Breach by Sellers of any covenant or obligation of Sellers in this
Agreement;

(c)

subject to the terms and conditions set forth in Section 11.5, the acts or
omissions of any Group Member or any Seller, or any Person acting on any Group
Member’s or Seller’s behalf, and occurring on or before the Closing Date in
connection with any Hazardous Activity in, on, under or migrating (or having
migrated) from any of the Facilities regardless of whether such matter has been
disclosed to Buyer in a Schedule; and

(d)

the acts or omissions of any Group Member or any Seller, or any Person acting on
any Group Member’s or Seller’s behalf, and occurring on or before the Closing
Date in connection with any employment practices matter (including but not

















limited to matters pending before the EEOC, a state agency or in litigation) and
regardless of whether such matter has been disclosed to Buyer in the Schedules.

10.3

Indemnification and Payment of Damages by Buyer.  

Subject to the other provisions of this Article 10, Buyer will indemnify and
hold harmless Sellers for, and will pay to Sellers the amount of, any Damages,
arising from or in connection with:

(a)

any Breach of any representation or warranty made by Buyer in this Agreement;

(b)

subject to the terms and conditions set forth in Section 11.5, the acts or
omissions of Buyer, or any Person acting on Buyer’s behalf, and occurring after
the Closing Date in connection with any Hazardous Activity in, on, under or
migrating (or having migrated) from any of the Facilities; and

(c)

any Breach by Buyer of any covenant or obligation of Buyer in this Agreement.

10.4

Time Limitations.

Notwithstanding Section 10.1, Buyer will have no liability (for indemnification
or otherwise) with respect to any representation or warranty, or any covenant or
obligation to be performed and complied with prior to the Closing Date, unless
Sellers notify Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Sellers prior to the second (2nd)
anniversary of the Closing Date.  Notwithstanding Section 10.1, Sellers will
have no liability (for indemnification or otherwise) with respect to any
representation or warranty, or any covenant or obligation to be performed and
complied with hereunder, unless Buyer notifies Sellers of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by
Buyer prior to the dates specified below:

(a)

A claim in respect of the representations and warranties set forth in Sections
3.2(a) (Authority; No Conflict), 3.3 (Capitalization), 11.4(b) (Sellers'
Representatives) or a claim in respect of fraud, can be asserted indefinitely;

(b)

A claim in respect of the representations and warranties set forth in Section
3.9 (Taxes) must be asserted prior to the expiration of the respective
limitation periods contained in the IRC, or applicable state revenue code or
statute, respectively, and any other legislation affecting Taxes;

(c)

 A claim in respect of the representation and warranties set forth in 3.17
(Environmental Matters) or pursuant to Section 10.2(c) or Section 11.5 must be
asserted prior to the seventh (7th) anniversary of the Closing Date;

(d)

A claim in respect of the representation and warranties set forth in 3.19(b)
(Labor Relations; Compliance) or pursuant to Section 10.2(d) must be asserted
prior to the third (3rd) anniversary of the Closing Date, except that a claim in
respect of Debra L. Babic v. Bakers Pride, SDHR Case No.10114359, EEOC Charge
No. 16GA700232; and any litigation that might arise out of or in connection with
a claim filed by James Hilliard against Bakers Pride with the State Division of

















Human Rights, State of New York, must be asserted prior to the fifth (5th)
anniversary of the Closing Date;

(e)

A claim in respect of the representation and warranties set forth in Section 3.7
(Condition of Assets) must be asserted prior to expiration of 120 days after the
Closing Date; and

(f)

A claim in respect of all representation and warranties not listed in Sections
10.4(a) through (e) must be asserted prior to the second (2nd) anniversary of
the Closing Date.

10.5

Limitations on Amount.

Except as otherwise provided in Section 11.5, Sellers will have no liability
(for indemnification or otherwise) with respect to the matters described in
Section 10.2(a), (b) and (d) until the total of all Damages with respect to such
matters exceeds Four Hundred Thousand Dollars ($400,000), and then only for the
amount by which such Damages exceed Four Hundred Thousand Dollars ($400,000).
 Notwithstanding the foregoing, Sellers will have no liability (for
indemnification or otherwise) with respect to the matters described in Section
10.4(e) until the total of all Damages with respect to such matters exceeds Two
Hundred Fifty Thousand Dollars ($250,000), and only the amount by which such
Damages exceed Two Hundred Fifty Thousand Dollars ($250,000).  The maximum
liability of Sellers in aggregate under this Article 10 and Section 11.5 for any
and all Damages, regardless of when suffered, shall be Twenty-Five Million
Dollars ($25,000,000); provided, however, that (a) the maximum liability of
Sellers pursuant to Sections 10.2(a) arising out of Section 3.17, 10.2(c) and
11.5 relating to the Group’s Facility located in New York, other than with
respect to third party personal claims for personal injury or property damage,
shall be Ten Million Dollars ($10,000,000), all of which shall be counted
against the maximum liability of Twenty-Five Million Dollars ($25,000,000), and
(b) no restriction shall apply in cases of fraud or intentional
misrepresentation by any of Sellers.

10.6

Procedure for Indemnification—Third Party Claims.

(a)

Promptly after receipt by an indemnified party of notice of the commencement or
Threatened commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under this Article
10 or Section 11.5, give notice to the indemnifying party of the commencement or
reasonably anticipated commencement of such claim, but the failure to notify the
indemnifying party will not relieve the indemnifying party of any liability that
it may have to any indemnified party, except to the extent that the indemnifying
party demonstrates that the defense of such action is actually prejudiced by the
indemnified party's failure to give such notice.

(b)

If any Proceeding referred to in Section 10.6(a) is brought against an
indemnified party and notice is given to the indemnifying party of the
commencement or Threatened commencement of such Proceeding, the indemnifying
party will be entitled to participate in such Proceeding and, to the extent that
it wishes, to assume the defense of such Proceeding utilizing Representatives
reasonably

















acceptable to the indemnified party, and, after notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
Proceeding, the indemnifying party will not, as long as it diligently, in good
faith and using its Best Efforts conducts such defense, be liable to the
indemnified party under this Article 10 or Section 11.5 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding.  If the indemnifying party assumes the defense of a
Proceeding, no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party's consent (which shall not be
unreasonably withheld, conditioned or delayed) unless the sole relief provided
is monetary damages that are paid in full by the indemnifying party and the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, the indemnified party or unless the amount
in controversy is less than Twenty Thousand Dollars ($20,000).  If notice is
given to an indemnifying party of the commencement or Threatened commencement of
any Proceeding and the indemnifying party does not, within thirty (30) days
after the indemnified party's notice is given, give notice to the indemnified
party of its election to assume the defense of such Proceeding, subject to the
provisions of this Article 10, the indemnifying party will be bound by any
reasonable determination made in such Proceeding or any reasonable compromise or
settlement effected by the indemnified party, and will be liable for all
reasonable expenses, fees or costs incurred by the indemnified party, whether in
connection with the defense of the Proceeding or in any legal or equitable
proceeding brought by the indemnified party against the indemnifying party to
enforce this Article 10.

10.7

Procedure for Indemnification – Other Claims.

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

10.8

Exclusive Representations and Warranties.

Buyer acknowledges that no Seller has made to Buyer any representation or
warranty, express or implied, other than as expressly made in Section 3
(including the Schedules).  Without limiting the generality of the foregoing,
and notwithstanding any otherwise express representations and warranties made in
Section 3 (including the Schedules), Sellers make no representation or warranty
to Buyer with respect to (a) any projections, estimates or budgets of future
revenues, expenses or expenditures and future results of operations heretofore
delivered to or made available to Buyer; or (b) any other information or
documents made available to Buyer or its Representatives with respect to
Sellers, except as expressly covered by a representation or warranty contained
in Section 3 (including the Schedules).

10.9

Credits, Etc.

Notwithstanding anything contained herein to the contrary, in no event shall
Buyer or any other indemnified Person be entitled to recover against the Escrow
Fund or Sellers with respect to any

















claim for which any Group Member is entitled to indemnification under the
provisions of any Contract or other right, until such time as all remedies
available to such Group Member under such Contract or other right, as provided
therein, have been exhausted.  Standex shall recover the insurance proceeds
under all applicable insurance policies prior to being entitled to recover
Damages from or against Sellers hereunder, and any such recovery shall be net of
all such insurance proceeds.  In determining any Damages payable from the Escrow
Fund or otherwise by Sellers to Buyer under this Agreement, Sellers shall be
entitled to a credit or offset against such Damages in an amount equal to the
value of any documented net tax benefit realized (by reason of a deduction,
basis adjustment, credit or otherwise), or any insurance benefit realized or
realizable by Buyer in connection with the Damage which forms the basis of an
indemnity claim hereunder (including without limitation all insurance proceeds
arising out of the insurance described in Section 11.5).  Furthermore, Buyer
shall not be entitled to any recovery under this Article 10 if and to the extent
an adjustment to the Purchase Price has previously been made with respect to
such matter.  No Seller shall be obligated to pay any amount arising out of
Sellers’ indemnification obligations pursuant to this Article 10 or Section 11.5
unless and until the Escrow Fund shall be completely depleted.

10.10

Exclusive Remedy.

The right of Buyer and Sellers to indemnification pursuant to Sections 10.2 and
10.3, and the rights pursuant to Section 11.5, shall be the sole and exclusive
right and remedy exercisable under this Agreement regardless of the legal theory
advanced in support of such claims; provided, however, that this Section 10.10
shall not apply in cases of fraud and intentional misrepresentation.  

10.11

Limitation on Damages.

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL
ANY PARTY BE LIABLE UNDER THIS AGREEMENT OR OTHERWISE FOR ANY EXEMPLARY,
PUNITIVE, REMOTE, SPECULATIVE, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES OR
LOSS OF PROFITS, AND NO CLAIM SHALL BE MADE OR AWARDED AGAINST THE ESCROW FUND,
OR AGAINST ANY PARTY, FOR ANY SUCH DAMAGES OR LOSS OF PROFITS.

10.12

Independent Investigation.

In making the decision to enter into this Agreement and consummate the
Contemplated Transactions, Buyer has relied upon its own independent due
diligence investigations and inspection of the assets of the Group Members, and
on the representations, warranties, covenants and undertakings of Sellers in
this Agreement.  Notwithstanding anything contained herein to the contrary, in
no event shall Buyer or any the other Indemnified Persons be entitled to assert
a claim or recover under this Article 10 with respect to a breach by the Sellers
of any representation, warranty, covenant or agreement if Buyer had Knowledge
thereof at or before Closing solely arising out of any information provided to
Buyer in writing.

BUYER ACKNOWLEDGES THAT BY VIRTUE OF BUYER’S ACQUISITION OF THE SHARES, BUYER IS
ACQUIRING THE ASSETS AND BUSINESSES OWNED BY THE

















GROUP MEMBERS IN THEIR “AS IS, WHERE IS” CONDITION AND STATE OF REPAIR, AND WITH
ALL FAULTS AND DEFECTS, AND THAT EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT,
SELLERS HAVE NOT MADE ANY REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR
NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES
OF MARKETABILITY, QUALITY, CONDITION, CONFORMITY TO SAMPLES, MERCHANTABILITY,
AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE, EXCEPT AS OTHERWISE
SET OUT IN THIS AGREEMENT, EXPRESSLY DISCLAIMED BY SELLERS.  

EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, SELLERS DO NOT MAKE ANY
REPRESENTATION, COVENANT OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, AS TO (A)
THE ACCURACY OR COMPLETENESS  OF ANY RECORDS DELIVERED TO BUYER WITH RESPECT TO
THE ASSETS OR THE GROUP (PROVIDED THAT THE DISCLAIMER SET FORTH IN THIS CLAUSE
(A) IS NOT INTENDED TO EXTEND TO THE SCHEDULES TO THIS AGREEMENT OR TO FRAUD OR
INTENTIONAL MISREPRESENTATION), OR (B) ANY FUTURE BUSINESS OR EVENT.  WITH
RESPECT TO ANY PROJECTION OR FORECAST DELIVERED TO BUYER BY OR ON BEHALF OF
SELLERS OR ANY OF THEIR AFFILIATES, BUYER ACKNOWLEDGES THAT (I) THERE ARE
UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS AND FORECASTS,
(II) BUYER IS FAMILIAR WITH SUCH UNCERTAINTIES, AND (III) BUYER IS TAKING FULL
RESPONSIBILITY FOR MAKING ITS OWN EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL
SUCH PROJECTIONS AND FORECASTS FURNISHED.

10.13

Subrogation.

If and to the extent (a) Sellers are liable to Buyer or any other indemnified
Person pursuant to this Article 10 or Section 11.5, and/or (b) any Group Member
shall have any rights against any other Person in connection with the Withdrawal
Liability or the Chino Lease or Chino Sublease, Sellers shall be subrogated to
any and all rights of each Group Member, and Sellers shall be entitled to any
and all benefits, rights and remedies that would otherwise be available or
accrue to the Group Members in respect thereof.  If and to the extent necessary,
desirable, or appropriate, Sellers shall be entitled to exercise its rights
pursuant to this Section 10.13 in the name of any of the Group Members.  Buyer
shall, and shall cause the Group Members, to cooperate, at Sellers’ sole cost
and expense, with all reasonable requests made by Sellers’ Representatives or
Sellers to effectuate the intent of this Section 10.13.

ARTICLE 11

ADDITIONAL COVENANTS AND AGREEMENTS

11.1

Termination of Certain Insurance.  

Sellers covenant and agree that they will cause all executive life insurance
policies on Hylton L. Jonas, Brian Rosenbloom, Lawrence L. Rosenbloom and Howard
Kraines to the extent owned by

















any Group Member to be terminated or transferred to the respective insured prior
to the Closing Date.

11.2

Preservation of Books and Records.

For a period of seven (7) years after the Closing Date, Buyer will retain all
books and records belonging to the Group Members at Buyer’s sole cost and
expense and, upon request, will make such books and records (including access to
personnel familiar therewith) available to Sellers for inspection and/or
copying, at the expense of Sellers, at the headquarters of the Company at
reasonable times and during regular office hours.  If Buyer, at any time,
directly or indirectly, proposes to transfer any of the books and records to
another Person, Buyer will provide advance notice of the transfer, obligate the
transferee to maintain the books and records as herein required and will retain
access to the books and records for the benefit of itself and Sellers.  After
the seventh (7th) anniversary of the Closing Date, if Buyer decides to destroy
any books and records, Buyer shall give Sellers at least sixty (60) days prior
written notice of the proposed destruction of books and records and Sellers
shall have the right, at their own expense, to retrieve all such books and
records proposed to be destroyed.  If Buyer directly or indirectly sells or
otherwise transfers any of the books and records belonging to the Group Members
to any other Person, as a condition to such sale or transfer Buyer shall require
such other Person to agree in writing, in form and substance reasonably
satisfactory to Sellers’ Representatives, to be bound by the terms of this
Section 11.2.

11.3

Indemnification of Directors and Officers.

From and after the Closing Date, Buyer shall, to the fullest extent permitted by
applicable Law, cause the Company to indemnify, defend and hold harmless each
Person who is now, or has been at any time prior to the date hereof, or who
becomes prior to the Closing, a director and/or officer of any Group Member
(each a “Director/Officer Indemnitee” and collectively, the “Director/Officer
Indemnitees”) against all Damages or, subject to the proviso of the next
sentence, amounts paid in settlement, arising out of actions or omissions
occurring prior to or at the Closing (and whether asserted or claimed prior to,
at or after the Closing) that are, in whole or in part, based on or arise out of
the fact that such Person is or was a director and/or officer of any Group
Member prior to the Closing (the “Director/Officer Indemnified Liabilities”),
but specifically excluding Damages to the extent arising out of fraud,
intentional misrepresentation or willful misconduct by any Director/Officer
Indemnitee.  In the event of the occurrence of any such Director/Officer
Indemnified Liability, (A) Buyer shall cause the Company to pay the reasonable
fees and expenses of counsel selected by the Director/Officer Indemnitees, which
counsel shall be reasonably satisfactory to the Company, promptly after
statements therefor are received and otherwise advance to each such
Director/Officer Indemnitee upon request reimbursement of documented expenses
reasonably incurred, in either case to the extent not prohibited by applicable
law, (B) Buyer, the Company and the Director/Officer Indemnitees shall cooperate
in the defense of any such matter, and (C) any determination required to be made
with respect to whether a Director/Officer Indemnitee’s conduct complies with
the standards set forth under applicable law shall be made by independent
counsel mutually acceptable to Buyer and the Director/Officer Indemnitee (which
acceptance shall not be unreasonably withheld, conditioned or delayed);
provided, however, that neither the Company nor the Director/Officer Indemnitee
shall be liable for any settlement effected without its prior written consent
(which consent shall

















not be unreasonably withheld, conditioned or delayed).  The Director/Officer
Indemnitees as a group may retain only one law firm (other than any local
counsel) with respect to each related matter except to the extent that there is,
in the opinion of counsel to an Director/Officer Indemnitee, under applicable
standards of professional conduct, a conflict on any significant issue between
positions of such Director/Officer lndemnitee and any other Director/Officer
Indemnitee.

To the fullest extent permitted by law, from and after the Closing Date, all
rights to indemnification as of the date hereof in favor of the Director/Officer
Indemnitees with respect to their activities as such prior to the Closing, as
provided in their charters and bylaws in effect on the Closing Date and pursuant
to this Section 11.3 and  shall survive the Closing and shall continue in and
effect for a period of not less than five years following the Closing, and
neither Buyer nor the Company shall derogate such rights by taking or failing to
take any action.

The provisions of this Section 11.3 are intended to be for the benefit of, and
shall be enforceable by, each Director/Officer Indemnitee and his or her heirs
and representatives, as a third party beneficiary of this Section 11.3.

11.4

Sellers’ Representatives.

(a)

Sellers have irrevocably appointed Hylton L. Jonas, Brian Rosenbloom, Lawrence
L. Rosenbloom and Howard Kraines as the representatives, agents, proxies and
attorneys-in-fact for all Sellers for all purposes under this Agreement (the
“Sellers’ Representatives”).  Buyer shall be entitled to rely upon the Sellers’
Representatives as the legal representatives of Sellers for all purposes
hereunder.

(b)

Sellers' Representatives represent and warrant to Buyer that the proceeds from
the Closing Date Purchase Price and any subsequent payments or adjustments due
to Sellers pursuant to this Agreement shall be disbursed, paid and distributed
in full and complete compliance with the Articles of Incorporation of the
Company dated September 5, 1986; the "Statement of Resolution Establishing
Series of Shares of Preferred Stock" of the Company dated November 21, 1986 and
filed in the Office of the Secretary of State of Texas (the "Secretary of
State") on November 26, 1986; the Articles of Amendment to the Articles of
Incorporation dated March 5, 1990 and filed with the Secretary of State on
September 17, 1990; the Articles of Correction dated September 28, 1994 and
filed with the Secretary of State on October 10, 1994; the Articles of Amendment
to the Articles of Incorporation of the Company filed March 19, 1998 with the
Secretary of State; and the Articles of Correction of the Company dated July 22,
2003, as such documents relate to the rights of holders of shares of Series A
Preferred Stock, $1.00 par value, and the holders of Common Stock, $0.01 par
value, of the Company.  The entire portion of the purchase price allocable to
the Series A Preferred Stock shall be paid to the holders thereof at or
immediately following the Closing.  Sellers' Representatives covenant and agree
to indemnify, defend and hold Buyer harmless from and against Damages arising
from or in connection with any actual or Threatened claim in respect of the
rights by either holders of

















Series A Preferred Stock or holders of Common Stock to receive the correct
portion of the Purchase Price in connection with the Contemplated Transactions.

11.5

Environmental Matters.

(a)

Buyer shall purchase and maintain in full force and effect, at its sole cost and
expense, a Premises Pollution Liability Insurance Policy covering the Group’s
New York Facility in accordance with that certain application submitted to
Illinois Union Insurance Company dated January 5, 2007, a copy of  which was
delivered to Sellers (the “Standex Policy”).  After the Closing, Sellers shall
have the right, in their sole and absolute discretion and at their sole cost and
expense, to purchase (i) remediation insurance relating to contamination at the
Group’s New York Facility that was excluded under the above-referenced Policy
and/or (ii) any type of environmental insurance covering the Group’s Texas and
Wyoming Facilities.  If Sellers purchase any such insurance policies, they shall
cause such insurance policies to include Buyer and the Group Members as insured
parties.  Buyer shall, and shall cause the Group to, cooperate with any
reasonable request made by Sellers, and do everything reasonably necessary or
appropriate, in order to facilitate the purchase by Sellers of any other such
insurance policies, including without limitation granting reasonable access to
the applicable Facility.

(b)

After the Closing, unless required by any Environmental Law or other Legal
Requirement, Buyer will not, and will not permit any Group Member or other
affiliate of Buyer, to voluntarily take any action that could reasonably be
expected to result in any liability or other obligation to any Governmental Body
or other Person under any Environmental Law, Legal Requirement, theory of
liability or recovery or otherwise.

(c)

If and to the extent Sellers have any indemnification obligations pursuant to
Section 10.2(a) arising out of Section 3.17 or pursuant to Section 10.2(c), the
rights and obligations of Sellers, on the one hand, and Buyer and the Group, on
the other hand, shall be as follows:

(i)

If, notwithstanding compliance by Buyer and the Group Members with Section
11.5(b), Buyer or any Group Member is required by any Environmental Law, Legal
Requirement, theory of liability or recovery or otherwise to investigate,
assess, manage, remediate, monitor, report, litigate, respond or otherwise
address (an “Environmental Response”) any Hazardous Activity, before commencing
any Environmental Response, Buyer shall provide written notice to Sellers’
Representatives describing in sufficient detail the conditions that require the
Environmental Response.  Buyer and Sellers’ Representatives shall consult with
each other in good faith and shall work jointly in connection with such
Environmental Response, including but not limited to selecting any environmental
consultant, engineer, geologist, contractor, qualified environmental
professional or other Person whose services will be retained for the purpose of
performing the Environmental Response (the “Environmental

















Representatives”) and preparing any report or other communication to any
Governmental Body.  Notwithstanding the foregoing, Sellers’ Representatives
shall have the right to make all final decisions and to control all activities
and Proceedings relating to the Environmental Response, provided that Sellers’
Representatives retain Blasland, Bouck & Lee, Inc. (“BBL”) (or any other
Environmental Representative reasonably designated by Buyer) as the
Environmental Representative. Sellers’ Representatives shall have the sole right
to approve any proposals or recommendations made by any Environmental
Representative, provided that Sellers' Representatives will not agree to any
proposed actions or institutional controls to accomplish the Environmental
Response which may unreasonably interfere with Buyer's use of any of the
Facilities, unless such action or control is legally required.

Sellers acknowledge and agree that Buyer is an intended beneficiary of any
action or agreement with any Governmental Body in connection with any
Environmental Response, and as such, Buyer reserves all rights to undertake any
activity or action which it believes in its prudent business judgment is
necessary to protect Buyer and its shareholders; provided, however, that (a)
Buyer shall indemnify and hold harmless Sellers and Sellers’ Representatives
from and against any Damages relating to any such activity or action to the
extent such Damages would not have existed but for Buyer’s activity or action,
and (b) if such action or activity materially impedes the ability of Sellers or
Sellers’ Representatives to comply with their obligations hereunder, Sellers and
Sellers’ Representatives shall have no liability in connection with such failure
to comply.

(ii)

Sellers' Representatives shall supply Buyer with all drafts of Environmental
Response(s), and all workplans, proposals, reports or other correspondence that
may be required to be submitted to any Governmental Body in connection with any
Environmental Response, prior to delivery to any Governmental Body, allowing a
reasonable and sufficient time for Buyer to review and comment upon such drafts.
 Buyer shall supply Sellers' Representatives with any comments to such drafts,
and Sellers' Representatives shall accept such changes to such drafts as are
reasonable and appropriate, as determined by Sellers’ Representatives in the
exercise of their reasonable discretion in consultation with the Environmental
Representative, provided that Buyer is permitted to consult with the
Environmental Representative before such drafts are finalized.  Any final
Environmental Responses shall be delivered to Buyer simultaneously with the
delivery to any Governmental Body.  Sellers' Representatives shall at all times
pursue in a commercially reasonable manner, and shall take all actions legally
required by any Governmental Body in connection with, any Environmental
Response.

















(iii)

Subject to the last sentence of Section 10.9, Sellers, on the one hand, and
Buyer, on the other hand, each will pay one-half of all (1) deductible or
self-insured retention payments under the Standex Policy and (2) Damages
incurred arising out of (x) claims made by third parties relating to
environmental contamination or (y) the alleged or actual violation of any
Environmental Law or other Legal Requirement relating to the Environment
(including but not limited to arising out of remediation activity), provided
that Buyer’s total payments pursuant to this clause (2) shall not exceed One
Million Dollars ($1,000,000).  Subject to Sections 10.5 and 10.9, Sellers shall
be responsible for paying all Damages incurred arising out of (x) claims made by
third parties relating to environmental contamination or (y) the alleged or
actual violation of any Environmental Law or other Legal Requirement relating to
the Environment, in each case to the extent such Damages exceed Two Million
Dollars ($2,000,000).

(iv)

The resolution to any claims made by third parties relating to environmental
contamination or under any Environmental Law or other Legal Requirement relating
to the Environment shall be the most cost effective resolution possible,
provided that resolution must be consistent with the protection and preservation
of the Environment and any Person actually or potentially affected by the
Environmental Response.

(d)

If any provision set forth in this Section 11.5 shall conflict with any
provision of Article 10, the provision contained in this Section 11.5 shall
govern.

11.6

Tax Matters.

(a)

Following the Closing, Buyer shall be solely responsible at its expense for
preparing, or causing to be prepared, and timely filing with the appropriate
Governmental Body, all of the Tax Returns of each Group Member that are due
after the Closing Date (taking into account all applicable timely filed and
valid extensions). With respect to any such Tax Returns of any Group Member for
a period that begins on or before the Closing Date, including a period that
begins on or before but ends after the Closing Date (a “Straddle Period”), Buyer
shall prepare such Tax Return in a manner consistent with the prior practice of
the Group unless otherwise required by applicable Tax law, and shall furnish a
copy of such Tax Return to Sellers’ Representatives  for their review and prompt
approval, which shall not be unreasonably withheld, within 15 days before filing
such Tax Return.

(b)

For the sole purpose of appropriately apportioning any Taxes of the Group
relating to a Straddle Period, each Group Member will, when permitted, elect
with the relevant Governmental Body to treat for all purposes the Closing Date
as the last day of a taxable period of the Group.  In the case where applicable
law does not permit any Group Member, as applicable, to treat the Closing Date
as the last day of a taxable period, then for purposes of this Agreement, the
portion of such Tax that is attributable to such Group Member for the part of
such Straddle Period

















that ends on the Closing Date shall be (i) in the case of a Tax that is not
based or measured by income or receipts of such Group Member or that is not
imposed in connection with any sale or other transfer or assignment of property
or any other specifically identifiable transaction or event (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period), the total amount of such Tax for the full taxable
period that includes the Closing Date multiplied by a fraction, the numerator of
which is the number of days from the beginning of such taxable period to and
including the Closing Date and the denominator of which is the total number of
days in such full taxable period, and (ii) in the case of a Tax that is based on
or measured by income or receipts of such Group Member or imposed in connection
with any sale or other transfer or assignment of property or any other
specifically identifiable transaction or event, the Tax that would be due with
respect to such partial period, if such partial period were a full taxable
period, apportioning income, gain, expenses, loss, deductions and credits
equitably based on an interim closing of the books as of the end of the Closing
Date.  All determinations necessary to give effect to the foregoing allocations
shall be made in a manner consistent with the prior practices of the Group.
 Buyer shall not permit any Group Member to take any actions on the Closing Date
that are out of the Ordinary Course of Business of the Group, except as required
or contemplated by this Agreement.

(c)

Buyer, the Company and the Sellers’ Representatives shall reasonably cooperate,
to the extent reasonably requested by the other party, in connection with the
furnishing information relating to and the filing of Tax Returns of the Group
Members and relating to any audit, litigation or other proceeding with respect
to Taxes of the Group.  The Company and Buyer agree to retain all books and
records with respect to Tax matters pertinent to the Group relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or the Sellers’
Representatives, any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority.

(d)

If any Governmental Body asserts a claim, makes an assessment or otherwise
disputes or affects the Tax reporting position of any Group Member for any
taxable period ending on or prior to the Closing Date (including that portion of
a taxable period ending on the Closing Date pursuant to Section 11.6(b)), Buyer
shall, promptly upon receipt by Buyer or any Group Member of notice thereof,
provide written notice to the Sellers’ Representatives thereof.  The Sellers’
Representatives, at their own expense, shall have the right to represent and
control the interests of the Group in any Tax audit or administrative or court
proceeding (a “Tax Contest”) relating to taxable periods of the Group which end
on or before the Closing Date and to employ counsel of their choice; provided,
however, that Buyer shall have the right to participate in, and consult with the
Sellers’ Representatives regarding, any Tax Contest that may affect the Group
for any periods ending after the Closing Date at Buyer's own expense and
provided, further, that any settlement or other disposition of any Tax Contest
may only be with the written consent of Buyer, which consent will not be
unreasonably

















withheld. Buyer, at its own expense, shall have the right to represent and
control the interests of the Group in any Tax Contest relating to Straddle
Periods and to employ counsel of its choice; provided, however, that the
Sellers’ Representatives shall have the right to participate in, and consult
with Buyer regarding, any Tax Contest that may affect the Group for any periods
ending on the Closing Date pursuant to Section 11.6(b) at their own expense and
provided, further, that any settlement or other disposition of any Tax Contest
may only be with the written consent of the Sellers’ Representatives, which
consent will not be unreasonably withheld or delayed.

(e)

Neither Buyer nor any Group Member may amend or cause the amendment of a Tax
Return of any Group Member, change an annual accounting period, adopt or change
any accounting method, or file or amend any Tax election concerning the Group,
with respect to any period ending on or prior to the Closing Date (including
with respect to a Tax period of the Group described in Section 11.6(b), the
portion of such period ending on the Closing Date pursuant to Section 11.6(b))
without the written consent of the Sellers’ Representatives, which consent shall
not be unreasonably withheld or delayed.  Buyer covenants to not make or cause
to be made any election or deemed election under IRC §338 (or any analogous or
similar rules in any relevant domestic or foreign Tax jurisdiction) with respect
to the acquisition of any Group Member.  Each Group Member shall, upon request
by the Sellers’ Representatives and at the Sellers’ Representatives’ sole
expense, cooperate in the preparation, execution and submission to the proper
Tax authority of any amended Tax Return, claim or documentation necessary to
resolve any Tax matter with respect to the Group for any taxable period ending
(or, pursuant to Section 11.6(b), treated as ending) on or before the Closing
Date which is required by applicable law to be filed.

(f)

Any refund of Taxes of the Group (including any interest with respect thereto)
attributable to any period occurring on or before the Closing Date (including
that portion of a period treated as ending on the Closing Date under Section
11.6(b)) shall be the property of the Sellers, shall be paid promptly to the
Sellers’ Representatives and if received by Buyer, any Group Member or any other
affiliated entity of Buyer shall be payable promptly to the Sellers’
Representatives.

11.7

Emerson Lawsuit Payments.

If  any amount is collected by APW pursuant to the Emerson Lawsuit, Buyer shall
cause APW to make the payments described in Schedule 11.7.

11.8

Right of First Refusal.

If at any time on or before the seventh anniversary of the Closing Date, Buyer
or any of its affiliates receives any bona fide offer to purchase, or otherwise
desires to sell or otherwise transfer, the Group’s New York Facility, Buyer
shall give the Sellers’ Representative written notice of such proposed sale or
transfer, describing the purchase price and other material terms

















and conditions of the proposed transaction, including the identity of the
prospective transferee(s) and, if the proposed sale or transfer is to be wholly
or partly for consideration other than cash, Buyer’s notice shall state the
amount of the cash consideration, if any, and shall describe all non-cash
consideration.  Buyer’s notice shall also contain a true and complete copy of
any and all available documents constituting the offer or proposed agreement to
sell or transfer the Group’s New York Facility.  After receipt of  Buyer’s
notice, Sellers shall have the option for sixty (60) days (from the later to
occur of (i) the date of receipt of Buyer’s notice or (ii) the date of
determination of the fair market value for any non-cash consideration included
in the purchase price for the Group’s New York Facility) to elect to purchase
the Group’s New York Facility upon the same terms and conditions as those set
forth in Buyer’s notice (except that any portion of the consideration set forth
in Buyer’s notice which is not cash shall be payable in cash at the fair market
value thereof) by delivering a written notice (the “Election Notice”) of such
election to Buyer within such sixty (60) day period.  Buyer shall not consummate
the proposed sale or transfer until the lapse of the sixty (60) day period.  If
Sellers have not elected to purchase the Group’s New York Facility or they have
failed to make a timely election, Buyer may, during the one hundred twenty (120)
day period immediately following the expiration of the sixty (60) day period,
sell or transfer the Group’s New York Facility to the prospective transferee(s)
thereof specified in Buyer’s notice, at a price and on terms no more favorable
to such prospective transferee(s) than as specified in Buyer’s notice.  If the
Group’s New York Facility is not so sold or transferred within such one hundred
twenty (120) day period, the Group’s New York Facility must be reoffered to
Sellers in accordance with the provisions of this Section 11.8 if Buyer still
desires to sell or transfer the Group’s New York Facility.

ARTICLE 12

GENERAL PROVISIONS

12.1

Expenses.

Buyer will bear its expenses incurred in connection with the preparation,
execution, and performance of this Agreement and the Contemplated Transactions,
including all fees and expenses of its Representatives.  Sellers will bear all
of their expenses incurred  after November 30, 2006 in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of their Representatives.

12.2

Public Announcements.

Unless required by Legal Requirements (in which case the disclosing party shall
advise the non-disclosing party in advance and provide a copy of any proposed
written disclosure), prior to the Closing the parties shall, and shall cause the
Company to, keep this Agreement strictly confidential and may not make any
disclosure of this Agreement or the negotiations or discussions made in
connection with this Agreement to any Person.  Sellers and Buyer will consult
with each other concerning the means by which the Company's employees,
customers, and suppliers and others having dealings with the Company will be
informed of the Contemplated Transactions.  Press releases or other written
disclosures or announcements concerning the Contemplated Transactions shall be
approved by Buyer and Sellers’ Representatives prior to such release or
disclosure.

















12.3

Confidentiality.

Between the date of this Agreement and the Closing Date, Buyer and Sellers will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Company to maintain in confidence, any
written, oral, or other information obtained in confidence from each other,
another party or the Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions (in which case the disclosing party shall provide the
non-disclosing party a reasonable opportunity to comment on any proposed written
disclosure in advance of its disclosure), or (c) the furnishing or use of such
information is required by legal proceedings, (in which case the disclosing
party shall provide the non-disclosing party a reasonable opportunity to comment
on any proposed written disclosure in advance of its disclosure).  If the
Contemplated Transactions are not consummated, each party will return promptly
at the requestor’s expense as much of such written information as the other
party may reasonably request.  Notwithstanding anything to the contrary herein,
the Confidentiality Agreement, dated August 3, 2006, between Buyer and Sellers’
investment banker shall remain in full force and effect and is specifically
incorporated herein.

12.4

Non-Competition.

After the Closing, none of the Sellers (other than The Reuben Rosenbloom Fund of
The Dallas Jewish Community Foundation and The Jonas Family Philanthropic Fund
of The Dallas Jewish Community Foundation) shall directly or indirectly own,
manage, be employed by, operate or control, invest in, serve as officer or
director for, serve as consultant to, directly or indirectly, or otherwise
engage in (except as a holder of less than 2% of the outstanding stock of any
company whose securities are traded on any national stock exchange or
over-the-counter), the manufacture, design, distribution, marketing or sales of
any baking, heating, cooking, warming, toasting or other form of heat generating
commercial food service equipment worldwide for a period of three (3) years from
the date of termination of such Seller’s employment with the Group, but in no
event longer than five (5) years from the Closing Date (the "Non-Compete
Period").  In addition, during the Non-Compete Period, no Seller shall, directly
or indirectly, persuade or attempt to persuade any employee of the Company to
leave the Company's employ, or to become employed by any Person other than the
Company for the purpose of engaging in the manufacture, design, distribution,
marketing or sales of any baking, heating, cooking, warming, toasting or other
form of heat generating commercial food service equipment worldwide.  Each
Seller agrees that the provisions of this Section 12.4 are reasonable and
necessary for Buyer's protection and that if any portion thereof shall be held
contrary to law or invalid or unenforceable in any respect in any jurisdiction,
or as to one or more periods of time, geographic area, areas of business
activities, or any part thereof, the remaining provisions shall not be affected
but shall remain in full force and effect and that any such invalid or
unenforceable provision shall be deemed, without further action on the part of
any Person, modified and limited to the extent necessary to render the same
valid and enforceable in such jurisdiction.  Each Seller further agrees that the
remedies at law in the event of a breach of or a default under this Section 12.4
would be insufficient and that Buyer shall be entitled to the

















immediate grant of equitable relief including, but not limited to, the remedy of
specific performance to enjoin any breach, or the continuation of any breach, of
the provisions of this Section 12.4.  If any proceeding is brought to enforce
this Section 12.4, the prevailing party shall be entitled to recover its
attorneys’ fees incurred in connection with such proceeding from the other
party.

12.5

Notices.

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given (a) when delivered
by hand (with written confirmation of receipt), (b) when sent by telecopier
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) one (1) Business Day after
being sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by notice to the other parties).  Notices of change of address shall
also be governed by this Section.

Sellers:

Hylton L. Jonas, as Sellers’ Representative

Brian Rosenbloom, as Sellers’ Representative

Lawrence L. Rosenbloom, as Sellers’ Representative

Howard Kraines, as Sellers’ Representative

729 Third Avenue

Dallas, Texas  75226




with a copy to (which shall not constitute notice):




Alan J. Perkins, Esq.

Gardere Wynne Sewell LLC

1601 Elm Street

Suite 3000

Dallas, Texas  75201

Buyer:

Standex International Corporation

6 Manor Parkway

Salem, NH   03079

Attention: Legal Department

Facsimile No.: 603-893-0194

12.6

Jurisdiction; Service of Process.  

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought exclusively in the courts
of the State of Texas, County of Dallas, or, if it has or can acquire
jurisdiction, in the United States District Courts located in Dallas County,
Texas, and each of the parties consents to the jurisdiction of such courts (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to

















venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

12.7

Further Assurances.

The parties agree on a prompt basis and at the requestee’s cost and expense
(a) to furnish upon request to each other such further information, (b) to
execute and deliver to each other such other documents, and (c) to do such other
acts and things, all as the other party may reasonably request for the purpose
of carrying out the intent of this Agreement and the documents referred to in
this Agreement.  After the Closing, Buyer will direct the Group’s employees to
devote reasonable amounts of time to assisting, in good faith, Sellers and
Sellers’ Representatives in connection with any activity related to enforcing
Sellers’ rights or performing Sellers’ obligations set forth in Articles 2  and
11.

12.8

Waiver.

Except as otherwise provided herein, the rights and remedies of the parties to
this Agreement are cumulative and not alternative.  Neither the failure nor any
delay by any party in exercising any right, power, or privilege under this
Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.  

12.9

Entire Agreement and Modification.

This Agreement and the Schedules and Exhibits supersede all prior agreements or
oral negotiations or commitments between the parties with respect to the subject
matter hereof and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter hereof.  This Agreement
may not be amended except by a written agreement executed by both parties.

12.10

Assignments, Successors, and No Third-Party Rights.  

No party hereto may assign any of its rights under this Agreement without the
prior consent of the other parties, unless such assignment is made to a
subsidiary, affiliate or successor in interest by merger, operation of law,
assignment, purchase or otherwise of all or a portion of its business, in which
event assignment shall be permitted and the non-assigning party’s consent shall
not be necessary.  In the event of any such assignment or transfer, the
transferring party shall still remain liable for the full and complete
performance of any outstanding obligations owed under this Agreement.  Any
assignment within the meaning of this Section shall not be construed as

















novation.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors, heirs and permitted assigns.  Except to the
extent otherwise provided, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the parties to this Agreement
any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement, and this Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors, heirs and permitted assigns.

12.11

Severability.

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

12.12

Section Headings, Construction.

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement.
 All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.

12.13

Schedules.

The information in the Schedules constitutes (a) exceptions or qualifications to
particular representations, warranties, covenants and obligations of Sellers as
set forth in this Agreement or (b) descriptions or lists of assets and
liabilities and other items referred to in this Agreement.  The Schedules shall
not be construed as indicating that any disclosed information is required to be
disclosed, and no disclosure shall be construed as an admission that such
information is material to or required to be disclosed by Sellers.  Capitalized
terms used in the Schedules which are not defined therein have the meanings
given them in this Agreement.  A matter or item disclosed in any Schedule shall
be deemed to be incorporated into each other Schedule with respect to which such
disclosure applies if a reasonable person can conclude from the disclosure that
it is intended to qualify such other representations, warranties or covenants.
 The disclosures in each of the Schedules shall be deemed to relate to and
function as disclosures and exceptions to the representations and warranties in
all Sections of the Agreement to the extent applicable, and not merely to the
given representations and warranties in the Section that corresponds numerically
to such Schedule.

12.14

Offset.

Nothing contained herein shall create a right of offset or setoff, and Buyer
hereby waives and disclaims any right of offset or setoff under all applicable
laws.

















12.15

Time of Essence.  

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

12.16

Governing Law.  

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas without regard to conflicts of laws principles.

12.17

Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

12.18

Limited Liability of Certain Sellers.

Notwithstanding anything to the contrary contained herein, the aggregate
liability hereunder of Dallas Jewish Community Foundation shall not exceed the
aggregate amount of the Purchase Price allocated and actually paid from time to
time to The Reuben Rosenbloom Fund of Dallas Jewish Community Foundation and The
Jonas Family Philanthropic Fund of Dallas Jewish Community Foundation.

[Remainder of page intentionally left blank]











  




IN WITNESS WHEREOF, the parties have hereto executed and delivered this
Agreement as of the date first written above.

Standex International Corporation




           /s/  Roger L. Fix

By:  

Roger L. Fix, President\CEO

 

Rues Investments, L.P.




By:

Kloof Holdings, L.L.C.,

General Partner

        /s/ Reuben Rosenbloom

By:

Reuben Rosenbloom, Manager

 

 

HPK Family Investments, L.P.

BBK Family Investments, L.P.




By:

Capetown Investments, L.L.C., their

        General Partner




          /s/  Howard Kraines

By:

Howard Kraines, Manager

       /s/  Patricia Kraines

By:

Patricia Kraines, Manager

 

 

Penrose Investments, L.P.

Emmrose Investments, L.P.

Bevrose Investments, L.P.




By:

Lawrrose, L.L.C., their  General

Partner

       /s/  Lawrence L. Rosenbloom

By:

Lawrence L. Rosenbloom,

Manager

      /s/  Natalie Rosenbloom

By:

Natalie Rosenbloom, Manager





















 

 

LNR Investments, L.P.




By:

Lawrrose, L.L.C., General Partner

        /s/  Lawrence L. Rosenbloom

By:

Lawrence L. Rosenbloom, Manager

       /s/ Natalie Rosenbloom

By:

Natalie Rosenbloom, Manager

 

 

Matwetwe Investment Holdings, L.P.

Sikele Investment Holdings, L.P.




By:

Nkosi Management Group, L.L.C.,

their General Partner

      /s/ Brian Rosenbloom

By:

Brian Rosenbloom, Manager

       /s/ Merle Rosenbloom

By:

Merle Rosenbloom, Manager

 

 

HVJ Investments, L.P.

NLJ Investments, L.P.

GJ Investments, L.P.

CRJ Investments, L.P.




By:

Hylver, LLC, their General Partner

      /s/  Hylton L. Jonas

By:

Hylton L. Jonas, Manager

       /s/ Veronique Jonas

By:

Veronique Jonas, Manager

 

 

The Howard Kraines Charitable

Remainder Trust

   /s/ Howard Kraines

By:

Howard Kraines, Trustee





















 

 

The Brian Rosenbloom Charitable

Remainder Trust

       /s/  Brian Rosenbloom

By:

Brian Rosenbloom, Trustee

 

 

The Lawrence Rosenbloom Charitable

Remainder Trust

       /s/  Lawrence L. Rosenbloom

By:

Lawrence L. Rosenbloom, Trustee

 

 

The Hylton Jonas Charitable Remainder

Trust

     /s/ Hylton Jonas

By:

Hylton Jonas, Trustee

 

 

The Reuben Rosenbloom Fund of The

Dallas Jewish Community Foundation

       /s/ David Agronin

By:

David Agronin, Executive Director

and Secretary

Dallas Jewish Community Foundation

 

 

The Jonas Family Philanthropic Fund of

The Dallas Jewish Community Foundation

       /s/  David Agronin

By:  

David Agronin, Executive Director

and Secretary

Dallas Jewish Community Foundation




















Schedule 1




Policies and Procedures to Compute Final Adjusted EBITDA







Final Adjusted EBITDA shall be calculated using the following format and
definitions based upon the Final Closing Financial Statements and other
supporting schedules thereto.    







Net Income

(1)

Plus (Minus):

Income tax expense

 (1)

Interest Expense

 (1)

Investment Income

 (1)

Other (Income)

 (1)

Lawsuit

 (2)

Corporate Overhead

(2)




Plus:

Depreciation and Amortization (3)




Adjusted EBITDA




Plus: Permitted Adjustments to EBITDA

-Bakers Pride Europe Bankruptcy

 (4)

-Chino Lease and Chino Sublease

 (5)

-Bakers Pride Pension Withdrawal Liability

 (6)

-Executive Life Insurance

 (7)




Final Adjusted EBITDA





























(1)

Amounts as reported in the Final Closing Financial Statements.

(2)

Amounts as reported in the Statements of Income and Retained Earnings contained
within the Company’s Consolidated Financial Statements, such statements having
been adjusted to agree to the Final Closing Financial Statements.  Lawsuit shall
represent the actual costs incurred by the Company during the twelve-months
ended the Effective Time in connection with the Emerson Lawsuit.  Corporate
overhead shall represent actual costs incurred by the Company for the salaries,
benefits and perquisites of Sellers’ Representatives and certain related
personnel included in department 700 for payroll purposes, and Donald C. Wall
(CFO).  Corporate Overhead shall also include all travel and entertainment
expenses of Sellers’ Representatives and the CFO, excluding Howard Kraines.  In
addition, Corporate Overhead shall include $156,045.31, such amount representing
the costs incurred relating to expenses paid by the Company in connection with
the transaction contemplated by this Stock Purchase Agreement.

(3)

Amount of Depreciation and Amortization as reported in the Consolidated
Statement of Cash Flows contained in the Final Closing Financial Statements.

(4)

Amount shall mean $206,350.00, such amount representing the total amounts of
Accounts Receivable due any Group Member from Bakers Pride Europe Limited as of
June 2, 2006 (the date upon which Bakers Pride Europe Limited filed for
Receivership under the Insolvency Act of 1986 in the United Kingdom) and not
collected as of the Effective Time, that has been provided for as bad debt
expense or included as a Specific Reserve in the Allowance for Doubtful
Accounts, as set forth in each applicable Group Member’s books and records.

(5)

Amount shall mean $202,290.60, the total of the “Office Expenses – Building
Lease” expense category as reported by BevLes in the internal financial
statements.  The total shall represent the amount by which payments made or
provisions for future lease payment obligations due under the Chino Lease exceed
payments received under the Chino Sublease for the twelve month period ended the
Effective Time.

(6)

Amount shall mean $37,980.34, the actual legal costs incurred by the Bakers
Pride in connection with the Withdrawal Liability with Bond, Schoeneck & King ,
PLLC and the related actuarial costs for the twelve-month period ended the
Effective Time.  

(7)

Amount shall mean $15,510.00, the total “Benefits - Executive Life Insurance”
expense category as reported by APW in the internal financial statements.  The
total shall represent the amount of Executive Life Insurance premiums for the
twelve-month period ended the Effective Time.  























Schedule 2




Policies and Procedures to Compute Final Net Asset Value




Final Net Asset Value shall be calculated from the Balance Sheet as of Effective
Time included in the Final Closing Financial Statements, and as necessary, the
books and records of the Group taking into account the Excluded Items noted
below.  




 

As of August 31, 2006

 

Excluded Items

 

Target Net Assets Value

 

Cash, cash equivalents

and short-term investments

      $      0.1

 

              (0.1)

 

       $        -   




(1)

Accounts and other receivables, net

              6.6

 

 

 

              6.6

 

Inventories

              7.3

 

 

 

              7.3

 

Deferred income taxes

1.0 

 

 

 

1.0 

 

Other current assets

              0.7

 

             (0.1)

 

              0.6

(2)

  Total current assets

            15.7

 

             (0.2)

 

            15.5

 

 

 

 

 

 

 

 

Property, plant & equipment, net

              3.9

 

                 -   

 

              3.9

 

 

 

 

 

 

 

 

Other Assets

              2.7

 

                 -   

 

              2.7

 

  TOTAL ASSETS

    $      22.3

 

             (0.2)

 

       $   22.1

 

 

 

 

 

 

 

 

Current maturities of long-term debt

    $        1.0

 

             (1.0)

 

       $        -   




(3)

Accounts payable

              2.4

 

 

 

              2.4

 

Accrued expenses

              5.2

 

 

 

              5.2

(3)

  Total current liabilities

              8.6

 

             (1.0)

 

              7.6

 

Revolver note, Long-term debt & pension plan withdrawal obligation

              6.4

 

             (6.4)

 

                -   







(3)

  TOTAL LIABILITIES

            15.0

 

             (7.4)

 

              7.6

 

 

 

 

 

 

 

 

  NET ASSETS

    $        7.3

 

               7.2

 

      $    14.5

 




(1)

Cash, cash equivalents and short-term investments are excluded in the
determination of Net Assets.

(2)

The value of the executive life insurance policies, the Dallas Cowboys season
tickets and the related bonds, if any, shall be excluded from the determination
of Net Assets.  Included in the above shall be $117, 677, such amount
representing the net debt issuance costs prior to any write off, if any,
associated with the repayment of debt in connection with the Stock Purchase
Agreement.

(3)

Outstanding Debt, the Effective Time Chino Lease Liability and the Effective
Time Withdrawal Liability are excluded from the determination of Net Assets.




















For purposes of calculating Final Net Asset Value, the following historical
policies and procedures will be followed, all of which will be calculated in a
manner consistent with prior years:




I.

Allowance for Doubtful Accounts.  The Allowance for Doubtful Accounts includes
the aggregate of three separate reserves:

a.

Specific Reserve.  Each Group Member shall review the aged accounts receivable
listing as of the Effective Time and determine whether any entire customer
account balance or any selected invoice amount or other unpaid amount, should be
deemed uncollectible in whole or in part in the judgment of the management of
the Group Member or the Company The total of these identified uncollectible
amounts shall constitute the Specific Reserve.

b.

General Reserve.  Each Group Member shall calculate the average annual
write-offs of bad accounts, net of any subsequent recoveries, for the three-year
period ended December 31, 2006 (the “Three-Year Average”), adjusted for
non-recurring items or items specifically reserved for.  The percentage derived
by dividing the Three-Year Average (as adjusted) by the aggregate Accounts
Receivable over that same period shall be multiplied by the Accounts Receivable
balance as of the Effective Time to determine the General Reserve.

c.

Return Reserve.  The return reserve shall be equal to the “Adjusted Gross Profit
Percentage” multiplied by the Effective Time accounts receivable balance net of
the Specific and General Reserves determined in (a) and (b.) above multiplied by
the “Average Net Return Percentage.”  Each Group Member’s “Average Net Return
Percentage” shall be equal to (x) the sum of its net returns (actual returns
less restocking fees) for the calendar years 2005 and 2006, divided by (y) the
sum of its gross sales for the calendar years 2005 and 2006. Each Group Member
shall determine its “Adjusted Gross Profit Percentage,” which shall be equal to
(1) its “Net Gross Profit Percentage” plus (2) an amount equal to one minus
management’s estimated net realizable value percentage of returned inventory
multiplied by its “Cost of Goods Sold Percentage.” Each Group Member’s “Net
Gross Profit Percentage” shall be equal to one minus such Group Member’s “Cost
of Goods Sold Percentage”.  Each Group Member’s “Cost of Goods Sold Percentage”
shall be equal to (x) its standard cost of goods sold for the calendar year
2006, divided by (y) its gross sales less actual returns for the calendar year
2006.

II.

Excess and Obsolete Inventory Reserve.  Each Group Member shall review its aged
inventory as of the Effective Time.  The aged inventory shall be based on the
inventory quantity on hand as of the Effective Time and historical usage in
either the manufacture of finished goods or sale to third parties.  All items
with over one year supply on hand shall be reviewed for possible inclusion in
the excess and obsolete inventory reserve.  The Group Member’s or Company’s
management shall make a determination whether to reserve for each item based on
its determination of future use, either in manufacturing or service parts sales.
 Consideration shall be given to parts or finished goods related to new products
introduced in the most recent fiscal year or currently in development.  The
Group Member shall reserve for any item not determined to have potential future
use or

















if the quantity on hand exceeds the estimated future use.   Management shall
determine if the items have scrap value or may be returned to the supplier, in
either of which cases the Group Member shall reserve for only the value in
excess of the estimated value to be recovered. The total value of these
identified items to be reserved for is the Specific Reserve.  Once a Specific
Reserve is determined, a General Reserve shall be determined. Unless an active
obsolete inventory clean up process was performed by the Group Member during the
calendar year 2006, the sum of the Specific and General Reserves as a percentage
of total inventory shall be consistent with prior years.

In determining the Final Net Asset Value, there shall be (a) excluded from the
calculation any asset or liability that is booked as such only as a result of
the transactions contemplated by the Stock Purchase Agreement, and (b) included
in the calculation any asset or liability that is not booked as such only as a
result of the transactions contemplated by the Stock Purchase Agreement, to the
extent such amounts are in accordance with GAAP.  





























Schedule 2.1




Shareholders










Name of Shareholder

No. of Company

Common Shares

The Jonas Family Philanthropic Fund

25.0

The Reuben Rosenbloom Fund

75.0

LNR Investments, L.P.

475.0

CRJ Investments. L.P.

250.0

NLJ Investments. L.P.

250.0

GJ Investments, L.P.

250.0

HVJ Investments, L.P.

475.0

Sikele Investment Holdings, L.P.

719.5

Matwetwe Investment Holdings, L.P.

505.5

Bevrose Investments, L.P.

250.0

Emmrose Investments, L.P.

250.0

Penrose Investments, L.P.

250.0

BBK Family Investments, L.P.

250.0

HPK Family Investments, L.P.

975.0

Rues Investments, L.P.

325.0

Total

5325.0










Name of Shareholder

No. of Company

Series A Preferred Shares

The Hylton Jonas Charitable Remainder Trust

38,950

The Lawrence Rosenbloom Charitable Remainder Trust

38,950

The Brian Rosenbloom Charitable Remainder Trust

38,950

The Howard Kraines Charitable Remainder Trust

38,950

Total

155,800




















Schedule 2.3(a)(ii)




Outstanding Debt










1.

Comerica Bank Restated Term Loan under the Second Amended and Restated Credit
Agreement dated December 30, 2004, as amended December 31, 2004 and September 1,
2006: $5,335,000 outstanding principal balance, plus accrued interest




2.

Comerica Bank Revolver Note under the Second Amended and Restated Credit
Agreement dated December 30, 2004, as amended December 31, 2004 and September 1,
2006




















Schedule 3.1




Organization and Foreign Qualification




State of Organization




1.  Associated American Industries, Inc.:  Texas




2.  American Permanent Ware Company:  Delaware




3.  American Wyott Corporation:  Delaware




4.  Bakers Pride Oven Company, Inc.:  Delaware




5.  Bevles Company Inc.:  California




Foreign Qualification




1.  American Permanent Ware Company:  Texas




2.  American Wyott Corporation:  Texas and Wyoming




3.  Bakers Pride Oven Company, Inc.:  Texas and New York


























Schedule 3.2




Authority; No Conflict




3.2(b)




Second Amendment to Second Amended And Restated Credit Agreement, dated
September 1, 2006, which amends the Second Amended and Restated Credit
Agreement, dated as of December 30, 2004, which was amended by the First
Amendment to Second Amended and Restated Credit Agreement, dated December 31,
2004




3.2(c)




Prior written consent required from Wendy’s under Wendy’s International, Inc.
Webco Supplier Agreement, by and between Wendy’s International, Inc. and APW
Wyott Foodservice Equipment Company, dated October 29, 2006




Each of (a) American Permanent Ware Company and American Wyott Corporation, (b)
Bevles Company Incorporated and (c) Bakers Pride Oven Co., Inc. (each, a
“Supplier”) is party to a Supplier Business Relationship Agreement with Unified
Foodservice Purchasing Co-op, LLC. Section 35 of such Agreements provides, in
pertinent part, “Supplier shall provide to the UFPC prompt notice in writing of
any change in control of Supplier.  A change of control means one or more
transactions or events in which, or after which, 25% or more of the ownership or
ability to control Supplier has changed from one person or entity or group of
persons or entities acting in concert to another person or entity or group of
persons or entities acting in concert.”  Unified Foodservice Purchasing Co-op,
LLC could assert that, as a result of Section 35, written notice is required to
be delivered to Unified Foodservice Purchasing Co-op, LLC as a condition to
consummating the Contemplated Transactions.  Although verbal notice has been
delivered and Buyer has met with Unified Foodservice Purchasing Co-op, LLC, and
no written notice will be delivered.

















Schedule 3.3




Authorized Capitalization




3.3(a)




1,000,000 Shares Common Stock, $0.01 par value




1,000,000 Shares Preferred Stock, $1.00 par value




3.3(b)




American Permanent Ware Company

1000 shares of Common Stock, $3.50 par value




American Wyott Corporation

1000 shares of Common Stock, $0.20 par value




Bakers Pride Oven Co., Inc.

1000 shares of Common Stock, $0.01 par value




Bevles Company Incorporated

100,000 shares of Common Stock, $1.00 par value

















Schedule 3.6




Facilities




Facilities




729 Third Avenue, Dallas, Texas (includes 3301 Oak Lane, 725 3rd Avenue and 704
3rd Avenue)

30 Pine Street, New Rochelle, New York

1938 Wyott Drive, Cheyenne, Wyoming




Assets Located in the Facilities Not Owned by the Group




Furniture in the offices of Brian Rosenbloom and Reuben Rosenbloom in the
Dallas, Texas facility




Artwork located in the Dallas, Texas facility

















Schedule 3.9




Taxes




3.9(a)




1. APW had one late payment for 941 Deposit - taxes have been paid and the
penalty has already been deposited.  APW has not received notice from the IRS
regarding this incident as of yet.




2.  APW made a 941 deposit with a wrong pin number and when the error was
noticed APW re-deposited.  APW has not received any notification regarding this.




3.  The Company’s 401(k) plan Form 5500 for the year ended December 31, 2005 was
filed one day after the normal extension date.







3.9(b)




The Group’s consolidated Federal Tax Returns for 2001-2004 have been audited and
no changes were required by the Internal Revenue Service.




3.9(d)




See attached




















AAI and Subsidiaries

 

 

 

Summary of Tax Returns Prepared and Filed

 

 

 

 

 

 

 

Summary of Income, Franchise and Sales Tax Returns Prepared and Filed by APW  or
AAI

 

 

 

 

 

Jurisdiction

REF

Entity

Type

Return Filed

Frequency

ARIZONA

##

APW

State Sales Tax

Transaction Privilege, Use, and Severance Tax Return (Form TPT-1)

Monthly

ARIZONA

^^

AAI and Subs

Income/ Franchise Tax

State of Arizona Corporate Income Tax Return (Form 120)

Annually

  City of Phoenix

##

APW

City Sales Tax

City of Phoenix Privilege (Sales) Tax Return

Monthly

CALIFORNIA

##

APW

State Sales Tax

State, Local and District Sales and Use Tax Return (Form BOE-401-A2)

Quarterly

CALIFORNIA

^^

BP

Income/ Franchise Tax

State of California Corporate Franchise or Income Tax Return (Form 100)

Annually

DELAWARE

##

APW

Franchise Tax

Annual Franchise Tax Report

Annually

DELAWARE

##

WYOTT

Franchise Tax

Annual Franchise Tax Report

Annually

DELAWARE

##

BP

Franchise Tax

Annual Franchise Tax Report

Annually

FLORIDA

##

APW

State Sales Tax

Sales and use Tax Return (Form DR-15 R)

Monthly

FLORIDA

^^

APW

Income/ Franchise Tax

State of Florida Tentative Income/Franchise and Emergency Tax Return (Form
F-1120)

Annually

MICHIGAN

##

APW

State Sales Tax

Annual Return for Sales, Use and Withholding Taxes (Form 165)

Annually

MICHIGAN

##

APW

State Sales Tax

Combined Return for Michigan Taxes (Monthly Estimate) (Form 160)

Monthly

MICHIGAN

^^

APW

Income/ Franchise Tax

State of Michigan Single Business Tax Annual Return (From C-8000)

Annually

NEW YORK

^^

BP

Income/ Franchise Tax

State of New York General Business Corporate Franchise Tax Return (Form C-3)

Annually

PENNSYLVANIA

##

APW

Income/ Franchise Tax

Pa Corporate Tax Report (Form RCT-101)

Annually

TEXAS

##

APW

State Sales Tax

Texas Sales and Use Tax Return (Form 01-114)

Quarterly

TEXAS

##

AAI

Income/ Franchise Tax

Texas Corporate Franchise Tax Report (Form 05-142)

Annually

TEXAS

##

APW

Income/ Franchise Tax

Texas Corporate Franchise Tax Report (Form 05-142)

Annually

TEXAS

##

WYOTT

Income/ Franchise Tax

Texas Corporate Franchise Tax Report (Form 05-142)

Annually

TEXAS

##

BP

Income/ Franchise Tax

Texas Corporate Franchise Tax Report (Form 05-142)

Annually

   County of Dallas

##

APW

Real/Personal Property Tax

Property Rendition Statement

Annually

UNITED STATES

^^

AAI and Subs

Federal Income Tax

Consolidated Income Tax Return (Form 1120)

Annually

UNITED STATES

##

AAI and Subs

Estimated Tax Deposit

No return is filed, but quarterly estimated tax payments are remitted.

Quarterly






















WASHINGTON

##

APW

Income/ Franchise Tax

Combined Excise Tax Return (Form AO 5)

Annually

UNITED STATES

 

AAI Health Insurance Plan

Annual Return/Report

Annual Return/Report of Employee Benefit Plan - Form 5500

Annually

UNITED STATES

 

AAI 401(K) Retirement Plan

Annual Return/Report

Annual Return/Report of Employee Benefit Plan - Form 5500

Annually

UNITED STATES

 

Bakers Pride Oven Co., 401(k) Plan

Annual Return/Report

Annual Return/Report of Employee Benefit Plan - Form 5500

Annually




  ## Prepared in-house

  ^^  Prepared by Jeffrey Oerke CPA




Summary of Withholding and Unemployment Tax Returns Prepared and Filed by APW

 

 

 

 

 

Jurisdiction

REF

Entity

Type

Return Filed

Arizona

##

APW

Withholding

A1-QRT, A1-R

Arizona

##

APW

SUI

Filed Online at www.azui.com

Illinois

##

APW

Withholding

IL-501, IL-941, IL-W-3

Illinois

##

APW

SUI

UI-3/40

Indiana

##

APW

Withholding

WH-1, WH-3

Indiana

##

APW

SUI

UC-1, UC-5

Ohio

##

APW

Withholding

Ohio IT 941

Ohio

##

APW

SUI

Ohio IT 501

Pennsylvania

##

APW

SUI

PA-501R

Texas

##

APW

SUI

C-3,C-3V

United States

##

APW

FICA

Form 941

United States

##

APW

Unemployment

Form 940

 

 

 

 

 

  ## Prepared in-house

 

 

 




Summary of Sales and Use Tax Returns Prepared and Filed by BAKERS PRIDE

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments

Payments

 

Filings

Filings

 

Tax Jurisdiction

 

Schedule

Method

Payment Due Dates

Frequency

Form

Filings Due Dates

 

 

 

 

 

 

 

 

New York State

 

 

 

 

 

 

 

 

Sales & Use Tax

Quarterly

AP Check

20 days after last day of Quarter

Quarterly

ST-100

20 days after last day of Quarter

 

 

 

 

 

 

 

 

Connecticut

 

 

 

 

 

 

 

 

Sales & Use Tax

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

OS-114

30 days after last day of Quarter

 

 

 

 

 

 

 

 

North Carolina

 

 

 

 

 

 

 

 

Sales & Use Tax

Monthly

AP Check

20 days after last day of Month

Monthly

E-500

20 days after last day of Month






















 

White Goods Disposal Tax

Monthly

AP Check

20 days after last day of Month

Monthly

E-500H

20 days after last day of Month

 

 

 

 

 

 

 

 

California

 

 

 

 

 

 

 

 

Sales & Use Tax

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

BOE-401-A

30 days after last day of Quarter

 

 

 

 

 

 

 

 

Washington

 

 

 

 

 

 

 

 

Sales & Use Tax

Annually

AP Check

30 days after last day of Year

Annually

 Bus/Act Ret

30 days after last day of Year

 

Business & Occupation Tax

Annually

AP Check

30 days after last day of Year

Annually

 Bus/Act Ret

30 days after last day of Year

 

 

 

 

 

 

 

 







Summary of Withholding and Unemployment Tax Returns Prepared and Filed  by
BAKERS PRIDE

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments

Payments

 

Filings

Filings

 

Tax Jurisdiction

 

Schedule

Method

Payment Due Dates

Frequency

Form

Filings Due Dates

 

 

 

 

 

 

 

 

Federal Taxes

 

 

 

 

 

 

 

 

Income

Weekly

EFT - Internet

Wed following Pay Date - Call In Tues

Quarterly

941

30 days after last day of Quarter

 

FICA

Weekly

EFT - Internet

Wed following Pay Date - Call In Tues

Quarterly

941

30 days after last day of Quarter

 

MEDICARE

Weekly

EFT - Internet

Wed following Pay Date - Call In Tues

Quarterly

941

30 days after last day of Quarter

 

Unemployment

Quarterly

EFT - Internet

30 days after last day of Quarter

Quarterly

940

30 days after last day of Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York State

 

 

 

 

 

 

 

 

Income

Weekly

EFT - Internet

Tues following Pay Date - Call In Mon

Quarterly

NYS-45

30 days after last day of Quarter

 

Unemployment

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

NYS-45

30 days after last day of Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connecticut

 

 

 

 

 

 

 

 

Income

Monthly

EFT - Internet

15 days after end of month

Quarterly

CT-941

30 days after last day of Quarter

 

Unemployment

Quarterly

EFT - Internet

30 days after last day of Quarter

Quarterly

CON1

30 days after last day of Quarter

 

 

 

 

 

 

 

 

North Carolina

 

 

 

 

 

 

 

 

Income

Monthly

AP Check

15 days after end of month

 

 

 

 

Unemployment

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

NCUI 101

30 days after last day of Quarter

 

 

 

 

 

 

 

 






















Indiana

 

 

 

 

 

 

 

 

Income

Monthly

AP Check

15 days after end of month

Annual

WH-3

60 days after year-end (WH-1U)

 

Unemployment

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

UC-5A

30 days after last day of Quarter

 

 

 

 

 

 

 

 

Illinois

 

 

 

 

 

 

 

 

Income

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

IL-941

30 days after last day of Quarter

 

Unemployment

Quarterly

AP Check

30 days after last day of Quarter

Quarterly

UI-3/40

30 days after last day of Quarter

 

 

 

 

 

 

 

 




Summary of Tax Returns Prepared and Filed by WYOTT

 

 

 

 

Federal:

 

 

 

 

 

 

 

Payroll Taxes Only:  Forms 940 & 941

 

FEIN: 83-0279361

 

 

 

 

 

 

 

State of Wyoming:

 

 

 

 

 

 

Sales & Use Tax:

 

 

 

 

 

 

 

Wyoming Department of Revenue & Taxation

 

Herschler Building

 

 

 

Cheyenne, WY 82002-0110

 

 

 

 

 

 

Acct # 02002807

 

 

 

Returns filed monthly.

 

 

 

 

 

 

SUTA Tax & Workers Compensation:

 

 

 

 

 

Wyoming Department of Employment

 

PO Box 887

 

 

 

Cheyenne, WY 82003-0087

 

 

 

 

 

 

UI Acct # 000681026

 

 

WC Acct # 000024013

 

 

Returns filed quarterly.

 

 

 

 

 

 

Annual Corporate Filing:

 

 

 

 

 

 

Wyoming Secretary of State

 

 

Capitol Building

 

 

 

200 W 24th St

 

 

 

Cheyenne, WY 82002-0020

 

 

 

 

 

 

Acct # 1995-00302661

 

 

Return filed annually.

 

 






















 

 

 

 

State of New York:

 

 

 

 

 

 

Sales & Use Tax

 

 

 

 

 

 

 

NYS Sales Tax Processing

 

 

JAF Building

 

 

 

PO Box 1205

 

 

 

New York, NY 10116-1205

 

 

 

 

 

 

Acct # 83-0279361

 

 

Returns filed quarterly.

 

 

 

 

 

 

 

 

 

 

Summary of Tax Returns Prepared and Filed by BEVLES

 

 

 

 

Federal:

 

 

 

 

 

 

 

Payroll Taxes Only:  Forms 940 & 941

 

FEIN: 95-1851762

 

 

 

 

 

 

 

State of California:

 

 

 

 

 

 

Sales & Use Tax:

 

 

 

 

 

 

 

State Board of Equalization

 

 

PO Box 942879

 

 

 

Sacramento, CA 94279-8062

 

 

 

 

 

 

Acct # 11-267067

 

 

 

Returns filed quarterly

 

 

 

 

 

 

SUTA Tax & SDI

 

 

 

 

 

 

 

Employment Development Department

 

PO Box 826286

 

 

 

Sacramento, CA 94230-6286

 

 

 

 

 

 

Acct # 108-1913-4

 

 

 

Returns filed quarterly & annually

 

 

 

 

 

 

State of Arizona:

 

 

 

 

 

 

Use Tax

 

 

 

 

 

 

 

Arizona Department of Revenue

 

 

PO Box 29010

 

 

 

Phoenix, AZ 85038-9010

 

 

 

 

 

 






















Acct # 20119383-V

 

 

Returns filed monthly.

 

 

 

 

 

 

City of Phoenix

 

 

 

 

 

 

Use Tax

 

 

 

 

 

 

 

City Treasurer

 

 

 

PO Box 29690

 

 

 

Phoenix, AZ 85038-9690

 

 

 

 

 

 

Acct # 06004828

 

 

 

Returns filed monthly.

 

 

 

 

 

 

State of Washington

 

 

 

 

 

 

Sales Tax

 

 

 

 

 

 

 

Department of Revenue

 

 

PO Box 34054

 

 

 

Seattle, WA 98124-1054

 

 

 

 

 

 

Acct # 602 068 193 5

 

 

Return filed annually

 

 























Schedule 3.11




Employee Benefits




Associated American Industries, Inc. Welfare Plan, dated January 1, 1998,
amended February 1, 2004

Associated American Industries, Inc. Flexible Benefits Plan, dated February 1,
2004

United Healthcare PPO Plan

Guardian Dental

Flexible Spending Account

Jefferson Pilot Life & Disability

WINhealth Partners Health Plan (a complete copy of this Plan has not been
delivered to Buyer, but a summary description is attached)

Local 888 Health Fund plan provided for under Agreement by and between Bakers
Pride Oven Co. and Local 888 U.F.C.W., AFL-CIO, dated December 17, 2004

Associated American Industries, Inc. 401(k) Retirement Plan with The Principal
Financial Group, Contract #4-43699

Bakers Pride Oven Co. 401(k) Retirement Plan 6-11831 with The Principal
Financial Group

Paid vacation and leave, as described in Sections III and IV of the APW/Wyott
Foodservice Equipment Company Employee Handbook for Office and Administrative
Associates and Manufacturing Supervisors

Tuition reimbursement, as described in Section V of the APW/Wyott Foodservice
Equipment Company Employee Handbook for Office and Administrative Associates and
Manufacturing Supervisors

Credit Union membership, as described in Section V of the APW/Wyott Foodservice
Equipment Company Employee Handbook for Office and Administrative Associates and
Manufacturing Supervisors

Suggestion and Cost-Improvement Program, as described in Section V of the
APW/Wyott Foodservice Equipment Company Employee Handbook for Office and
Administrative Associates and Manufacturing Supervisors

Paid vacation and leave, as described in Sections III and IV of the APW/Wyott
Foodservice Equipment Company Employee Handbook for Hourly Plant Employees

Tuition reimbursement, as described in Sections V of the APW/Wyott Foodservice
Equipment Company Employee Handbook for Hourly Plant Employees

Credit Union membership, as described in Section V of the APW/Wyott Foodservice
Equipment Company Employee Handbook for Hourly Plant Employees

Suggestion and Cost-Improvement Program, as described in Section V of the
APW/Wyott Foodservice Equipment Company Employee Handbook for Hourly Plant
Employees

















Associated American Industries, Inc. and Subsidiaries EBITDA Incentive
Compensation Plan, as amended effective January 1, 2006

Discretionary bonuses may be paid in December of each year to all employees not
eligible to participate in the EBITDA Incentive Compensation Plan, as amended
effective January 1, 2006

The Group provides turkeys to all employees each Thanksgiving

The Group provides cell phones or blackberry’s to sales managers and other key
managers within the organization.  There are approximately 20.

The Group has four season tickets to the Dallas Cowboys, used by the corporate
officers.  These tickets are Excluded Assets.  (The cost is included in
Corporate Overhead)

The Group utilizes the personal credit cards of the four principal officers for
payment of certain travel and other expenses.  The miles accumulated are used
both by the Group and for the personal benefit of the officers.

The Group has certain executive life insurance policies in place on the four
principal officers.  There policies are Excluded Assets.  The cost of some
policies are borne by the Group directly and included in operating expenses, the
others are paid via special bonus to the officers, above and beyond the EBITDA
Incentive Plan bonus and is included in Corporate Overhead.

Certain employees have car allowances. Don Wall receives $138.46 bi-weekly
(Corporate Overhead); David Warneke, VP Sales Bakers Pride receives $600 per
month; James Ponnwitz, Quality Control Manager Bakers Pride receives $100 per
month; and Kris Rapciewicz, Plant Supervisor Bakers Pride receives $500 per
month.

For Hylton Jonas, Brian Rosenbloom, Howard Kraines, Lawrence Rosenbloom, and Don
Wall, the Group pays 100% of the premium cost for medical and dental insurance.
 

Safety Jackpot




Perfect Attendance $100 first year and $25 each additional year




Service awards (plaques, watches and Clocks)  




Annual Associate Luncheon




Cheyenne has a company cafeteria.  Employees are allowed to charge their
purchases and reimburse the Company by payroll deduction




















Benefits

 

WINHealth Partners
Current

WINHealth Partners
Renewal

Deductible

 

None

Same as current benefits

Office Visit Copay

 

$30

Prenatal Service Package

 

$200

Durable Medical Equipment (DME)

 

50% Coinsurance

Emergency Room

 

$100

Urgent Care Visit

 

$30

Hospitalization

 

$500 per day

Outpatient Surgery

 

$300

Chiropractic Visit

 

$30 per visit

Mental Health Inpatient

 

50% Coinsurance

Prescription Drug Deductible

 

$50

Prescription Drugs - Retail

 

$10 / $15 / $40

Injectibles

 

20% Coinsurance

Rates

Current Participation

 

 

Employee Only

54

$259.75

$285.43

Employee + One

15

$545.48

$599.41

Employee + Family

28

$779.26

$856.30

 

97

 

 

 

 

 

 

Monthly Premium

 

$44,028

$48,381

Annual Premium

 

$528,336

$580,569

Percentage Over Current

 

 

9.89%

Holmes Murphy is pleased to present you with this proposal which is a summary of
the costs of the plans under consideration.  This is not an insurance contract
and the group policy will determine all rights, exclusions and limitations of
the information described here.  This proposal is confidential and provided for
your internal use only.

This is a summary of benefits and is not meant to be all inclusive.

 

 

















Schedule 3.12




Compliance with Legal Requirements; Governmental Authorizations




American Permanent Ware Company Texas Certificate of Authority




American Wyott Corporation Texas Certificate of Authority




American Wyott Corporation Wyoming Certificate of Authority




Bakers Pride Oven Co., Inc. Arizona Certificate of Authority




Bakers Pride Oven Co., Inc. Texas Certificate of Authority




Bakers Pride Oven Co., Inc. New York Certificate of Authority




Certificates of Occupancy for the Facilities




Associated American Industries, Inc. Texas Assumed Name Certificate for American
Wyott Foodservice Equipment Company (expired)




Associated American Industries, Inc. Texas Assumed Name Certificate for
APW/Wyott Foodservice Equipment Company (expired)




Associated American Industries, Inc. Texas Assumed Name Certificate for APW
Foodservice Equipment Company (expired)




American Permanent Ware Company Texas Assumed Name Certificate for APW/Wyott
Foodservice Equipment Company























Schedule 3.13




Legal Proceedings; Orders




Kamran Malekan and Il Prezzemolo, Inc. v. Bakers Pride Oven Co., Inc.




Bakers Pride Oven Co., Inc. v. Local 888 Pension Fund (pension plan withdrawal)




Mark Mageors and wife, Donna Mageors v. Royal Insurance Company, Norma Guillen
and American Permanent Ware Company




LKS International, Inc. v. American Permanent Ware Co.




Debra L. Babic v. Bakers Pride Oven Co., Inc.




Hilliard v. Bakers Pride Oven Co., Inc.




American Permanent Ware Co. v. Emerson Electric Co. D/B/A Chromalox




See Schedule 3.23

















Schedule 3.14




Absence of Certain Changes and Events




The Company pays quarterly dividends to its preferred stockholders of $0.1025
per share.  Since August 31, 2006, dividends have been paid on 155,800 shares of
preferred stock for the third and fourth quarters, in September and December,
respectively




Accident involving Dwayne Griffith, an employee of APW Wyott.  Recently, Mr.
Griffith was driving a Group-owned 991 Chevrolet work truck and reported that
another driver ran a stop sign resulting in Mr. Griffith colliding with the
other driver’s car.  The cost to repair the truck is estimated at $2,437.11.
 Sellers believe that the other driver was at fault.  No claim against the group
has been asserted by anyone.




Acquisition of a Bystonic 3015 Laser in Cheyenne, Wyoming manufacturing facility

















Schedule 3.15




Applicable Contracts; No Defaults




Customer and buying group contracts that obligate a Group Member to sell and
sometimes exceed $100,000 per year




The Group Members occasionally enter into verbal understandings with certain
suppliers that the Group Members will not terminate their relationship with such
suppliers without purchasing such suppliers’ inventory of raw materials
maintained in inventory for the benefit of the Group Members.  Sellers believe,
but cannot assure Buyer, that all such understandings are not legally binding.
 See below for such arrangements.




 

 

 

 

 

Blanket Orders or

Supplier

Est. Value

Dallas

BP

Chey

Arrangement

MacSteel

$900,000

 

 

 

Blanket

Dallas Packaging

$120,000

230000

 

20000

Arrangement

Foremost

 $ 20,000.00

5000

15000

 

Blanket

Merkle Korff

 $ 10,000.00

80000

 

20000

Blanket

Zim/Zoppas

 $110,000.00

90000

 

20000

Blanket

World Wide Adv

 $   7,000.00

7000

 

 

Blanket

Thermoswitch

 $ 15,000.00

15000

 

 

Blanket

Conductive

 $ 20,000.00

20000

 

 

Blanket

E.G.O

 $ 50,000.00

25000

15000

10000

Blanket

Technigraphics

 $ 15,000.00

12000

 

 

Blanket

Main Line Supply

 $ 18,000.00

15000

 

 

Blanket

Ohmite

 $ 13,000.00

13000

 

 

Blanket

Invensys

 $160,000.00

60000

70000

30000

Blanket

Nedco

 $ 46,000.00

38000

 

8000

Blanket

Reynolds Elect.

 $   6,000.00

6000

 

 

Arrangement

J&D Fastners

 $ 35,000.00

35000

 

 

Blanket

Kason

 $ 23,000.00

 

 

23000

Arrangement

Matchless Valve

 $ 10,000.00

 

10000

 

Blanket

Woodmack

 $ 40,000.00

 

40000

 

Blanket

 

$1,618,000

 

 

 

 

















Schedule 3.16




Insurance




Workers comp insurance retroactively adjusts premium based on the difference
between the estimated wages and the actual wages paid




Product liability insurance retroactively adjusts premium based on the
difference between the estimated revenue and the actual revenue




Guardian Dental Plan

Insurance policies have deductibles and retention amounts




















Schedule 3.17




Environmental Matters




The following contains summaries of numerous documents provided during due
diligence.  The summaries do not purport to be complete and the referenced
documents are incorporated herein and should be referred to and relied upon for
more complete disclosure of the referenced matters.   

American Wyott Corporation Cheyenne, Wyoming Facility




1991 Gasoline Underground Storage Tank Removal and Closure

On May 23, 1991, the WDEQ issued a letter stating that no further investigation
or cleanup was planned with respect to the removal of a 2000 gallon underground
storage tank (“UST”). The UST removal is discussed in the Phase 1 Environmental
Site Assessment, APW Wyott, 1938 Wyott Drive, Cheyenne, Wyoming, by Enercon
Services, Inc. for Comerica Bank, November 30, 2004.




Form R Actions

On August 24, 1992, the United States Environmental Protection Agency (“EPA”)
initiated a civil administrative action in the form of a Complaint styled In the
Matter of American Wyott Corporation, 1938 Wyott Drive, Cheyenne, Wyoming 82001,
EPA Region VIII Docket No. EPCRA-VIII-92-15.  The Complaint generally alleged
failure to comply with requirements to file annual Toxic Chemical Release
Inventory Reporting Forms (“Form Rs”) for years 1987-1990.

On September 29, 1994, EPA initiated a civil administrative action in the form
of a Complaint styled In the Matter of American Wyott Corporation, 1938 Wyott
Drive, Cheyenne, Wyoming 82001, EPA Region VIII Docket No. EPCRA-VIII-94-09.
 The Complaint generally alleged failure to comply with requirements to file
annual Toxic Chemical Release Inventory Reporting Forms (“Form Rs”) for years
1991-1993.

On November 15, 1994, EPA and American Wyott Corporation “Wyott”) entered the
Consent Order and Consent Agreement in the above-referenced actions (EPA Region
VIII Docket No. EPCRA-VIII-92-15 and EPA Region VIII Docket No.
EPCRA-VIII-94-09).

RCRA §3007 Request for Information by EPA

WDEQ requested EPA to review a proposal to cap portions of the Property as an
industrial landfill.  On April 12, 1994, EPA issued a Request for Information
from Wyott pursuant to Section 3007 of the Resource Conservation and Recovery
Act (RCRA), EPA I.D. #WYDOO7433410.  On June 24, 1994, Wyott submitted a letter
to EPA in response to EPA’s request for information under RCRA §3007, with six
exhibits.

EPA Administrative Order 87-41

This Administrative Order by EPA to Wyott is referenced in Semi Annual reports
of industrial wastewater quality and quantity by Stewart Environmental
Consultants dated June 30, 1987, December 23, 1988, and June 28, 1989.  As
referenced in Wyott’s June 24, 1994 letter to EPA in

















response to EPA’s request for information under RCRA §3007, the action was
closed on February 8, 1991.

City of Cheyenne, Wyoming, Notice of Violation on September 4, 1996

The City of Cheyenne Board of Public Utilities issued a Notice of Violation to
Wyott on September 4, 1996 relating to violation of requirements of a wastewater
discharge permit, requiring 24-hour sampling and payment of a $1250 penalty.
 Wyott responded in a letter dated September 24, 1996.

Compliance with Disclosure under Section 3.17(g) for the Cheyenne Facility

Seller has complied with Section 3.17(g) of the Agreement.  The following
paragraphs summarize issues that are described more fully in the documents
provided during the course of due diligence.  The following summaries do not
purport to be complete summaries or descriptions of the issues.  All of the
documents provided during due diligence, including those provided by Seller to
Buyer as well as those provided by Buyer to Seller, and whether or not
specifically referred to in the following summaries, are incorporated herein and
should be referred to and relied  upon for more complete disclosures.

Groundwater Contamination, Cheyenne Facility:

I.  Minstar, Inc. (“Minstar”) is currently addressing groundwater contamination
including volatile organic compounds and chlorinated aliphatic hydrocarbons in
the groundwater at the Cheyenne facility under the Final Remedy Selection of the
Wyoming Department of Environmental Quality (“WDEQ”) issued to Minstar in on
June 2, 2000.  WDEQ issued a Notice of Violation (“NOV”) to Minstar on December
8, 1993, citing, among other items, rusted and corroded barrels of hazardous
waste stored at the facility site that resulted in hazardous liquids leaking
into the ground.  WDEQ and Minstar entered into a Consent Order on January 31,
1994, which was subsequently modified in 1995 to name AMF of Wyoming, a
subsidiary of Minstar, as the party in interest.  During the groundwater
characterization, quarterly groundwater monitoring reports were submitted by
Geraghty & Miller, Inc., including without limitation reports submitted on June
27, 1997 and March 18, 1997. In April 2000, Arcadis Geraghty & Miller submitted
to WDEQ a Final Remedial Alternative Analysis Study, Wyott Site, Cheyenne,
Wyoming, which identified Monitored Natural Attenuation as the preferred remedy.
In July 2000, Minstar, Inc. submitted to WDEQ a risk assessment of the Wyott
Site evaluating potential health risks associated with the groundwater
contamination.




On June 2, 2000, WDEQ issued the Final Decision for Remediation of Groundwater
at the Wyott Site Study Area, identifying Minstar as the responsible party to
implement the natural attenuation remedy. As of September 2006, ENSR Corp., as
Minstar’s consultant, issued to the WDEQ the 2006 Annual Monitoring Report for
Wyott Site, Cheyenne, Wyoming, which reported the results of groundwater
monitoring and an assessment of the natural attenuation remedy.  This was the
fifth annual monitoring report submitted on behalf of Minstar since the
selection of the final remedy.  




The investigation and response regarding groundwater contamination is described
in many regulatory reports and correspondence, including but not limited to
those referenced below:




















·

WDEQ Notice of Violation Issued to Minstar, Inc., Docket No. 2521-93, December
8, 1993

·

Consent Order in Docket No. 2521-93, filed on January 31, 1994 (and subsequently
modified in 1995 to name AMF of Wyoming, a subsidiary of Minstar as the party in
interest).  

·

Quarterly Monitoring Report by Geraghty & Miller, Inc., June 27, 1997

·

Quarterly Monitoring Report by Geraghty & Miller, Inc., March 18, 1997

·

Final Remedial Alternative Analysis Study, Wyott Site, Cheyenne, Wyoming,
Arcadis Geraghty & Miller, April 2000.

·

Risk Assessment of the Wyott Site, Cheyenne, Wyoming, Arcadis Geraghty & Miller,
July 20, 2000.

·

Final Decision for Remediation of Groundwater at the Wyott Site Study Area, WDEQ
June 2, 2000.

·

2006 Annual Monitoring Report for Wyott Site, Cheyenne, Wyoming, ENSR, September
29, 2006




II.  Groundwater contamination by migration of hydrocarbon contamination from
the former Kaneb Pipeline facility associated with a release from the former
Kaneb Pipeline facility located at 1112 Parsley Boulevard, Cheyenne, Wyoming, as
discussed in the following documents:  




·

Ground Water Monitoring Report—First Quarter 1999, Kaneb Pipeline Operating
Partnership, Cheyenne Terminal, Cheyenne, Wyoming, by Delta Environmental
Consultants, Inc., May 7, 1999.

·

Ground Water Monitoring Report—Fourth Quarter 1998, Kaneb Pipeline Operating
Partnership, Cheyenne Terminal, Cheyenne, Wyoming, by Delta Environmental
Consultants, Inc., January 28, 1999.

·

Ground Water Monitoring Report—Fourth Quarter 1997, Kaneb Pipeline Operating
Partnership, Cheyenne Terminal, Cheyenne, Wyoming, by Delta Environmental
Consultants, Inc., December 19, 1997.

·

Ground Water Monitoring Report—First Quarter 1997, Kaneb Pipeline Operating
Partnership, Cheyenne Terminal, Cheyenne, Wyoming, by Delta Environmental
Consultants, Inc., March 17, 1997.

·

Amended Tolling Agreement, executed by Kaneb Pipeline Company June 2, 2000.

·

Phase 1 Environmental Site Assessment, APW Wyott, 1938 Wyott Drive, Cheyenne,
Wyoming, by Enercon Services, Inc. for Comerica Bank, November 30, 2004.

·

2006 Annual Monitoring Report for Wyott Site, Cheyenne, Wyoming, by ENSR,
September 29, 2006.

·

Second Quarter 2006, Rocky Mountain Pipeline System LLC, Cheyenne, Wyoming
Terminal, by Fremont Environmental, Inc. for Rocky Mountain Pipeline System LLC,
August 2006.




III.  Soil Contamination in areas of former landfill and waste storage, Cheyenne
Facility:

Metals contamination of surface and subsurface soils, as referenced in multiple
correspondence and reports, including but no limited to the following documents:

















1.

Letter by Jerry Breed (WDEQ) to John Slates (Gardere & Wynne), dated January 4,
1999, regarding Wyott site.

2.

November 24, 1998 letter by Gardere & Wynne to Jerry Breed (WDEQ), regarding
Wyott site.

3.

September 16, 1997 letter by Robert Benson, an EPA toxicologist, to Jerry Breed
(WDEQ) regarding toxicological analysis of lead in subsurface soil at the Wyott
site.  

4.

April 1, 1997 letter by David Finley (WDEQ) to Minstar.

5.

February 6, 1997 letter by Minstar to WDEQ regarding subsurface contamination at
the Wyott site.

6.

Technical Review report, by Secor International, Inc. for Minstar, January 31,
1997, regarding likely source of lead contamination at the Wyott site.

7.

October 29, 1996 letter by David Finley (WDEQ) to Mary McConnell (Minstar)
requiring remediation or a deed recordation to address lead contaminated soil.

8.

July 23, 1996 letter by Jerry Breed (WDEQ) to Mary McConnell (Minstar) following
up on meeting concerning residual soil contamination existing at the Wyott site.

9.

April 19, 1996 letter by Jerry Breed (WDEQ) to Mary McConnell (Minstar)
regarding Wyott site and soils characterization and remediation requirements.

10.

April 15, 1996 letter by Lynn Weberg (APW Wyott Foodservice Equipment Company)
to Jerry Breed (WDEQ) regarding acceptability of a deed restriction at the Wyott
site.

11.

March 15, 1996 letter by Jerry Breed (WDEQ) to Lynn Weberg (APW Wyott
Foodservice Equipment Company) regarding WDEQ’s “Notice on Deed”
reconsideration/determination.

12.

February 28, 1996 letter by Mary McConnell (Minstar) to Lynn Weberg (APW Wyott
Foodservice Equipment Company).

13.

Letter by Remediation Technologies, Inc. (“RETEC”) to Deborah Meyers (WDEQ) in
response to WDEQ’s January 16, 1996 letter concerning the need for a deed
restriction to address subsurface soil contamination.

14.

January 16, 1996 letter by Deborah Meyers (WDEQ) to Lynn Weberg (APW Wyott
Foodservice Equipment Company) regarding risk assessment technical memorandum
final review and deed restrictions.

15.

Technical Memorandum by Remediation Technologies, Inc. (“RETEC”) regarding
analysis of surface soils at the Wyott site, addressed to Deborah Meyers (WDEQ),
August 14, 1995.

















16.

Joint Stipulation and Motion to Modify Consent Order, between Minstar and WDEQ,
Docket No. 2521-93, July 21, 1995.

17.

WDEQ memorandum dated December 14, 1994 by Deborah Myers, regarding meeting of
November 4, 1994.

18.

Notice of Violation and Order in the Matter of the Notice of Violation Issued to
Minstar, Docket No. 2521-93, December 8, 1993.

19

Stewart Environmental Consultants, Inc., Risk Assessment for the Temporary
Hazardous Waste Storage Site and Municipal Landfill, American Wyott Corporation,
Cheyenne, Wyoming, August 1992.

IV.  Asbestos containing material, Cheyenne Facility:

Enercon Services, Inc. identified asbestos-containing vinyl floor tile and pipe
thermal insulation in good condition in Room 142, as discussed in the Phase 1
Environmental Site Assessment, APW Wyott, 1938 Wyott Drive, Cheyenne, Wyoming,
by Enercon Services, Inc. for Comerica Bank, November 30, 2004.




V.  Landfill / Drum Disposal, Cheyenne Facility:

A 2004 Phase 1 Environmental Site Assessment by Enercon for Comerica identified
former industrial landfill areas and associated exposed drums observed onsite in
northern part of the site, as discussed in the Phase 1 Environmental Site
Assessment, APW Wyott, 1938 Wyott Drive, Cheyenne, Wyoming, by Enercon Services,
Inc. for Comerica Bank, November 30, 2004.







Bakers Pride, New Rochelle, New York Facility




Groundwater Contamination

The presence of groundwater contamination by volatile organic compounds (“VOCs”)
at the property as described by:




The BBL letter report to Stacey Constas dated December 5, 2006, regarding
“Summary of Groundwater Investigation Activities and Estimate of Potential
Future Environmental Costs, Bakers Pride Oven Company Site, New Rochelle, New
York;”




The March 7, 2005 letter by Don Wall to New York Department of Environmental
Conservation, regarding notice of limited Phase II results; and




The Limited Phase II Subsurface Investigation, Bakers Pride Oven Company, 30
Pine Street, New Rochelle, New York, by Enercon Services Inc., February 9, 2005.




Petroleum Storage Tank Closures

The July 1994 storage tank closures of one 10,000 gallon #4 heating oil
petroleum underground storage  tank (removed) and one 3,000 gallon #2 heating
oil petroleum underground storage tank (abandonment in place) as referenced in
the following documents:




















1.

City of New Rochelle Petroleum Bulk Storage Tank Closure Forms, July 1994.




2.

July 13, 1994 Letter by Bakers Pride to Landfill Technologies, Inc., with
attachments.




3.

August 8, 1994 letter report by Environmental Products and Services, Inc., to
Thomas Zack (Bakers Pride)




4.

Limited Phase II Subsurface Investigation, Bakers Pride Oven Company, 30 Pine
Street, New Rochelle, New York, by Enercon Services Inc., February 9, 2005.




5.

Phase I Environmental Site Assessment, Bakers Pride Oven Company, 30 Pine
Street, New Rochelle, New York, by Enercon Services Inc., November 12, 2004.




Compliance issues identified in the 1995 Regulatory Compliance Audit and Phase 1
Environmental Site Assessment

In June 1995, ENSR completed a Phase I Environmental Site Assessment and an
Environmental Compliance Audit report, which identified possible compliance
issues with respect to hazardous waste management, wastewater/stormwater
discharges, air pollution control, SARA Title III reporting, and used oil
management, as described in the Environmental Compliance Audit Report for Bakers
Pride Oven Company, Inc., by ENSR, June 1995, and the Phase I Environmental Site
Assessment of Bakers Pride Oven Company, Inc., 30 Pine Street, New Rochelle, New
York, by ENSR, June 1995.




Compliance with Disclosure under Section 3.17(g) for the Bakers Pride New
Rochelle Facility

Seller has complied with Section 3.17(g) of the Agreement.  The following
paragraphs summarize issues that are described more fully in the documents
provided during the course of due diligence.  The following summaries do not
purport to be complete summaries or descriptions of the issues.  All of the
documents provided during due diligence, including those provided by Seller to
Buyer as well as those provided by Buyer to Seller, and whether or not
specifically referred to in the following summaries, are incorporated herein and
should be referred to and relied  upon for more complete disclosures.

I.  Asbestos Containing Material (ACM), New Rochelle Facility:

As described by the Phase I Environmental Site Assessment, Bakers Pride Oven
Company, 30 Pine Street, New Rochelle, New York, by Enercon Services Inc.,
November 12, 2004, ACM in good condition was found in the boiler room (thermal
pipe insulation) and the office area (brown floor tile).




A 1995 Phase 1 Environmental Site Assessment by ENSR identified asbestos
containing pipe insulation, boiler insulation, floor tiles, and mastic.  Phase I
Environmental Site Assessment of Bakers Pride Oven Company, Inc., 30 Pine
Street, New Rochelle, New York, by ENSR, June 1995.




II.  Mold, New Rochelle Facility:

















As described by the Phase I Environmental Site Assessment, Bakers Pride Oven
Company, 30 Pine Street, New Rochelle, New York, by Enercon Services Inc.,
November 12, 2004, a limited area of possible mold was observed on a ceiling
tile in the office area.




Dallas, Texas APW Facility




Permits

As described in the Phase 1 Environmental Site Assessment, APW Wyott, 729 3rd
Avenue, Dallas, Texas, by Enercon Services, Inc. (November 17, 2006), stormwater
permit coverage under the TPDES Multi Sector Industrial Stormwater Permit
requires renewal, as described by Sections 1.0 and 2.3.5.




Releases

As described in the Phase 1 Environmental Site Assessment, APW Wyott, 729 3rd
Avenue, Dallas, Texas, by Enercon Services, Inc. (November 17, 2006):




1.

A release of ammonium hydroxide, 28% AQ, was reported on July 9, 1998, to which
a city hazmat unit reportedly responded and the material was removed using a
vacuum truck, as described by Sections 1.0 and 5.1.




2.

Concrete floor hydrocarbon staining, cracked floors, maintenance pits and
containment pits with holding tanks used to collect hydraulic oil and die
lubricant in areas of large press and punch press operations, as described in
Sections 1.0, 2.3.16 and 8.0.




Compliance with Disclosure under Section 3.17(g) for the Dallas, Texas APW
Facility

Seller has complied with Section 3.17(g) of the Agreement.  
































Schedule 3.18




Employees




See attached employee list




See Schedule 3.13




Lawrence L. Rosenbloom will resign not later than six months after the Closing
Date




Hassan Zangeneh, Materials Manager, Dallas Plant, $80,000 annual salary, was
terminated for non- performance on January 3, 2007




Employment Agreement between Lyman Moore and Bevles Company Incorporated, dated
December 18, 2006




Employment Agreement between Donald C. Wall and Associated American Industries,
Inc. and its subsidiaries, dated May 1, 2006




Confidentiality Agreements




New York Facility




Confidentiality Agreement between Diane Amori and Associated American
Industries, Inc., dated as of December 29, 2006




Confidentiality Agreement between Chaitanya Gottipati and Associated American
Industries, Inc., dated as of December 29, 2006




Confidentiality Agreement between Abdool Hafeez and Associated American
Industries, Inc., dated as of December 29, 2006




Confidentiality Agreement between Jeff Mote and Associated American Industries,
Inc., dated as of December 11, 2002




Confidentiality Agreement between James Ponnwitz and Associated American
Industries, Inc., dated as of April 9, 2003




Confidentiality Agreement between Steve Greenberg and Associated American
Industries, Inc., dated as of August 13, 2003




Confidentiality Agreement between Michael Brunet and Associated American
Industries, Inc., dated as of May 13, 2005




Confidentiality Agreement between Dennis Molloy and Associated American
Industries, Inc., dated as of February 14, 2001




















Confidentiality Agreement between Krzyszto Rapciewicz and Associated American
Industries, Inc., dated as of February 14, 2001




Confidentiality Agreement between Leonard Porochnia and Associated American
Industries, Inc., dated as of May 3, 2005




Confidentiality Agreement between Lori Ann Marcella and Associated American
Industries, Inc., dated as of November 10, 2006




Confidentiality Agreement between Nang Tran and Associated American Industries,
Inc., dated as of February 15, 2001




Confidentiality Agreement between Dariusz Szura and Associated American
Industries, Inc., dated as of August 7, 2000




Dallas Facility




Confidentiality Agreement between Charles Colby Cagle and Associated American
Industries, Inc., dated as of August 21, 2000.




Confidentiality Agreement between Donald C Wall and Associated American
Industries, Inc., dated as of January 12, 2000.




Confidentiality Agreement between Randall Petty and Associated American
Industries, Inc., dated as of September 27, 2006.




Confidentiality Agreement between Timothy S Palmer and Associated American
Industries, Inc., dated as of March 9, 2005.




Confidentiality Agreement between Joseph Mullen and Associated American
Industries, Inc., dated as of February 4, 2002.




Confidentiality Agreement between Jesse Jacobs and Associated American
Industries, Inc., dated as of April 21, 2006.




Confidentiality Agreement between James Hoverman and Associated American
Industries, Inc., dated as of February 8, 2000.




Confidentiality Agreement between Adam Dixon and Associated American Industries,
Inc., dated as of October 13, 2004.




Confidentiality Agreement between Bart H Bolton and Associated American
Industries, Inc., dated as of February 22, 2000.




















Confidentiality Agreement between Thomas A Barnes and Associated American
Industries, Inc., dated as of April 11, 2005.




Confidentiality Agreement between Michael K Aguirre and Associated American
Industries, Inc., dated as of February 5, 2005.




Confidentiality Agreement between John C Flick and Associated American
Industries, Inc., dated as of October 30, 2006.




Cheyenne Facility




Form A:  Employee Agreement with EGMC, Inc.

Form B:  Employee Agreement with Associated American Industries, Inc.

Form C:  Confidentiality Agreement




Name

Date Signed

Type of Form

Alonso, Miguel A.

11/13/06

C

Andersen, Tim V.

02/27/06

C

Baerwalt, Edwin K.

06/13/86

A

Bayer, Donald J.

06/02/03

B

Beach, Addison J.

06/13/86

A

Beach, Allan J.

05/22/06

C

Beck, Clarence H.

11/04/91

A

Bestfelt, Amanda M.

10/13/06

C

Blachowski, Norman D.

06/13/86

A

Blea, Nathan F.

10/03/03

C

Bobian, Henry J.

05/08/06

C

Boicourt, Scott L.

12/01/03

C

Borchert, Paula A.

09/13/05

C

Breckenridge, Somruey

04/21/97

B

Burrous, Dale C.

07/20/03

B

Buss, Wayne B.

06/13/86

A

Calahan, Jeffrey A.

06/13/86

A

Carlstead, Andrew D.

09/13/05

C

Carpenter, Shawn D.

03/08/98

B

Caton, Richard J.

06/13/86

A

Chambers, Christopher M.

08/29/04

C

Commander, Rodger C.

06/13/86

A

Corner, Charla J.

06/07/04

C

Cranmore, Richard E.

06/13/86

A

Crawford, Gary W.

01/03/06

C

Dailey, Robert F.

02/07/00

B

Dauer, Vincent J.

06/16/94

B

DeGuzman, Albert O.

06/05/06

C

DeGuzman, Alfredo O.

12/17/06

C

Dicks, Willie E.

03/21/95

B

Doby, Wallace

01/14/04

C






















Dollenger, Tricia M.

06/06/03

B

Ellis, Lannie J.

08/08/93

B

Elston, Remedios A.

05/03/98

B

Estorga, Joe M.

08/01/04

C

Fibranz, Monte J.

06/13/86

A

Fink, Mark A.

11/06/90

A

Flores, Jason D.

07/31/06

C

Followell, Tony L.

06/13/86

A

Garcia, Michael A.

05/19/97

B

Gautreau, May E.

06/25/86

A

Gonzales, Jose L.

06/13/86

A

Griffith, Dewayne E.

06/13/86

A

Griffith, Kerry W.

06/20/05

C

Griffith, Richard E.

01/17/90

A

Gross, Kenneth P.

07/24/00

B

Hackett, Johanna A.

04/14/06

C

Hadley, Johnny R.

09/25/01

C

Hancock, Jeffrey G.

10/14/06

C

Harnish   JR, James R.

11/19/91

A

Harper, Shawn P.

01/20/95

B

Hayes, Robert J.

03/13/86

A

Hayes, Steven D.

04/10/06

C

Heim, Paul W.

12/12/06

C

Hetrick, Albert O.

07/09/06

C

Hickman, Daleen S.

06/12/86

A

Hocker, Patricia A.

08/16/93

B

Holden, William A.

06/13/86

A

Howell, Garry W.

06/13/86

A

Humphrey, James E.

06/13/86

A

Iverson, James R.

11/04/91

A

Johnson, David A.

02/03/03

B

Kayser, Marissa M.

10/23/06

C

Kissel, Robert T.

12/07/05

C

Knowlton, Jerry N.

06/13/86

A

Koch, Steven J.

01/10/05

C

Kronz, Stuart S.

01/29/04

C

Lancaster, Geraldine E.

06/16/86

A

Lancaster, Michael A.

06/16/86

A

Latham, Wenonah E.

10/23/06

C

Lavezzari, Dorothy M.

10/19/89

A

Lieske, Jennifer L.

07/23/06

C

Lopez, Paul J.

05/20/02

B

Lorentz II, Leslie D.

06/13/86

A

Lunsford, Johnny A.

03/28/05

C

Magelitz, Allan N.

01/02/05

C

Maloney, Ken A.

01/15/06

C

Martin-Angel, Gayle L.

01/01/03

B

May, Virginia S.

06/13/86

A






















McAlpin, Randall A.

07/09/01

B

McCleary, Pamela R.

06/09/06

C

McColley, Sean M.

06/19/05

C

McDaniel  JR, Floyd F.

06/13/86

A

McDaniel, Patricia A.

08/14/92

B

McDonald, O'Ryan J.

02/19/06

C

McLaury, Paul C.

10/01/05

C

Medina, Juan J.

07/08/06

C

Metcalf, Wesley K.

06/25/05

C

Mikes, Thomas A.

09/21/05

C

Mooneyham, Tamala K.

02/04/04

C

Moot, Paul H.

12/02/90

A

Mosher, Robert E.

08/15/95

B

Muehl, William P.

09/06/93

B

Neemann, David A.

08/10/05

C

Nelson, Robert J.

07/10/05

C

Nielsen, John H.

08/11/92

B

Nordin, George J.

06/13/86

A

Oaks, William D.

07/09/06

C

O'Brien, Noah E.

11/13/95

B

O'Donnell, Andrew R.

06/13/86

A

O'Neill, Pat M.

02/03/97

B

Pacheco, David J.

07/26/04

C

Pangan, Diosdado G.

06/16/86

A

Parker, Richard B.

02/19/06

C

Pascarelli, Frank A.

06/04/06

C

Patton, Perry O.

01/31/04

C

Peterson, Steven D.

07/11/05

C

Ponce, Bernabay

07/28/97

B

Probst, Dale C.

11/05/01

C

Richmond, Victor K.

04/18/06

C

Riedel, Stacy L.

01/12/92

A

Rose, Sandra L.

06/13/86

A

Ross, David W.

02/19/96

B

Sanchez, Debbie A.

01/20/97

B

Sanchez, Leo S.

11/30/99

B

Sandoval, Timothy E.

06/16/86

A

Sasser, Michael O.

07/19/93

B

Sawyer, Richard A.

01/13/06

C

Schamel, Roy R.

02/23/98

B

Schram, Bruce A.

02/01/89

A

Schutkowski, Michael E.

07/17/06

C

Schwierking, Heather N.

09/28/03

C

Schwierking, Roger A.

06/17/92

B

Sevall, Kevin M.

02/25/87

A

Sevall, Naomi L.

03/14/97

B

Snyder, Anita G.

06/13/86

A

Splane, Michael D.

06/14/89

A






















Spracklen, Brandon L.

09/10/02

B

Stearns, Gabriel E.

07/31/06

C

Sullivan, Willie J.

02/04/06

C

Trammell, Douglas D.

05/15/00

B

Van Kirk, Charles W.

06/13/86

A

Waldow, Jonathan T.

12/04/95

B

Washburn, Craig E.

11/07/94

B

Waters, Franklin D.

06/13/06

A

Watson, Tim A.

10/22/06

C

Westbrook, Richard D.

04/30/99

B

White, Ronald J.

12/12/05

C

Whitehall, Herbert A.

12/10/06

C

Williams, Joseph B.

04/01/01

B

Williams, Kimberly M.

10/08/01

B

Wise, Ronnie J.

09/14/05

C

Wittrock, Monte K.

06/13/86

A

Wolfe, Levi D.

11/19/90

A

Wuerl, James A.

06/08/06

C




















Schedule 3.19




Labor Relations; Compliance




Agreement between Bakers Pride Oven Co. and Local 888 U.F.C.W., AFL-CIO, dated
December 17, 2004




















Schedule 3.20




Intellectual Property




3.20(a)







Patent Number

Description

Issue Date

Owner

6204482

Method & apparatus for cooling the exterior of a toaster oven

March 20, 2001

American Permanent Ware Company

5381932

Condiment Pump

January 17, 1995

American Wyott Corporation

5218900

Safety improvements for refuse compactors

June 15, 1993

American Wyott Corporation

4869404

Condiment Pump

September 26, 1989

American Wyott Corporation

6576874

Modular heating element for a conveyor oven

June 10, 2003

Bakers Pride Oven Co., Inc.

5492055

Pizza oven

February 20, 1996

Bakers Pride Oven Co., Inc.

4981416

Enhanced air-flow blower wheel

January 1, 1991

Bakers Pride Oven Co., Inc.

4928663

Enhanced air-flow convection oven

May 29, 1990

Bakers Pride Oven Co., Inc.

4739154

Conveyor oven design & method for using same

April 19, 1988

Bakers Pride Oven Co., Inc.

5598971

Humidity control system

February 4, 1997

Bevles Company, Incorporated

4030476

Heated cabinet for food

June 21, 1997

Bevles Company, Incorporated







3.20(b)







Trademark Number

Description

Date Issued

Owner

76559001

RACER – standard character mark

January 17, 2006

American Permanent Ware Company

76554379

X*WAV – standard character mark

January 10, 2006

American Permanent Ware Company





















76563610

C*RADIANT– standard character mark

March 29, 2005

American Permanent Ware Company

76563609

RADIANT*BLACK – standard character mark

April 5, 2005

American Permanent Ware Company

76559003

X*VERT – standard character mark

April 12, 2005

American Permanent Ware Company

76559002

X*TREME – standard character mark

April 12, 2005

American Permanent Ware Company

75806855

APW Wyott – typed drawing

February 26, 2002

American Permanent Ware Company

75792551

APW Wyott – with flames – 2 color (red)

September 17, 2002

American Permanent Ware Company

75741262

APW Wyott – with flames

June 4, 2002

American Permanent Ware Company

74544249

Design Smart, Build Solid – typed drawing

August 6, 1996

American Permanent Ware Company

71513077

TraCo – words, letters &/or numbers in stylized form

July 5, 1949

American Permanent Ware Company

74563557

HOTROD – typed drawing

September 10, 1996

American Wyott Corporation

73633129

Wyott Design

February 7, 1989

American Wyott Corporation

71475205

LOWERATOR – words, letters &/or numbers in stylized form

November 27, 1945

American Wyott Corporation

76653324

Bakers Pride

January 12, 2006 (filing date)

Bakers Pride Oven Co., Inc.

73566468

Convection-Flo – typed drawing

July 15, 1986

Bakers Pride Oven Co., Inc.

73839164

Bevles – typed drawing

June 26, 1990

Bevles Company, Incorporated

73786027

Transi-Tray – typed drawing

June 19, 1990

Bevles Company, Incorporated

73307083

Angle Runner – typed drawing

November 9, 1982

Bevles Company, Incorporated

73147557

Tender Touch – typed drawing

May 23, 1978

Bevles Company, Incorporated


























Schedule 3.22




Product Warranties




Standard warranties attached.




From time to time customers negotiate for and receive an extension of the
warranty period for one extra year




In 2003 and 2004, the Group manufactured and sold 63 units of a product known as
the KFC Elevator to KFC.  The warranty has expired and there is no legal
obligation to replace or repair the Elevators, but Sellers are aware that KFC is
not completely satisfied with the Elevators.  It may be prudent, as a customer
relations decision, to replace the Elevators if KFC so requests.  The total
sales price to KFC for all units was $556,000, and the total cost of the goods
sold was $460,000.

















Terms & Conditions




17.

WARRANTY INFORMATION

APW Wyott Foodservice Equipment Company warrants its equipment against defects
in materials and workmanship, subject to the following conditions:

This warranty applies to the original owner only and is not assignable.

Should any product fail to function in its intended manner under normal use
within the limits defined in this warranty, at the option of APW Wyott such
product will be repaired or replaced by APW Wyott or its Authorized Service
Agency.  APW Wyott will only be responsible for charges incurred or service
performed by its Authorized Service Agencies.  The use of other than APW Wyott
Authorized Service Agencies will void this warranty and APW Wyott will not be
responsible for such work or any charges associated with same.  The closest APW
Wyott Authorized Service Agency must be used.

This warranty covers products shipped into the 48 contiguous United States,
Hawaii, metropolitan areas of Alaska and Canada.  There will be no labor
coverage for equipment located on any island not connected by roadway to the
mainland.

TIME PERIOD:

All APW Wyott Equipment is warranted for one year parts and one year labor.
 Warranty is 18 months from ship date from factory or 12 months from date of
install, which ever comes first.  The Authorized Service Agency may, at their
option, require proof of purchase.  Parts replaced under this warranty are
warranted for the unexpired portion of the original product warranty.

EXCEPTIONS:

•

Gas/Electric Cookline — Models GCB, GCRB, GF, GGM, GGT, GHP-H, EF, EG, EHP —
Three (3) Year Warranty on at component parts, except switches and thermostats.
 (2 additional years on parts only - no labor on second or third year.)

•

Heat Strips — Models FD, FDL, FDD, FDDL — Two (2) Year Warranty on element only
- no labor second year.

•

Glass Windows, Doors, Seals, Rubber Seals, Light Bulbs, Broiler Briquettes —
90-Day Material Only - no labor.

•

Rock grates, cooking grates, burner shields, and fire boxes - 90 day Material
only - no labor.

In all cases, parts covered by extended warranty will be shipped FOB the factory
after the first year.

PORTABLE CARRY-IN PRODUCTS

Equipment weighing over 70 lbs. or permanently installed will be serviced
on-site as per the terms of this warranty.  Equipment weighing 70 lbs. or under,
and which is not permanently installed, i.e., with cord and plug, is considered
portable and is subject to the following warranty handling limitations.

If portable equipment fails to operate in its intended manner on the first day
of connection, or use, at APW Wyotts option or its Authorized Service Agency, it
will be serviced on-site or replaced.

From day two through the conclusion of the warranty period, portable units must
be taken to or sent prepaid to the APW Wyott Authorized Service Agency for
in-warranty repairs.  No mileage or travel charges are allowed on portable units
after the first day of use.  If the customer wants on-site service, they may
receive same by paying the travel and mileage charges.  Exceptions to this rule:
(l) countertop warmers and cookers, which are covered under the Enhanced
Warranty Program, and (2) toasters or rollergrills which have in-store service.




















EXCLUSIONS

The following conditions are not covered by warranty:

·

Equipment failure relating to improper installation, improper utility connection
or supply and problems due to ventilation.

·

Equipment that has not been properly maintained, calibration of controls,
adjustments, damage from improper cleaning and water damage to controls.

·

Equipment that has not been used in an appropriate manner, or has been subject
to misuse or misapplication, neglect, abuse, accident, alteration, negligence,
damage during transit, delivery or installation, fire, flood, riot, or act of
God.

·

Equipment that has had the model number or serial number removed or altered.

If the equipment has been changed, altered, modified or repaired by other than
an Authorized Service Agency during or after the warranty period, then the
manufacturer shall not be liable for any damages to any person or to any
property which may result from the use of the equipment thereafter.

This warranty does not cover services performed at overtime or premium labor
rates. Should service be required at times which normally involve overtime or
premium labor rates, the owner shall be charged for the difference between
normal service rates and such premium rates.  APW Wyott does not assume any
liability for extended delays in replacing or repairing any items beyond its
control.

In all cases, the use of other than APW Wyott authorized OEM replacement parts
will void this warranty.

This equipment is intended for commercial use only.  Warranty is void if
equipment is installed in other than commercial application.

WATER QUALITY REQUIREMENTS

Water supply intended for a unit that has in excess of 3.0 grains of hardness
per gallon (GPG) must be treated or softened before being used.  Water
containing over 3.0 GPG will decrease the efficiency and reduce the operating
life of the unit.

Note:  Product failure caused by liming or sediment buildup is not covered under
warranty.

“THE FOREGOING WARRANTY IS IN LIEU OF ANY AND ALL OTHER WARRANTIES EXPRESSED OR
IMPLIED INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR
PARTICULAR PURPOSES AND CONSTITUTES THE ENTIRE LIABILITY OF APW WYOTT.  IN NO
EVENT DOES THE LIMITED WARRANTY EXTEND BEYOND THE TERMS STATED HEREIN.”

















APW Wyott   

Enhanced Warranty Program

For Equipment Covered By APW Wyott's "Enhanced Warranty" Program –

If Within One Year From Date Of Purchase, This Unit Fails To Function,

You Are Entitled To Your Choice Of 1, 2 or 3.

1.

APW Wyott will replace the unit.  When calling the factory, besides the above
information, you will need Electrical Characteristics, voltage and phase;
describe the problems the best you can.  The factory will require a Visa or
MasterCard number and expiration date of same to assure return and/or validity
of condition.  Upon validation of credit card information, factory will strive
to ship a replacement unit the same day if call is received before 3 p.m.
Central Time or the next day if later.  The replacement unit will be shipped
prepaid regular UPS or equivalent.  If requested Next Day Air or Priority,
shipment will be made at customer's expense.  Upon receipt, it is the customer’s
responsibility to unpack the new unit, taking care to preserve the packaging.
 Repack the unit being replaced in the same container using caution to pack
properly and return this unit to the factory following the instructions
supplied.  Factory will supply return label and UPS call tag; both must be used.
 If original unit is returned within 30 days and is as represented, the credit
card validation will be cancelled.

IMPORTANT:  If factory does not receive the unit to be returned within 30 days,
the unit will be billed to the credit card number supplied.  If the returned
unit is not as represented - i.e. out of warranty, customer abuse, then it will
be billed to the credit card number supplied.  In these cases, the person
calling in the problem will be contacted and, if applicable, the returned unit,
if charged for, will be returned to the original owner if requested.

2.

You may take this unit to the APW Wyott Authorized Service Distributor.  List of
same is included with each product.  If the problem is covered under warranty,
the unit will be repaired at no cost to you.  If the Authorized Agency cannot
repair same within a reasonable time while you wait, it will be returned to you
prepaid, via UPS.

3.

You can request the Authorized Service Distributor to service the equipment on
site.  If problem is covered under the warranty, the parts and labor will be
billed to the factory, while the mileage and travel time will be the
responsibility of the owner.

On All Calls, You Will Need To Give The Following Information:

1.

Name and title of person calling

6.

Model Number (from serial plate)

2.

Phone number of person calling

7.

Serial Number (from serial plate)

3.

Business name

8.

Date purchased (if serial number indicates date 4.  Street address     of
manufacture is over 13 months old, you will 5.  City, State, Zip     be asked to
supply proof of purchase)

9.

Purchased from

For Shortage — Supply The Above Information And Fully Explain What Is Missing.

It will be sent immediately — prepaid via UPS or equivalent.

(Next Day Air or Priority shipments available at customer’s expense)

















24-Hour Service Hotline: 1-800-733-2203

This replacement warranty is only available on selected products shipped within
the continental USA, Alaska, Hawaii and Canada.

As with most warranties, warranty is only valid to the original end-user/owner.

Instructions and procedures must be followed or the warranty is void.

















WARRANTIES & SERVICE

BAKERS PRIDE LIMITED WARRANTY

WHAT IS COVERED

This warranty covers defects in material and workmanship under normal use, and
applies only to the original purchaser providing that:

•

The equipment has not been accidentally or intentionally damaged, altered or
misused;

•

The equipment is properly installed, adjusted, operated and maintained in
accordance with National and local codes, and in accordance with the
installation instruction provided with the product;

•

The serial number rating plate affixed to the equipment has not been defaced or
removed.




WHO IS COVERED

This warranty is extended to the original purchaser and applies only to
equipment purchased for use in the U.S.A.




COVERAGE PERIOD

Full size gas and electric deck ovens:  Two (2) year limited parts and labor:
Cyclone Convection Ovens: BCO Models:  One (1) Year limited parts and labor;
GDCO Models:  Two (2) Year limited parts and labor;  CO11 Models: Two (2) Year
limited parts and labor; (5) Year limited door warranty.  All Other Products:
One (1) Year limited parts and labor.




Warranty period begins the date of dealer invoice to customer or ninety (90)
days after shipment date from BAKERS PRIDE - whichever comes first.




WARRANTY COVERAGE

This warranty covers on-site labor, parts and reasonable travel time and travel
expenses of the authorized service representative up to (100) miles, round trip,
and (2) hours travel time.  The purchaser, however, shall be responsible for all
expenses related to travel, including time, mileage and shipping expenses on
smaller counter models that may be carried into a Factory Authorized Service
Center, including the following models: PX-14, PX-16, P18, and BK-18.




EXCEPTIONS

All removable parts in BAKERS PRIDE Char-broilers, including but not limited to;
Burners, Grates, Radiants, Stones and Valves, are covered for a period of SIX
MONTHS.

All Ceramic Baking Decks are covered for a period of THREE MONTHS. The
installation of these replacement decks is the responsibility of the purchaser.

The extended Cyclone door warranty years 3 through 5 is a parts only warranty
and does not include labor, travel, mileage or any other charges.




EXCLUSIONS

•

Negligence or acts of God,

•

Thermostat calibrations after (30) days from equipment installation date

•

Air and Gas adjustments.

•

Light bulbs,

•

Glass doors and door adjustments,

•

Fuses,

















•

Char-broiler work decks and cutting boards,

•

Tightening of conveyor chains,

•

Adjustments to burner flames and cleaning of pilot burners,

•

Tightening of screws or fasteners,

•

Failures caused by erratic voltages or gas supplies.

•

Unauthorized repair by anyone other than a BAKERS PRIDE Factory Authorized
Service Center,

•

Damage in shipment,

•

Alteration, misuse or improper installation,

•

Thermostats and safely valves with broken capillary tubes,

•

Accessories — spatulas, forks, steak turners, grate lifters, oven brushes,
scrapers, peels. etc.,

•

Freight — other than normal UPS charges,

•

Ordinary wear and tear.




INSTALLATION

Leveling and installation of decks, as well as proper installation and check out
of all new equipment — per appropriate installation and use materials — is the
responsibility of the dealer or installer, not the manufacturer.




REPLACEMENT PARTS

BAKERS PRIDE genuine Factory OEM parts receive a (90) day materials warranty
effective from the date of installation by a BAKERS PRIDE Factory Authorized
Service Center.




This Warranty is in lieu of all other warranties, expressed or implied, and all
other obligations or liabilities on the manufacturers part.  BAKERS PRIDE shall
in no event be liable for any special, indirect or consequential damages, or in
any event for damages in excess of the purchase price of the unit.  The repair
or replacement of proven defective parts shall constitute a fulfillment of all
obligations under the terms of this warranty.

____________________________________________________________________________________

1 - 800 - 431 - 2745

HOW TO ARRANGE FOR SERVICE




All warranty service should be coordinated through the Technical Service
Department at BAKERS PRIDE.  You can reach us, toll free, at 1 - 800 -431 -2745.
 All warranty service calls will be immediately dispatched by BAKERS PRIDE to
the local Factory Authorized Service Center in your area.

When requesting service or parts identification, always specify:

§

Model Number

§

Serial Number

§

Type of Gas or Voltage

§

Phase and Wattage

§

Date Code

01/01/2007























WARRANTY

1.

Bevles warrants to the original purchaser that on the date the product is
shipped (sold), it will be free of defects in material or workmanship.  Bevles
will, at its discretion, repair or replace, during the warranty period printed
below, any part that has a defect in material or workmanship that was present
when the product shipped from Bevles, and which manifests itself during the
warranty period under normal use and service.




Parts:

Two* years from date of original shipment from the Bevles factory.




Labor:

One** year from date of original shipment from the Bevles factory.




*  Air Circulation Blower Assemblies (motors) and Power Switches shall be one
year from date of original shipment.  Calrod "Air" Heating Elements shall be
three years from date of original shipment.




**  All labor on electrical components 120 days from date of original shipment.




2.

Bevles must be contacted, and pre-approval must be issued by the Bevles factory
prior to any type of service being performed.  Bevles assumes no responsibility
for any charges that were not expressly authorized by the Bevles factory, or for
any charges that exceed, in Bevles’ sole judgment, normal and customary amounts.




3.

Bevles will pay UPS Ground charges for any part that has a defect in material or
workmanship that was present when the product shipped from Bevles, and which
manifests itself during the first year of the warranty period under normal use
and service.  All warranty replacement parts will ship F.O.B. Bevles factory,
Cheyenne, WY 82007.




4.

This warranty shall be void in its entirety if any abuse of, misuse of,
alteration/modification of or improper maintenance of original product occurs.
 If, at the time a claim is reported to Bevles, the purchaser is delinquent in
payment for the product, warranty will not apply.




5.

Buyer’s Remedies — if a Bevils product fails due to a detect in material or
workmanship in conformity with the warranties in paragraph one, buyer shall
notify Bevles of such failure within a reasonable time, but in no event beyond
fifteen (15) days of such discovery of defect in material or workmanship.
 Bevles shall provide, in its sole discretion, either the repair or replacement
of any defective or non-conforming part.  Bevles specifically disavows any other
representation, warranty or liability relating to the continued use of the
product.




6.

Exclusion at consequential and incidental damages — In no event shall Bevles be
liable for any incidental, special, indirect, or consequential damages, whether
resulting from non-delivery or from the use, misuse, or inability to use the
product, or from the defects in the product, or from Bevles’ own negligence or
other tort.  This exclusion applies regardless of whether such damages are
sought for breach of warranty, breach of contract, negligence, or strict
liability in tort or under any other legal theory.




















7.

Disclaimer of warranties — The warranties contained in paragraph one above are
the exclusive warranties given by Bevles and supersede any prior, contrary, or
additional representations, whether oral or written.  Bevles hereby disclaims
and excludes all other warranties—whether expressed, implied, or
statutory—including any warranty of merchantability, any warranty of fitness for
a particular purpose, and any implied warranties otherwise arising from course
of dealing or usage of trade.





























Schedule 3.23




Product Liability




Little Caeser Enterprises, TX, Liberty Mutual, DOL 10/26/06




Moises Solis / TRBK Inc DBA, State of Loss Unknown, Liberty Mutual, DOL 10/18/06




TC Metzner / DBA McDonalds, GA, Liberty Mutual, DOL 4/17/06




Hamner Enterprises Family, AR, Liberty Mutual, DOL 2/5/06




Hole In the Wall Bar, TN, Liberty Mutual, DOL 8/22/06




Straughan, GA, Burlington Insurance, DOL 5/22/05, Closed




Edelman, TX, Burlington Insurance, DOL 6/8/05, Closed




E&W Enterprises, KY, Burlington Insurance, DOL 9/19/05




Hugo Moretta, WI, Burlington Insurance, DOL 10/1/05 – Claim has not been filed
against Group

Member, but has been submitted to our customer and our carrier has been notified




Sonic Drive-In, MS, Burlington Insurance, DOL 3/14/04, Closed




Taco Bell, WA, Burlington Insurance, DOL 6/11/04, Closed




Sonic Insurance Advisory, FL, Burlington Insurance, DOL 8/11/04, Closed




Wujciak, NJ, Royal Surplus Lines, DOL 4/9/00

















Schedule 3.24




Customers







1.

Yum

2.

Superior Products Mfg Co.

3.

N. Wasserstrom & Sons Inc

4.

Rabco Food Service Ltd.

5.

Jetro Cash & Carry

6.

Edward Don & Company

7.

Valiant Equipment

8.

Food Concepts, Inc

9.

ABC/Ace Mart Rest. Supply

10.

Darden Restaurants, Inc.

















Schedule 3.27




Related Party Interests




The furniture in the offices of Brian Rosenbloom and Reuben Rosenbloom in the
Dallas, Texas facility is owned by them.




The art located in the Dallas, Texas facility is owned by Hylton Jonas.




See Schedule 3.18

















Schedule 11.7




Emerson Lawsuit Payments




 APW has committed to compensate certain former employees and employees whose
bonuses

 

 were impacted by the warranty costs incurred in the years of 1999, 2000, and
2001

 

 

 The amounts below have been determined to pay, based on a full settlement of
approximately $5,323,000.

 Should the ultimate settlement be less than $5,000,000, Sellers reserve the
right to recalculate these amounts.

 

 

 

 

 

 

 Name

 Amount

 

 

 

 

 Former Employees

 

 

 

 

 

 Thirion, Mark

 $     14,713.00

 

 

 

 

 Smith, Mark

 $       9,324.00

 

 

 

 

 Hardin, Shelby

 $       4,740.00

 

 

 

 

 

 

 

 

 

 

 Current Employees

 

 

 

 

 

 Hoverman, Jim

 $     11,620.00

 

 

 

 

 Bolton, Bart

 $       7,228.00

 

 

 

 

 Mullen, Joe

 $       1,758.00

 

 

 

 

 Humphreys, Sam

 $       1,554.00

 

 

 

 

 Martin, Maureen

 $       1,554.00

 

 

 

 

 Beslic, Geroge

 $       1,360.00

 

 

 

 

 Edwards, Ray

 $       1,360.00

 

 

 

 

 Scoggins, Philip

 $       1,360.00

 

 

 

 

 Jonas, Hylton

 $   356,475.00

 

 

 

 

 Kraines, Howard

 $   356,475.00

 

 

 

 

 Rosenbloom, Brian

 $   356,475.00

 

 

 

 

 Rosenbloom, Lawrence

 $   356,475.00

 

 

 

 

 Wall, Donald

 $     77,175.00

 

 

 

 

 

 

 

 

 

 

 Total Payments to current and former employees

 $1,559,646.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 The above amounts shall be paid from the settlement amount received from
Emerson.   

 

 

 All litigation expenses not paid or accrued as of the Effective Time shall be
paid from the amount received from  Emerson.




















EXHIBIT  A







ESCROW AGREEMENT

This Agreement, dated as of January 9, 2007, is entered into by and among (a)
Standex International Corporation (“Standex”), a Delaware corporation, with
executive offices at 6 Manor Parkway, Salem, New Hampshire 03079, (b) Hylton L.
Jonas, Brian Rosenbloom, Lawrence L. Rosenbloom and Howard Kraines, as Sellers'
Representatives (collectively, the “Sellers’ Representatives”), in their
capacities as representatives of the holders of common stock, $0.01 par value,
of Associated American Industries, Inc. (the “Company”) identified on Schedule A
(collectively, the “Sellers”), and (c) Wells Fargo Bank, National Association, a
national banking association (the “Escrow Agent”).

WHEREAS, Standex and the Sellers have entered into a Stock Purchase Agreement,
dated as of even date herewith (the “Purchase Agreement”), pursuant to which
Standex will acquire all of the outstanding shares of common stock and preferred
stock of  the Company in exchange for certain consideration; and

WHEREAS, the Purchase Agreement provides that an escrow account will be
established to secure the indemnification obligations of the Sellers to Standex
on the terms and conditions set forth herein; and

WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto, intending to be bound, hereby agree as follows:

1.

Defined Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings given them in the Purchase Agreement.

2.

Appointment of Escrow Agent/Appointment of Sellers' Representatives.  Wells
Fargo Bank, National Association hereby is appointed by Standex and the Sellers'
Representatives to act as the escrow agent under this Agreement, and Wells Fargo
Bank hereby accepts such appointment and agrees to act as escrow agent (“Escrow
Agent”) in accordance with the provisions of this Agreement.  Escrow Agent shall
act only in accordance with the Sellers’ Representatives on behalf of the
Sellers, and the Sellers shall have no individual rights in connection with any
right or remedy granted hereunder.  

3.

Deposits.  Standex and the Sellers' Representatives hereby deposit with the
Escrow Agent a conformed copy of the executed Purchase Agreement, and further,
Standex hereby deposits with the Escrow Agent the amount of $8,500,000 in
immediately available funds (the “Cash Deposit”).  The Escrow Agent does hereby
acknowledge receipt of the conformed copy of the Purchase Agreement and the Cash
Deposit.

















4.

Duration of Agreement.  The duration of this Agreement shall be the later of
December 31, 2013 or the distribution by the Escrow Agent of all of the Cash
Deposit and accrued interest, if any, in accordance with this Agreement (the
“Term”); provided that the provisions of the last sentence of Section 2 shall
survive such termination.

5.

Investment of Cash Deposit.  The Cash Deposit shall be held in an escrow account
(the “Escrow Account”) by the Escrow Agent, and invested and reinvested by the
Escrow Agent in Permitted Investments, at the written direction of the Sellers'
Representatives with the approval of Standex, which approval will not be
unreasonably withheld, delayed or conditioned.  "Permitted Investments" shall
mean (i) Dollar denominated, direct, noncallable, full-faith-and-credit
obligations of the federal government of the United States of America, (ii)
certificates of deposit, banker's acceptances or time deposits having maturities
of six months or less from the date of acquisition and issued by a United States
commercial bank which has unsecured senior debt securities or letters of credit
rated at least P-1 by Moody's Investors Service, Inc. or A-1 by Standard &
Poor's Corporation, (iii) commercial paper or securities with maturities of 90
days or less from the date of acquisition rated at least P-1 by Moody's
Investors Service, Inc. and A-1 by Standard & Poor's Corporation (or, with
respect to clauses (ii) and (iii) above, if neither of such rating agencies is
then providing ratings, the equivalent thereof by another investor service of
comparable national recognition selected by the Sellers' Representatives and
reasonably acceptable to Standex), and (iv) any money market mutual fund
available through the Escrow Agent, including without limitation the Wells Fargo
Advantage Money Market Funds.  Investments may be changed from time to time at
the direction of the Sellers' Representatives to the extent that such changes do
not materially increase the Escrow Agent's fees due hereunder.  All cash or
other property held as part of the Escrow Account shall be clearly identified as
being held by the Escrow Agent under the Escrow Account.  In the absence of
other written investment direction, moneys on deposit in the Escrow Account
shall be invested in a Wells Fargo Bank Money Market Deposit Account.

The parties hereto acknowledge that the Escrow Agent is not providing investment
supervision, recommendations or advice.  Investments in the Wells Fargo
Advantage Funds are not obligations of, or endorsed or guaranteed by, the Escrow
Agent or its affiliates and are not insured by the Federal Deposit Insurance
Corporation.  The Escrow Agent and its affiliates provide various services for
the Wells Fargo Advantage Funds and are paid fees for such services.  Proceeds
of the sale of investments will be delivered on the Business Day on which the
appropriate instructions are received by the Escrow Agent if received prior to
the deadline for same day sale of such permitted investments.  If such
instructions are received after the applicable deadline, proceeds will be
delivered on the next succeeding Business Day.




Investments will be made promptly following the availability of such funds to
the Escrow Agent taking into consideration the regulations and requirements
(including investment cut-off times) of the Federal Reserve wire system, any
investment provider and the Escrow Agent.




















6.

Investment Income.  

(a)

All income, interest, increments and gains of any and all kinds realized shall
be retained and reinvested as provided in Section 5 until distributed pursuant
to this Section 6. All proceeds received by the Escrow Agent in respect of any
investments of the Escrow Fund shall be added to and become part of the Escrow
Fund.

(b)

Except for the amounts distributed pursuant to Section 6(d), all income,
interest, increments and gains realized on investments of the Escrow Fund shall
be paid on March 31, June 30, September 30 and December 31 of each year,
commencing on March 31, 2007, to the Sellers’ Representatives on behalf of the
Sellers; provided that if any such day is not a Business Day, the payment shall
occur on the next succeeding Business Day.

(c)

The Escrow Agent may liquidate any investments made hereunder at such time as it
shall deem necessary to make payments in accordance with the provisions hereof.
The Escrow Agent shall have no liability for any loss incurred as a result of
liquidation made by it in accordance with the provisions of this Section 6(c).

(d)

The Escrow Agent shall report to the Internal Revenue Service ("IRS"), as of
each calendar year-end, and to Standex, all interest, dividends and other income
earned from the investment of the Cash Deposit as and to the extent required
under the provisions of the Internal Revenue Code of 1986, as amended (the
“Code”).  For tax purposes, the Cash Deposit shall be deemed property of
Standex, and all interest, dividends and other income thereon shall be the
income of Standex.  Standex is required to prepare and file any and all income
or other tax returns applicable to the Cash Deposit with the IRS and all
required state and local departments of revenue in all years that income is
earned as and to the extent required under the provisions of the Code.  The
Escrow Agent shall file a Form 1099 consistent with such treatment if required
by law, and Standex shall provide the Escrow Agent with the required information
about it.  The Sellers’ Representatives shall not file, and shall not permit the
Sellers to file, any tax return inconsistent with the ownership set forth in
this Agreement.  Any taxes payable on income earned from the investment of any
sums held in the Escrow Account shall be paid by Standex.  The Escrow Agent
shall distribute to Standex, on a calendar quarterly basis from the Escrow
Account, an amount equal to the product of the Applicable Tax Rate with respect
to the taxable interest, dividends and other income earned on the Cash Deposit
for the calendar quarter (such Applicable Tax Rate to be specified in a joint
writing delivered to the Escrow Agent by Standex and the Sellers’
Representatives), multiplied by the taxable interest, dividends and other income
earned on the Cash Deposit for the calendar quarter.  For purposes of
determining taxable interest, dividends and other income, the Escrow Agent shall
provide an itemized report of all interest, dividends and other income earned on
the Cash Deposit for the calendar quarter to Standex, at the close of business
on the last Business Day of each such calendar quarter, and Standex shall
provide a summary to the Escrow Agent of all such interest, dividends and other
income that is taxable, along with the calculation of the amount to be
distributed to

















Standex.  To the extent that the Escrow Agent becomes liable for the payment of
any taxes in respect of income derived from the investment of the Cash Deposit,
the Escrow Agent shall satisfy such liability to the extent possible from the
Cash Deposit (provided that the Sellers’ Representatives shall be entitled to
recover from Standex the amount taken from the Cash Deposit to satisfy such
liability).  The parties hereto agree, jointly and severally, to indemnify,
defend and hold harmless the Escrow Agent from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow Agent on or with respect to the Cash Deposit and the investment
thereof unless any such tax, late payment, interest, penalty or other expense
was caused by the gross negligence or willful misconduct of the Escrow Agent.
 The indemnification provided by this Section 6 is in addition to the
indemnification provided in Section 13 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Agreement.

7.

Escrow and Indemnification.  The Sellers have agreed in Article 10 and Section
11.5 of the Purchase Agreement to indemnify and hold harmless Standex from and
against specified Damages.  The Escrow Account shall be security for such
indemnity obligations of the Sellers, subject to the limitations, and in the
manner provided, in this Agreement.

8.

Administration of Escrow Account.  The Escrow Agent shall administer the Escrow
Account as follows:

(a)

Claim Notice.  During the Term of this Agreement, if Standex determines that it
has a claim for Damages against the Escrow Fund in respect of the
indemnification obligations of the Sellers set forth in Article 10 and Section
11.5 of the Purchase Agreement, Standex shall deliver to the Sellers'
Representatives and the Escrow Agent a certificate (the "Claim Notice"), which
Claim Notice shall:

(i)

state that Standex has paid, properly accrued or anticipates that it will incur,
liability for Damages for which Standex is entitled to indemnification and the
amount thereof (the "Claimed Amount");

(ii)

specify in reasonable detail each individual item of Damages included in the
amount so stated, the date on which the item was paid, properly accrued or
incurred, the nature of the misrepresentation, breach of warranty, breach of
covenant or claim to which each such item is related and the computation of the
amount to which the Standex claims to be entitled; and

(iii)

be delivered timely in accordance with Section 10.4 of the Purchase Agreement.

(b)

Response Notice.  Within 20 days after delivery of a Claim Notice in accordance
with Section 8(a), the Sellers' Representatives shall provide to Standex and the
Escrow Agent a written response (the "Response Notice") which shall: (i) direct
that cash equal to the full Claimed Amount be released from the Escrow Account
to Standex, (ii) direct that cash equal to part, but not all, of the Claimed
Amount (the "Agreed

















Amount") be released from the Escrow Account to Standex, (iii) contest the
calculation of the Claimed Amount set forth in the Claim Notice, or (iv) contest
the release of any cash from the Escrow Account to Standex.  The Sellers'
Representatives may contest the release of any portion of the cash deposit only
based upon a good faith belief that all or such portion of the Claimed Amount
does not constitute Damages for which Standex is entitled to indemnification
under Article 10 or Section 11.5 of the Purchase Agreement.  If the Sellers'
Representatives provide a Response Notice pursuant to clause (iii) above, such
Response Notice shall state with specificity the basis for the Sellers'
Representatives’ calculation of the Claimed Amount.  If no Response Notice is
delivered by the Sellers' Representatives within such 20-day period, the Escrow
Agent shall send written notice to the Sellers’ Representatives of such failure.
 If the Sellers’ Representatives shall fail to deliver the Response Notice
within 15 days after delivery of the Escrow Agent’s notice, the Sellers'
Representatives shall be deemed to have directed that all or a portion of the
Cash Deposit equal to all of the Claimed Amount may be released to Standex from
the Escrow Account.

(c)

Release of Claimed Amount.  If the Sellers' Representatives in the Response
Notice direct (or are deemed, as provided in the last sentence of Section 8(b),
to have directed) that cash equal to all of the Claimed Amount be released from
the Escrow Account to Standex, the Escrow Agent shall promptly disburse to
Standex from the Cash Deposit held in the Escrow Account the Claimed Amount.  

(d)

Partial Release of Claimed Amount.  If the Sellers' Representatives in the
Response Notice direct that an Agreed Amount may be released from the Escrow
Account to Standex, the Escrow Agent shall promptly disburse to Standex the
Agreed Amount from the Cash Deposit held in the Escrow Account.

(e)

Contested Amount.  If the Sellers' Representatives in the Response Notice
contest the release of all or any portion of the Claimed Amount (the "Contested
Amount"), the Escrow Agent shall not release the Contested Amount to either
Standex or the Sellers until either the Escrow Agent has received (i) a copy of
a final, non-appealable judgment from a court of competent jurisdiction
evidencing that Standex or the Sellers are entitled to the Contested Amount
(assuming the Sellers are otherwise entitled to the Contested Amount pursuant to
Section 9) or (ii) a settlement agreement executed by Standex and the Sellers'
Representatives setting forth instructions to the Escrow Agent as to the release
of cash, if any, that shall be made with respect to the Contested Amount. After
delivery of a Response Notice that the Claimed Amount is contested by the
Sellers' Representatives, the Escrow Agent shall continue to hold in the Escrow
Account cash having value sufficient to cover the Contested Amount (up to the
amount of the Cash Deposit then available in the Escrow Account) notwithstanding
the occurrence of the expiration of the Term, until the Escrow Agent is
permitted to distribute cash from the Escrow Account with respect to the
Contested Amount in accordance with this Section 8(e).  The Escrow Agent shall
thereupon release cash from the Escrow Account (to the extent of Cash Deposit
then held in the Escrow Account) in accordance with this Section 8(e).

















(f)

Reports.  The Escrow Agent shall deliver written reports to Standex and the
Sellers’ Representatives on no less than a quarterly basis, such reports
including all relevant information concerning at least the following: (i) any
withdrawals from the Escrow Account, (ii) all earnings on the funds held in, and
the balance of, the Escrow Account, and (iii) a description of notices received
from Standex or the Sellers’ Representatives since the immediately preceding
report.

9.

Release of Cash Deposit.  

(a)

All cash amounts to be released hereunder to Standex for Claimed Amounts shall
be deducted from the amount to be distributed to the Sellers at the next
regularly scheduled release date as set forth below.  The Cash Deposit, together
with any interest earned thereon, as applicable, shall be released to the
Sellers’ Representatives on behalf of the Sellers in accordance with the
following schedule:

Cash Deposit Released

Date of Release

$1,750,000

June 29, 2007

$1,750,000

December 31, 2007

$1,750,000

June 30, 2008

$1,750,000

December 31, 2008

the remaining Cash Deposit

December 31, 2013




Notwithstanding the foregoing, if Standex has previously given a Claim Notice
which has not then been resolved in accordance with Section 8, the Escrow Agent
shall retain in the Escrow Account after the dates set forth above, cash having
a value equal to the Claimed Amount covered by any Claim Notice which has not
then been resolved.  Any cash so retained in escrow shall be disbursed in
accordance with the terms of the resolution of such claims as set forth herein.
 Notwithstanding the foregoing, with respect to Environmental Claim Notices (as
defined below) only, (i) cash amounts to be released hereunder to Standex for
Claimed Amounts shall not be deducted from the amount to be distributed to the
Sellers at the next regularly scheduled release date as set forth above, and
(ii) no amount otherwise to be released in accordance with this Section 9 shall
be retained in the Escrow Account, in each case unless and until the Agreed
Amount or Contested Amount relating to any such Environmental Claim Notice,
together with all other previously paid amounts and pending Contested Amounts
relating to all other Environmental Claim Notices, aggregate in excess of
$1,500,000, in which case only the amount of such excess shall be deducted from
the amount to be distributed to the Sellers at the next regularly scheduled
release date as set forth above or retained as provided above.  As used herein,
an “Environmental Claim Notice” means a Claim Notice delivered pursuant to (i)
Section 10.2(a) of the Purchase Agreement arising out of Section 3.17 of the
Purchase Agreement, (ii) Section 10.2(c) of the Purchase Agreement, or (iii)
Section 11.5 of the Purchase Agreement.

















10.

Obligations of Escrow Agent.  The acceptance by the Escrow Agent of its duties
and obligations under this Agreement is subject to the following terms and
conditions, which the parties hereby agree shall govern and control with respect
to the rights, duties, liabilities and immunities of the Escrow Agent:

(a)

The Escrow Agent shall not be required to invest the Cash Deposit except as set
forth in Section 5;

(b)

The Escrow Agent shall not be responsible or liable in any manner whatsoever for
the sufficiency, correctness, genuineness or validity of the Cash Deposit, the
securities representing investments or any other documents deposited with it
other than to ensure that the Cash Deposit is invested in accordance with
Section 5;

(c)

The Escrow Agent shall be protected in acting upon any written notice, request,
waiver, consent, receipt, legal declaration or other paper or document furnished
to it, and signed by Standex, or the officers or directors thereof, and by at
least three of the Sellers' Representatives, or any other person required to or
entitled to execute and deliver to the Escrow Agent any such documents in
connection with any action to be taken by the Escrow Agent hereunder, not only
as to its due execution and validity and effectiveness of its provisions but
also as to the truth and acceptability of any information therein contained,
which it in good faith believes to be genuine and what it purports to be;

(d)

The Escrow Agent shall not be responsible for the contents of any written
notice, request, waiver, consent, receipt, statutory declaration or other paper
or document furnished to it and may rely without any liability upon the contents
thereof;

(e)

The Escrow Agent may act relative hereto upon advice of counsel in reference to
any matter connected herewith and shall not be liable for any mistake of fact or
error of judgment or for any misconduct of any kind on its part or on the part
of any agent whom it may reasonably employ in carrying out its obligations
unless caused by the Escrow Agent’s willful misconduct, fraud or gross
negligence; and

(f)

The Escrow Agent shall not be required to give security for its conduct nor
shall the Escrow Agent have any further duties except those which are expressly
set forth herein and it shall not be bound by any notice of claim or demand with
respect thereto or any waiver, modification, amendment, termination or
rescission of this Agreement unless received by it in writing and signed by
Standex and the Sellers’ Representatives or in accordance with the provisions of
Section 8.

(g)

IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

11.

Fees and Expenses.  All fees and expenses of the Escrow Agent under this
Agreement shall be paid by Standex.  Escrow Agent shall invoice Standex on a
quarterly basis, at

















the end of each calendar quarter.  The Escrow Agent shall be entitled and is
hereby granted the right to set off and deduct any unpaid fees, non-reimbursed
expenses and unsatisfied indemnification rights from amounts which Standex
becomes entitled to receive hereunder.

12.

Right to Counsel.  The Escrow Agent shall have the right to retain counsel, if
necessary, in connection with any disputes arising out of this Agreement.  The
Escrow Agent’s costs and reasonable attorneys’ fees shall be paid by Standex.

13.

Indemnities.  Standex and the Sellers’ Representatives jointly and severally
agree to indemnify and hold harmless the Escrow Agent from and against all
liabilities, costs and expenses incurred by the Escrow Agent in performing its
duties hereunder, other than those liabilities, costs and expenses caused by
willful misconduct, fraud or gross negligence of the Escrow Agent.  The Sellers'
Representatives, on the one hand, and Standex, on the other hand, agree to
indemnify, protect, defend, and hold harmless each other in connection with any
claim, action, dispute, or liability, whether direct or indirect, arising from
or in connection with their respective actions.  Any amounts paid by the
Sellers' Representatives to indemnify and defend Standex and the Escrow Agent
shall not be paid from the Cash Deposit.  The obligations of Standex and the
Sellers under this Section 13 shall survive the termination of this Agreement
and the resignation or removal of the Escrow Agent.

14.

Resignation or Replacement of Escrow Agent.

(a)

Subject to the terms hereof, the Escrow Agent or any replacement escrow agent
may resign as the Escrow Agent and be discharged from all further duties and
liabilities hereunder by giving not less than thirty (30) days’ prior written
notice to Standex and the Sellers' Representatives; provided, however, that such
shorter notice may be given as Standex and the Sellers' Representatives shall
accept as sufficient and, provided further, that if Standex and the Sellers'
Representatives shall not have jointly appointed a replacement escrow agent in
accordance with the terms of this Agreement within such notice period, the
Escrow Agent may appoint a bank, trust company or other escrow agent authorized
to act pursuant to applicable law to act as replacement escrow agent or may
apply to a court of competent jurisdiction for the appointment of a successor or
for other appropriate relief, and, upon such appointment taking effect, the
Escrow Agent shall be released and discharged from all duties and liabilities
hereunder.

(b)

Subject to the terms hereof, the Escrow Agent or a replacement escrow agent may
be removed upon not less than thirty (30) days’ prior written notice given to
the Escrow Agent, or the replacement escrow agent, as the case may be, signed by
Standex and the Sellers' Representatives.  Upon removal of an escrow agent, the
Escrow Agent shall be discharged from all further duties and liabilities
hereunder.

(c)

The resignation or removal of an escrow agent is not effective until a
replacement escrow agent is appointed in accordance with the terms hereof and
the Cash Deposit and all investments are delivered to the replacement escrow
agent.

(d)

The replacement escrow agent shall be jointly appointed by Standex and the
Sellers' Representatives, and the appointment of such replacement escrow agent
shall

















take effect on the date that such replacement escrow agent delivers to Standex,
the Sellers' Representatives and the then incumbent escrow agent a binding
written agreement stating that it has knowledge of, and agrees to be bound by,
the terms hereof and, upon appointment, the newly appointed escrow agent shall
be vested with the same powers, rights, duties and responsibilities as if it had
been originally named as escrow agent, without any further assurance, act or
instrument, and there shall be immediately executed all such instruments, if
any, as the said replacement escrow agent considers necessary or advisable.

15.

Notices.  If either Standex or the Sellers' Representatives give any notice
hereunder to the Escrow Agent, such party shall contemporaneously therewith
deliver a copy of such notice in the manner hereinbelow stated to the other
party.  If the Escrow Agent gives any notice hereunder to either Standex or the
Sellers' Representatives, the Escrow Agent shall contemporaneously therewith
deliver a copy of such notice in the manner hereinbelow stated to the other
party.  All notices (and copies of notices) hereunder desired or required shall
be in writing and shall be deemed to have been effectively delivered for all
purposes as follows:

(a)

If to Standex, upon deposit, by certified mail, postage and certification fees
prepaid, or by overnight mail, addressed as follows:

Standex International Corporation

6 Manor Parkway

Salem, New Hampshire  03079

Attention:  Legal Department

or to such other address as Standex may furnish to the Escrow Agent and to the
Sellers' Representatives in the manner herein stated; or

(b)

If to the Sellers' Representatives, upon deposit, by certified mail, postage and
certification fees prepaid, or by overnight mail, addressed to each of the
following as follows:

Hylton L Jonas

6443 Riverview Lane

Dallas, Texas 75248

Brian Rosenbloom

6015 Yorkville Court

Dallas, Texas 75248

Lawrence L. Rosenbloom

6405 Riverview Lane

Dallas, Texas 75248

Howard Kraines

6018 Rose Grove Court

Dallas, Texas 75248

















With a copy to:

Alan J. Perkins, Esq.

Gardere Wynne Sewell LLP

1601 Elm Street

Suite 3000

Dallas, Texas 75201

or to such other address as the Sellers’ Representatives may furnish to the
Escrow Agent and to Standex in the manner herein stated; or

(c)

If to the Escrow Agent, upon actual receipt by the Escrow Agent addressed to the
following address:

Wells Fargo Bank, National Association

1445 Ross Avenue, 2nd Floor

MAC T5303-022

Dallas, Texas 75202-2812

Attention:  Amy Perkins, Corporate Trust & Escrow Services




16.

Entire Agreement.  Except for those provisions of the Purchase Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.  The foregoing sentence
notwithstanding, the Escrow Agent is not a party to the Purchase Agreement and
shall have no duty to enforce or verify or ensure compliance with the provisions
thereof.

17.

Waivers.  No waiver by any party of any condition or of any breach of any
provision of this Agreement shall be effective unless in writing.  No waiver by
any party of any such condition or breach, in any one instance, shall be deemed
to be a further or continuing waiver of any such condition or breach or a waiver
of any other condition or breach of any other provision contained herein.

18.

Amendment.  This Agreement may be amended only with the written consent of
Standex, the Escrow Agent and the Sellers’ Representatives.

19.

Governing Law.  This Agreement shall be governed by the laws of the State of
Texas, and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs and representatives.  The
foregoing sentence notwithstanding, no assignment of the interests of any of the
other parties hereto shall be binding on the Escrow Agent unless and until
written notice of such assignment shall be delivered to and acknowledged by the
Escrow Agent.

















20.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

STANDEX INTERNATIONAL CORPORATION




/s/  Roger L. Fix

By:____________________________________

Roger L. Fix, President/CEO




















SELLERS’ REPRESENTATIVES:

/s/  Hylton L. Jonas

_______________________________________

Hylton L. Jonas




/s/  Brian Rosenbloom

_______________________________________

Brian Rosenbloom




/s/  Lawrence Rosenbloom

_______________________________________

Lawrence Rosenbloom




/s/  Howard Kraines

_______________________________________

Howard Kraines




ESCROW AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

/s/  Amy C. Perkins

By:




Amy C. Perkins

Its:

Vice President

















SCHEDULE A

Sellers







The Jonas Family Philanthropic Fund

The Reuben Rosenbloom Fund

LNR Investments, L.P.

CRJ Investments. L.P.

NLJ Investments. L.P.

GJ Investments, L.P.

HVJ Investments, L.P.

Sikele Investment Holdings, L.P.

Matwetwe Investment Holdings, L.P.

Bevrose Investments, L.P.

Emmrose Investments, L.P.

Penrose Investments, L.P.

BBK Family Investments, L.P.

HPK Family Investments, L.P.

Rues Investments, L.P.




















EXHIBIT B







MUTUAL RELEASE




This Mutual Release (this “Release”) is entered into as of the 9th day of
January, 2007, among Associated American Industries, Inc., a Texas corporation
(the “Company”), all of the shareholders of the Company, as listed on the
signature page of this Release (“Sellers”), American Permanent Ware Company, a
Delaware corporation (“APW”), Bakers Pride Oven Co., Inc., a Delaware
corporation (“Bakers Pride”), Bevles Company Incorporated, a California
Corporation (“Bevles”), American Wyott Corporation, a Delaware corporation
(“Wyott,” and together with the Company, APW, Bakers Pride, and Bevles, the
“Group” and each, a “Group Member”), Lawrence L. Rosenbloom, Brian Rosenbloom,
Hylton L. Jonas, Howard Kraines, and Reuben Rosenbloom.




WITNESSETH:




WHEREAS, Sellers and Standex International Corporation, a Delaware Corporation
(“Buyer”), are parties to that certain Stock Purchase Agreement, dated as of
even date herewith (the “Purchase Agreement”) [capitalized terms used but not
otherwise defined herein have the respective meanings ascribed to such terms in
the Purchase Agreement]; and

WHEREAS, it is a condition to the Closing of the transactions contemplated by
the Purchase Agreement that the parties hereto enter into this Release;

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I.

RELEASE OF THE GROUP.

(a)

Subject to Section 1(d), (1) Sellers for themselves and their heirs, successors,
and assigns (collectively, the “Sellers Group”), (2) Lawrence L. Rosenbloom for
himself and his heirs, successors, and assigns (collectively, “LR”), (3) Brian
Rosenbloom for himself and his heirs, successors, and assigns (collectively,
“BR”), (4) Hylton L. Jonas for himself and his heirs, successors, and assigns
(collectively, “Jonas”), Howard Kraines for himself and his heirs, successors,
and assigns (collectively, “Kraines”), and Reuben Rosenbloom for himself and his
heirs, successors, and assigns (“RR” and together with LR, BR, Jonas, Kraines,
and the Sellers Group, the “Sellers Releasors”), each hereby finally,
unconditionally, irrevocably, and absolutely forever releases, acquits, remises,
and discharges each Group Member and its respective officers, directors,
managers, and affiliates (collectively, the “Sellers Released Parties,” and
individually, a “Sellers’ Released Party”), of and from any and all claims,
demands, liabilities, responsibilities, disputes, causes of action, and
obligations of every nature whatsoever, liquidated or unliquidated, known or
unknown, matured or unmatured, fixed or contingent, that Sellers Releasors now
have or at any time previously had against any Sellers’ Released Party relating
to or arising out of any action, omission, or event occurring on or prior to the
Closing Date.

(b)

Sellers Releasors represent and warrant that they have not previously assigned
or transferred, or purported to assign or transfer, to any Person all or any
part of the claims, demands, liabilities, responsibilities, disputes, causes of
action, or obligations released herein.

















(c)

THE RELEASE IN SECTION 1(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED, OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE  CAUSED BY ANY ACTS OR OMISSIONS, WHETHER
NEGLIGENT, GROSSLY NEGLIGENT, INTENTIONAL, OR OTHERWISE, OF OR BY ANY SELLERS’
RELEASED PARTY.

(d)

(i) Nothing contained in this Release is intended to, nor does it, limit,
impair, or otherwise modify or affect any rights or obligations (A) set forth in
or arising out of the Purchase Agreement, the Escrow Agreement, or any other
agreement relating to the transactions contemplated by the Purchase Agreement or
the Escrow Agreement (collectively, the “Transaction Agreements,” and
individually, a “Transaction Agreement”), or any facts, circumstances, or claims
to the extent entitling Sellers Releasors to any recovery under any Transaction
Agreement, (B) arising under any indemnification provision of any Group Member
under its Organizational Documents, or (C) owed to any Seller Releasor by any
other Seller Releasor.

(ii)  None of the provisions set forth in this Release is intended or shall be
deemed to be a waiver by Sellers Releasors of any right or remedy which Sellers
Releasors may have, by statute, at law or in equity, based upon fraudulent acts
or omissions of any Sellers’ Released Party, nor shall any such provision limit,
or be deemed to limit, (A) the amounts of recovery sought or awarded in any such
claim for fraud, (B) the time period during which a claim for fraud may be
brought, or (C) the recourse which Sellers Releasors may seek against any
Sellers’ Released Party with respect to a claim for fraud.

(e)

Sellers Releasors hereby irrevocably covenant to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, or causing to be
commenced, or assisting any other Person in the commencement of any Proceeding
of any kind against any Sellers’ Released Party based upon any claims released
hereby.  Sellers Releasors expressly waive all claims against the Sellers’
Released Parties covered by this Release, including, but not limited to, those
claims that they may not know of or suspect to exist which, if known, may have
materially affected the decision to provide this Release, and Sellers Releasors
expressly waive any rights under applicable law that provide to the contrary.  

2.

Release of Sellers Releasors.  

(a)

Subject to Section 2(d), each Sellers’ Released Party hereby finally,
unconditionally, irrevocably and absolutely forever releases, acquits, remises
and discharges Sellers Releasors of and from any and all claims, demands,
liabilities, responsibilities, disputes, causes of action, and obligations of
every nature whatsoever, liquidated or unliquidated, known or unknown, matured
or unmatured, fixed or contingent, that any Sellers’ Released Party now has or
at any time previously had against Sellers Releasors relating to or arising out
of any action, omission, or event occurring on or prior to the Closing Date.

(b)

Each Sellers’ Released Party represents and warrants that it has not previously
assigned or transferred, or purported to assign or transfer, to any Person all
or any part of the claims, demands, liabilities, responsibilities, disputes,
causes of action or obligations released herein.

















(c)

THE RELEASE IN SECTION 2(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED, OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE CAUSED BY ANY ACTS OR OMISSIONS, WHETHER
NEGLIGENT, GROSSLY NEGLIGENT, INTENTIONAL, OR OTHERWISE, OF OR BY ANY OF SELLERS
RELEASORS.

(d)

(i) Nothing contained in this Release is intended to, nor does it, limit,
impair, or otherwise modify or affect any rights or obligations set forth in or
arising out of any Transaction Agreement and any facts, circumstances or claims
to the extent entitling a Sellers’ Released Party to any recovery under any
Transaction Agreement.

(ii)  None of the provisions set forth in this Release is intended or shall be
deemed to be a waiver by any Sellers’ Released Party of any right or remedy
which such Sellers’ Released Party may have, by statute, at law or in equity,
based upon fraudulent acts or omissions of Sellers Releasors, nor shall any such
provision limit, or be deemed to limit, (A) the amounts of recovery sought or
awarded in any such claim for fraud, (B) the time period during which a claim
for fraud may be brought, or (C) the recourse which a Sellers’ Released Party
may seek against Sellers Releasors with respect to a claim for fraud.

(e)

Each Sellers’ Released Party hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing, or causing
to be commenced, or assisting any other Person in the commencement of any
Proceeding of any kind against Sellers Releasors based upon any claims released
hereby.  Each Sellers’ Released Party expressly waives all claims against
Sellers Releasors covered by this Release, including, but not limited to, those
claims that it may not know of or suspect to exist which, if known, may have
materially affected the decision to provide this Release, and such Sellers’
Released Party expressly waives any rights under applicable law that provide to
the contrary.  

3.

Miscellaneous.

(a)

Further Assurances.  From time to time, at any other party’s request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, this Release in accordance with the terms and conditions hereof.

(b)

Assignment.  This Release shall not be assigned by any party hereto, by
operation of law or otherwise, without the prior written consent of the other
parties, and any purported assignment without such consent shall be null and
void.

(c)

Amendments.  This Release may be amended or modified in whole or in part, only
by a duly authorized agreement in writing executed by all of the parties hereto
in the same manner as this Release and which makes reference to this Release.

(d)

Notices.  All notices, requests, and other communications to any party hereunder
shall be given in accordance with, and will be deemed received as provided in,
Section 12.5 of the Purchase Agreement.

(e)

Remedies Cumulative.  All rights, powers, and remedies provided under this
Release or otherwise available in respect hereof at law or in equity shall be
cumulative and not

















alternative, and the exercise of any thereof by any party shall not preclude the
simultaneous or later exercise of any other such right, power or remedy by such
party.

(g)

No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Release or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power, or remedy or to demand such
compliance.

(h)

No Third Party Beneficiaries.  Except as expressly provided herein, this Release
is not intended to be for the benefit of, and shall not be enforceable by, any
Person who or which is not a party hereto.

(i)

Entire Agreement.  This Release embodies the entire agreement and understanding
between the parties hereto relating to the subject matter hereof and supersedes
any prior agreements and understandings, both written and oral, relating to the
subject matter hereof.  

(j)

Invalid Provisions.  If any provision of this Release is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Release shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never constituted a part of
this Release; and the remaining provisions of this Release shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Release.  If any provision
contained herein is, to any extent, held to be illegal, invalid, or
unenforceable in any respect under the laws governing this Release, the parties
hereto shall take any actions necessary to render the remaining provisions of
this Release legal, valid, and enforceable to the fullest extent permitted by
law and, to the extent necessary, shall amend or otherwise modify this Release
to replace any provision contained herein that is held to be illegal, invalid,
or unenforceable and with a legal, valid, and enforceable provision giving
effect to the intent of the parties.  

(k)

Governing Law.  This Release shall be construed in accordance with and governed
by the laws of the State of Texas, without regard to any choice of laws
provisions or conflict of laws principles which would require reference to the
laws of any other jurisdiction.  

(l)

Binding Effect and Assignment.  This Release shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted heirs,
successors, and assigns.

(m)

Section Headings.  The section headings contained in this Release are for
convenience of reference only and shall not affect the meaning or interpretation
of this Release.

(n)

Counterparts.  This Release may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.  Facsimile signatures shall be given the same effect as
original signatures.

(p)

No Admission of Liability.  Nothing in this Release shall be deemed an admission
of liability by any of the parties hereto with respect to any of the claims
released pursuant to this Release.

[Signature page follows]

















IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first above written.




 

 

SELLERS:

Rues Investments, L.P.

By:  Kloof Holdings, L.L.C., its General Partner

     /s/  Reuben Rosenbloom

By:_______________________________

      Reuben Rosenbloom, Member

Associated American Industries, Inc.




           /s/  Donald C. Wall

By:  

Donald C. Wall,

Chief Financial Officer

 

HPK Family Investments, L.P.

BBK Family Investments, L.P.




By: Capetown Investments, L.L.C., their
       General Partner

       /s/  Howard Kraines

By:  

Howard Kraines, Manager

       /s/  Patricia Kraines

By:  

Patricia Kraines, Manager

American Permanent Ware Company




        /s/  Donald C. Wall

By:  

Donald C. Wall,

Chief Financial Officer

 

Penrose Investments, L.P.

Emmrose Investments, L.P.

Bevrose Investments, L.P.




By:  Lawrrose, L.L.C., their General Partner

       /s/ Lawrence L. Rosenbloom

By:  

Lawrence L. Rosenbloom, Manager

        /s/ Natalie Rosenbloom

By:  

Natalie Rosenbloom, Manager




















Bakers Pride Oven Co., Inc.

         /s/  Donald C. Wall

By:  

Donald C. Wall,

Chief Financial Officer







 

LNR Investments, L.P.

By:  Lawrrose, L.L.C., their General Partner

        /s/  Lawrence L. Rosenbloom

By:  

Lawrence L. Rosenbloom, Manager

        /s/  Natalie Rosenbloom

By:  

Natalie Rosenbloom, Manager




Bevles Company, Incorporated

           /s/ Donald C. Wall

By:  

Donald C. Wall,

Chief Financial Officer







 

Matwetwe Investment Holdings, L.P.

Sikele Investment Holdings, L.P.




By: Nkosi Management Group, L.L.C.,

       their General Partner

       /s/ Brian Rosenbloom

By:  

Brian Rosenbloom, Manager

       /s/  Merle Rosenbloom

By:  

Merle Rosenbloom, Manager





















American Wyott Corporation

        /s/  Donald C. Wall

By:  

Donald C. Wall,

Chief Financial Officer







 

HVJ Investments, L.P.

NLJ Investments, L.P.

GJ Investments, L.P.

CRJ Investments, L.P.

By: Hylver, LLC, their General Partner

       /s/ Hylton L. Jonas

By:  

Hylton L. Jonas, Manager




       /s/ Veronique Jonas

By:  

Veronique Jonas, Manager

/s/  Lawrence L. Rosenbloom




Lawrence L. Rosenbloom

 

The Howard Kraines Charitable

 Remainder Trust

      /s/  Howard Kraines

By:  

Howard Kraines, Trustee

/s/   Brian Rosenbloom




Brian Rosenbloom

 

The Brian Rosenbloom Charitable

Remainder Trust

      /s/  Brian Rosenbloom

By:  

Brian Rosenbloom, Trustee





















/s/  Hylton L. Jonas




Hylton L. Jonas

 

The Lawrence Rosenbloom Charitable

Remainder Trust

      /s/ Lawrence L. Rosenbloom

By:  

Lawrence L. Rosenbloom, Trustee

/s/  Howard Kraines




Howard Kraines

 

The Hylton Jonas Charitable Remainder

Trust

    /s/  Hylton L. Jonas

By:  

Hylton L. Jonas, Trustee

  /s/ Reuben Rosenbloom




Reuben Rosenbloom

 

The Reuben Rosenbloom Fund of The Dallas Jewish Community Foundation




     /s/  David Agronin

By:  

David Agronin, Executive Director

        and Secretary Dallas Jewish

        Community Foundation





















 

 

The Jonas Family Philanthropic Fund of The Dallas Jewish Community Foundation




      /s/  David Agronin

By:  

David Agronin, Executive Director

        and Secretary Dallas Jewish

        Community Foundation





















